Exhibit 10.1
EXECUTION VERSION
August 25, 2008
Quiksilver, Inc.
Pilot S.A.S.
Meribel S.A.S.
Quiksilver Americas, Inc.
c/o Quiksilver, Inc.
15202 Graham Street
Huntington Beach, CA 92649
Attention:     Bob McKnight,
                     Chief Executive Officer
Re:     Acquisition of Rossignol Business
Dear Sir:
In furtherance of our recent discussions, Chartreuse et Mont Blanc LLC, a
Delaware limited liability company (the “Purchaser”), is pleased to submit the
following irrevocable and binding offer (the “Offer”) for the Purchaser (and/or
one or more of its Affiliates and/or any Person in which any equity owner of the
Purchaser directly or indirectly owns an equity interest) to enter into a stock
purchase agreement with Quiksilver, Inc., a Delaware corporation, Pilot S.A.S.,
a French société par actions simplifiée, Meribel S.A.S., a French société par
actions simplifiée, and Quiksilver Americas, Inc., a California Corporation
(collectively, the “Seller”) in the form attached hereto as Annex I (together
with the Exhibits and the Disclosure Schedule attached hereto as Annex II, as
supplemented or amended in accordance with the terms hereof, the “Stock Purchase
Agreement”) and consummate the Transaction (as such term is defined in the Stock
Purchase Agreement), upon the terms and subject to the conditions set forth
herein.
Capitalized terms used in this letter agreement (this “Offer Letter”) and not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Stock Purchase Agreement.

1.   Execution of Stock Purchase Agreement       The Purchaser hereby
irrevocably undertakes to the Seller to execute and deliver the Stock Purchase
Agreement and consummate the Transaction upon the terms set forth herein and in
the Stock Purchase Agreement on the fifth (5th) Business Day following the later
of (i) the Seller’s acceptance of the Offer and (ii) the satisfaction of the
following conditions, or the written waiver (A) by the Purchaser in its sole
discretion of the conditions set forth in Sections 1(a) through 1(c) and 1(g)
through 1(i) below, and (B) by the Purchaser and the Seller of the other
conditions set forth in this Section 1 (such later date, the “Execution Date”):

  (a)   from the date of this Offer Letter through the Execution Date, no event,
change, occurrence or circumstance shall have occurred or existed that,
individually or in the aggregate with any other event, change, occurrence or
circumstance, has had

 



--------------------------------------------------------------------------------



 



      or could reasonably be expected to (i) have a material adverse effect on
the assets, properties, operations or condition (financial or otherwise) of the
Acquired Companies, taken as a whole, or the Business, taken as a whole, or
(ii) prevent the Seller to, on the Execution Date, complete the Closing or
otherwise consummate the Transaction; provided that such material adverse effect
described in the immediately preceding clause (i) shall not include any effect
(an “Excluded Effect”) resulting from: (A) any change in general economic or
business conditions or industry-wide financial conditions generally, or in
local, regional, national or international conditions generally affecting the
Acquired Companies or the Business (other than any such change which
disproportionately affects the Acquired Companies, taken as a whole, or the
Business, taken as a whole, as compared to other companies operating in the
industry in which the Acquired Companies operate); (B) any engagement in
hostilities by any Member State of the European Union or the United States,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon any Member State of the
European Union or the United States (other than any such effect which
disproportionately affects the Acquired Companies, taken as a whole, or the
Business, taken as a whole, as compared to other companies operating in the
industry in which the Acquired Companies operate); or (C) the execution and
performance of the Offer Letter and the Stock Purchase Agreement or the public
announcement of the Transaction;     (b)   the representations and warranties
set forth in ARTICLE 4 of the Stock Purchase Agreement shall have been true and
correct as of the date of this Offer Letter and shall be true and correct on and
as of the Execution Date as though made on and as of the Execution Date (except
to the extent any such representation or warranty expressly speaks as of an
earlier date, which representations and warranties shall be true and correct as
of such date in the same manner as specified above), other than breaches or
inaccuracies which, individually or in the aggregate, do not constitute and
would not reasonably be expected to (i) have a material adverse effect on the
assets, properties, operations or condition (financial or otherwise) of the
Acquired Companies, taken as a whole, or the Business, taken as a whole, or
(ii) prevent the Seller to, on the Execution Date, complete the Closing or
otherwise consummate the Transaction, provided that any material adverse effect
described in the immediately preceding clause (i) shall not include any Excluded
Effect, and the Purchaser shall have received a certificate to such effect
signed on behalf of the Parent by an executive officer of the Parent;     (c)  
the Seller shall have performed in all material respects all obligations
required to be performed by the Seller under this Offer Letter at or prior to
the Execution Date, and the Purchaser shall have received a certificate to such
effect signed on behalf of the Parent by an executive officer of the Parent;    
(d)   no court or Governmental Body of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statute, Law, ordinance,
rule, regulation, judgment, decree, injunction or other order that is in effect
and specifically enjoins or otherwise prohibits the consummation of the
Transaction;

- 2 -



--------------------------------------------------------------------------------



 



  (e)   all Antitrust Clearances shall have been obtained and shall be in full
force and effect, and there shall not have been commenced and continuing, or in
effect, any investigation, order, decision, judgment, decree, ruling or
injunction (preliminary or permanent) by any Governmental Body in the United
States pursuant to any Antitrust Law;     (f)   the Comité central d’entreprise
of Skis Rossignol – Club Rossignol S.A.S. (the “Works Council”) shall have
delivered to the Seller its opinion (avis) (the “WC Opinion”) with respect to
the Transaction;     (g)   the consents, approvals and releases of Encumbrances
set forth on Annex III shall have been obtained, and shall be in full force and
effect, in each case to the Purchaser’s reasonable satisfaction;     (h)   the
Debt Financing (as hereinafter defined) shall have been consummated, or all of
the conditions precedent to the consummation of the Debt Financing shall have
been satisfied or waived in accordance with their terms (except those which by
their respective terms are only capable of being satisfied at the Closing, but
subject to the satisfaction or waiver of such conditions at or as of the
Closing) and each lender under the Debt Financing shall be prepared to fund the
Debt Financing simultaneously with the consummation of the Closing; and     (i)
  (A) not more than four days after the date hereof, the Seller shall have
delivered to the Purchaser Schedule 4.3.3(a) to the Stock Purchase Agreement,
and (B) the Purchaser shall have indicated to the Parent in writing that it is
reasonably satisfied with the contents of such Schedule 4.3.3(a) and the
accuracy thereof.

2.   Financing       The Purchaser hereby undertakes and confirms that:

  (a)   As of the Execution Date, pursuant to the Commitment Letters (as
hereinafter defined) and the Debt Financing (if consummated), it will have funds
in an amount sufficient to enable it to pay in full any and all cash payments
(including the payment of fees and expenses) to be made by it as of such date in
connection with the consummation of the Transaction. Simultaneously with the
Closing, the Purchaser will cause any borrower under the Note to execute and
deliver to the Parent the Note;     (b)   Concurrently with the execution of
this Offer Letter, it has delivered to the Seller correct and complete copies of
two executed commitment letters, each dated the date hereof (the “Commitment
Letters”), from certain investors in the Purchaser (the “Providers”) to provide
financing in an aggregate amount of at least twenty five million euros
(€25,000,000) to fund a portion of the payments required to be made at Closing
under the Stock Purchase Agreement, to the Seller or its Affiliates or any
creditors of the Acquired Companies (the “Investor Financing”). Each Commitment
Letter in the form so delivered is valid and in full force and effect, any
commitment it contains has not been withdrawn, terminated or otherwise amended
or modified in any respect, and no event has occurred, and no facts or
circumstances currently exist, that, with or without notice, lapse of time or
both, would constitute a default or a breach on the part of the Purchaser under
any term or condition of any of the Commitment Letters. Except as set forth in
the Commitment Letters, there are no conditions precedent to the obligations of
the Providers to fund their respective portions of the Investor Financing;

- 3 -



--------------------------------------------------------------------------------



 



  (c)   It shall use its commercially reasonable efforts to obtain debt
financing (the “Debt Financing”) that the Purchaser reasonably deems is
sufficient to consummate the Transaction and operate its business and the
businesses of the Acquired Companies following the Closing; provided that, so
long as the Purchaser so uses such commercially reasonable efforts, if it
determines that, based on relevant facts and circumstances, the terms of any
proposed Debt Financing are not commercially reasonable, then the Purchaser
shall have the rights to reject, and to decline to enter into or consummate,
such proposed Debt Financing. The Purchaser shall use and cause its Affiliates
to use commercially reasonable efforts to keep the Seller apprised of the
conduct and status of matters concerning the Debt Financing, including promptly
furnishing the other with copies of any commitment letters, highly confident
letters or other equivalent documents entered into in connection with the Debt
Financing;     (d)   It shall, and shall cause its Affiliates to use, their
commercially reasonable efforts to (i) take, or cause to be taken, all
appropriate actions necessary under applicable Law, and to execute and deliver,
or cause to be executed and delivered, such instruments and documents as may be
required, to consummate as promptly as reasonably practicable (A) the Investor
Financing on the terms and subject only to the conditions contained in the
Commitment Letters and (B) the Debt Financing on the terms and subject only to
the conditions of the terms thereof, and (ii) refrain from taking, directly or
indirectly, any action that is reasonably likely to result in the failure of any
of the conditions contained in the Commitment Letters or in any definitive
agreement related to the Investor Financing or the Debt Financing; and     (e)  
Without the Parent’s prior written consent (which consent shall not be
unreasonably withheld or delayed), the Purchaser shall not agree to or permit
any amendment, supplement or other modification of, or waive any of its rights
under, the Commitment Letters or the definitive agreements relating to the
Investor Financing.

3.   Acceptance of the Offer       Should the Seller accept the Offer, and
without prejudice to the rights of the Works Council under applicable Law, the
Seller and the Purchaser shall use their commercially reasonable efforts to
consummate the Transaction no later than October 31, 2008.       The Offer and
the provisions of this Offer Letter shall remain irrevocable and binding on the
Purchaser through 6:00 p.m., New York City Time, on January 31, 2009 (the
“Expiration Time”); provided, however, that: (a) if as of such time, either of
the conditions precedent set forth in Section 1(e) or 1(f) hereof shall have not
been satisfied or waived in accordance with their terms, then the Expiration
Time shall be automatically extended until 6:00 p.m., New York City Time, on
April 30, 2009; and (b) if, on or before October 31, 2008, the Purchaser shall
have not waived in writing the condition set forth in Section 1(h) and such
condition shall not have otherwise been satisfied (the date on which such waiver
shall have been granted or such condition shall have been satisfied, in each
case if at all, the “Trigger Date”), each of the Parent and the Purchaser shall
have the right to terminate the Offer and the provisions of this Offer Letter
(and any and all

- 4 -



--------------------------------------------------------------------------------



 



    rights and obligations set forth herein) at any time after October 31, 2008
upon not less than three Business Days’ written notice thereof to the other (the
date of any such termination, the “Termination Date”) (without prejudice,
however, to (i) the rights of the Seller or the Purchaser in the event of a
breach or violation hereof by the other party, and (ii) the provisions of the
Confidentiality Agreement, which shall survive the termination of this Offer
Letter in accordance with their terms).       Without limiting the right of the
Parent or the Purchaser to terminate the Offer and the provisions of this Offer
Letter pursuant to the immediately preceding paragraph, if (a) no such
termination shall have occurred and (b) at or prior to the Expiration Time, the
Offer shall have not been accepted by the Seller or the conditions precedent set
forth in Section 1 of this Offer Letter shall have not been satisfied or waived
in accordance with their terms, then the Offer and the provisions of this Offer
Letter (and any and all rights and obligations set forth herein) shall
automatically expire and terminate and be of no further force or effect, without
prejudice, however, to (i) the rights of the Seller or the Purchaser in the
event of a breach or violation hereof by the other party, and (ii) the
provisions of the Confidentiality Agreement, which shall survive the termination
of this Offer Letter in accordance with their terms.   4.   Access       From
and after the date hereof until the earliest of (a) the Expiration Time (as
extended pursuant to Section 3 hereof, as the case may be), (b) the Execution
Date and (c) the Termination Date (such period, the “Offer Period”), subject to
the requirements of applicable Law (including any Antitrust Law (as hereinafter
defined)), the Seller shall procure that the Acquired Companies afford to the
Purchaser and its officers, employees, accountants, legal counsel, financial
advisors, consultants, representatives and financing sources (and their
respective legal counsel) reasonable access during normal business hours to the
personnel, properties, Contracts and books and records of the Acquired
Companies, and shall furnish promptly to the Purchaser all other information
concerning the Business, properties, operations and personnel of the Acquired
Companies as the Purchaser may from time to time reasonably request, all for the
sole purpose of preparing for the Closing, should the Offer be accepted by the
Seller. Information obtained by the Purchaser under this Section 4 shall be
subject to the Confidentiality Agreement.   5.   Certain Filings and
Notifications; Other Actions       During the Offer Period and without prejudice
to the right of the Seller hereunder to not accept the Offer:

  (a)   Each of the Seller and the Purchaser shall, as promptly as reasonably
practicable after the date hereof, file, make or effect (or cause to be filed,
made or effected) with each applicable Governmental Body any and all filings,
notifications, applications, reports or other documents or instruments
(collectively, “Required Filings”) required to be filed, made or effected by
such party pursuant to applicable Law and/or the rules and regulations
promulgated thereunder in connection with such party’s (i) execution and
delivery of the Stock Purchase Agreement or any other document or instrument to
be executed, entered into or delivered pursuant thereto, (ii) consummation of
the Transaction and (iii) receipt

- 5 -



--------------------------------------------------------------------------------



 



      of all Antitrust Clearances applicable to such party. Each of the Seller
and the Purchaser shall use its commercially reasonable efforts to cause such
Required Filings to be filed, made or effected in an accurate, comprehensive and
timely manner, to ensure that no such Required Filings will be declared
incomplete or lead to any suspension of any time periods for approval of the
Transaction by the competent Governmental Bodies, and to respond in an equally
accurate, comprehensive and timely manner to any requests for additional
information made by any relevant Governmental Body in connection with the
foregoing matters described in any of the immediately preceding clause (i),
(ii) or (iii).     (b)   Neither the Seller nor the Purchaser shall extend any
waiting period under the HSR Act, the Canadian Competition Act, the Antitrust
Laws of Austria, France, Germany and Spain or, if applicable, the EC Merger
Regulation, or enter into any agreement with any Governmental Body not to
consummate the Transaction.     (c)   Subject to applicable Law, confidentiality
obligations and/or the preservation of any applicable attorney-client privilege,
each of the Seller and the Purchaser shall, upon any reasonable request by the
other, use commercially reasonable efforts to furnish the other with all
information concerning itself, its Subsidiaries, directors (or Persons in
similar positions), officers, stockholders, equity owners or Affiliates and such
other matters as may be reasonably necessary or advisable in connection with the
WC Opinion or any Required Filing that is or will be filed, made or effected by
or on behalf of the Seller or the Purchaser or any of their respective
Subsidiaries or Affiliates to any Governmental Body in connection with the Stock
Purchase Agreement or the Transaction.     (d)   Without limiting, and in
furtherance of, the foregoing, and without prejudice to the rights of the Seller
hereunder to not accept the Offer and of the Works Council under applicable Law,
if any objections are asserted with respect to the Transaction under any
Antitrust Law or if any suit is instituted (or threatened to be instituted) by
any Governmental Body challenging the Transaction as violative of any Antitrust
Law or which would otherwise prohibit or materially impair or materially delay
the consummation of the Transaction, the Purchaser shall use its commercially
reasonable efforts to resolve any such objections or suits so as to permit
consummation of the Transaction in accordance with the Offer Letter and the
Stock Purchase Agreement; provided that, following the date hereof, the
Purchaser shall have the sole and exclusive right, at its option, to propose,
negotiate, offer to commit and effect, by consent decree, hold separate order or
otherwise, the sale, disposition or divestiture (collectively, “Divestitures”)
of such assets of any Acquired Company or otherwise offer to take or offer to
commit (and if such offer is accepted by any such Governmental Body, commit to
and effect) to take any action as may be required to resolve such objections or
suits; provided, however, that the closing of any such Divestiture by any
Acquired Company may, at the Parent’s option, be conditioned upon, and effective
as of or after, the Closing. Notwithstanding the foregoing, in no event shall
the Purchaser be required pursuant to this Section 5(d) to take any action,
that, individually or together with any other actions, would reasonably be
expected to have (i) a material adverse effect on the assets, properties,
operations or condition (financial or otherwise) of the Acquired Companies,
taken as a whole, or the Business, taken

- 6 -



--------------------------------------------------------------------------------



 



      as a whole, or (ii) a material adverse effect on the assets, properties,
operations or condition (financial or otherwise) of the Purchaser or any of its
Affiliates. For the purposes of this Offer Letter, “Antitrust Law” shall mean
any Law that is designed or intended to prohibit, restrict or regulate actions
having the purpose or effect of monopolization or restraint of trade or
lessening of competition or otherwise applicable to any Antitrust Clearance.    
(e)   Without limiting, and in furtherance of the foregoing, and without
prejudice to the rights of the Works Council under applicable Law, the Seller
shall use reasonable best efforts to obtain the WC Opinion from the Works
Council, as required by applicable Law, in connection with the Transaction, as
promptly as practicable after the date hereof; provided that the Purchaser shall
fully cooperate with the Seller in order to obtain the WC Opinion, including in
the preparation of any notifications to, and any information to be presented in
meetings (to which one or more appropriate representatives of the Purchaser
and/or any Affiliate of the Purchaser shall participate at the Parent’s
reasonable request, provided that the Works Council shall not have prohibited
such participation) with, or otherwise reasonably requested by or delivered to,
the Works Council.     (f)   Subject to applicable Law, each of the Seller and
the Purchaser shall be entitled to timely participate in and reasonably
contribute to all material actions, meetings, documents, communications or other
information exchanges (in whatever form), whether with Governmental Bodies or
not, relating to the WC Opinion or Required Filings filed, made or effected by
or on behalf of such Party to obtain Antitrust Clearances, and the Seller and
the Purchaser shall generally do all things reasonably necessary or advisable
(including, without limitation, (x) by providing reasonable advance notice and
regular and reasonably detailed information and (y) by taking account of any
reasonable suggestions or comments made by the other) in furtherance thereof.
Subject to any applicable confidentiality obligations and the preservation of
any applicable attorney-client privilege, each of the Seller and the Purchaser
shall use its commercially reasonable efforts to keep the other apprised of the
conduct and status of matters (i) concerning the Purchaser, relating to
Antitrust Clearances and (ii) concerning the Seller, relating to the WC
Opinions, including, in each case, promptly furnishing the other with copies of
notices or other communications received by the Seller or the Purchaser, as the
case may be, from any Governmental Body or the Works Council, respectively, with
respect to the Stock Purchase Agreement or the Transaction.     (g)   Without
limiting, and in furtherance of, the foregoing, each of the Seller (jointly and
severally), on the one hand, and the Purchaser, on the other hand, shall pay
one-half of any and all filing and similar fees payable in connection with any
notifications, filings, approval applications or the like required to be filed
under Antitrust Laws with respect to the Transaction.

- 7 -



--------------------------------------------------------------------------------



 



6.   Certain Pre-Execution Covenants       During the Offer Period, except
pursuant to and in accordance with this Offer Letter, the Restructuring or the
Stock Purchase Agreement, and without prejudice to the right of the Seller
hereunder to not accept the Offer:

  (a)   The Seller shall operate, and shall cause operation of, the Business and
the Acquired Companies in the ordinary course and consistent with past practice
in all material respects and, without limiting the foregoing, shall obtain the
Purchaser’s written consent (which consent shall not be unreasonably withheld or
delayed) prior to (i) entering into a material transaction referred to in
Section 4.3.11 of the Stock Purchase Agreement, or (ii)(A) changing any method
of accounting or accounting practice, (B) making (other than in the ordinary
course of business) or changing any material election with respect to Taxes,
except, with respect to subclauses (A) and (B), as required by Law or accounting
pronouncements, or (C) entering into any closing agreement, settling any
material Tax Audit or surrendering any right to claim a material refund of
Taxes, in each case with respect to the Business or any Acquired Company that
would give rise to a Tax liability associated with any taxable period following
the Closing Date;     (b)   The Seller shall cause any and all proceeds (whether
in the form of cash or property) of any sale or transfer of any Non-Operational
Property to be retained by the Acquired Companies;     (c)   The Parent shall
(i) use its commercially reasonable efforts to obtain any and all consents,
approvals and releases of Encumbrances that are required to be obtained or
effected in connection with the entry into or consummation of the Transaction by
the Seller or any of its Affiliates, including, without limitation, each of the
consents, approvals and releases of Encumbrances listed on Annex III hereto;
provided that the Purchaser shall reasonably cooperate with the Parent in good
faith, including participating in meetings, providing information or otherwise
reasonably facilitating the Parent’s efforts, in furtherance thereof, and
(ii) notify, as soon as reasonably practicable, each of BNP Paribas (Canada),
HSBC Bank Canada and Société Générale (Canada Branch), of the contemplated sale
of Skis Rossignol Canada Ltd and Skis Dynastar Canada Ltd pursuant to the
Transaction. For the avoidance of doubt, the failure to obtain any consents,
approvals and releases of Encumbrances other than those listed on Annex III
hereto shall not be considered to constitute a failure of the conditions set
forth in Sections 1(c) and 1(g).     (d)   The Purchaser shall use its
commercially reasonable efforts, at the Parent’s request, to release the Seller
and its Affiliates (other than the Acquired Companies) from any and all
Guarantee Liabilities; provided, however, that nothing contained in this Section
6(d) shall be deemed to require the Purchaser to serve as a guarantor or
otherwise incur any liabilities with respect to any Guarantee Liabilities on
terms that are less favorable to the Purchaser than the terms on which the
Seller or any of its Affiliates (as applicable) serves as a guarantor with
respect to such Guarantee Liabilities; provided, further, that, in the event
that the Seller or any of its Affiliates shall permit or agree to any amendment
or modification to, or waiver under, the terms of their respective obligations
with respect to any Guarantee Liability without the prior written consent of the
Purchaser (which consent shall not be unreasonably withheld or delayed), the
Purchaser shall automatically, and irrevocably and unconditionally, be forever
released and discharged from any and all of its obligations under this

- 8 -



--------------------------------------------------------------------------------



 



      Section 6(d) and Section 6.1(b) of the Stock Purchase Agreement with
respect to such Guaranty Liability.     (e)   The Parent and the Purchaser
acknowledge and agree that the phrase “two hundred twenty two million euros
(€222,000,000)” set forth in Sections 2.4(a)(i) and 2.4(a)(ii) of the Stock
Purchase Agreement has been determined on the assumption that the consummation
of the Transaction would occur on or before October 31, 2008. In the event that
the Closing fails to occur on or before October 31, 2008, the Parent and the
Purchaser shall use their commercially reasonable efforts to negotiate in good
faith and, prior to the Closing, agree upon a euro amount to replace the phrase
“two hundred twenty two million euros (€222,000,000)” set forth in
Sections 2.4(a)(i) and 2.4(a)(ii) of the Stock Purchase Agreement, which
replacement euro amount shall consist of a good faith estimate of the Working
Capital as of the then reasonably expected Closing Date; provided, however,
that, in the event that the Parent and the Purchaser shall have failed to so
agree upon any such euro amount or replacement phrase at or prior to the
Closing, Sections 2.4(a)(i) and 2.4(a)(ii) of the Stock Purchase Agreement shall
remain unchanged.     (f)   The Purchaser and the Seller shall reasonably
cooperate with each other in order to satisfy the condition set forth in Section
1(i)(B) hereof, it being understood that the Purchaser shall act in good faith
to deliver to the Parent the notice described in such condition as promptly as
reasonably practicable.

7.   Transition Services; Roxy License Agreement       During the Offer Period,
the Seller and the Purchaser shall use their respective best efforts to
negotiate in good faith and mutually agree upon and, simultaneously with the
Closing, enter into (and cause their relevant Affiliates to enter into) the Roxy
License Agreement and the Transition Services Agreement.   8.   Amendment of
Stock Purchase Agreement; Disclosure Schedule Updates       The Stock Purchase
Agreement may not be amended, modified, supplemented or altered in any respect
without the prior written consent of the Parent and the Purchaser; provided
that, during the Offer Period, the Seller shall have the right to amend or
supplement the Disclosure Schedule contained in Annex II hereto solely in order
to include or reflect (i) immaterial changes affecting the Business which have
occurred during the Offer Period in the ordinary course of business and
consistent with past practice (if any), and (ii) the sale or transfer of any
Non-Operational Property. The Disclosure Schedule and the representations and
warranties made by the Seller under the Stock Purchase Agreement shall be deemed
for all purposes to include and reflect such supplements and amendments as of
the date hereof and at all times thereafter, including on the Execution Date;
provided that any amendment or supplement to the Disclosure Schedule after the
date hereof shall not be taken into account in the determination of whether the
condition set forth in Section 1(b) hereof has been satisfied.   9.  
Confidentiality; Announcements       The provisions of the Confidentiality
Agreement shall remain binding and in full force and effect until the Execution
Date. The information contained herein (including the Annexes hereto) shall be
subject to the Confidentiality Agreement until the Execution Date and, for that
sole purpose and only to that extent, the terms of the Confidentiality Agreement
are incorporated herein by reference. Except to the extent required by

- 9 -



--------------------------------------------------------------------------------



 



    applicable Law, and subject to the terms of the Confidentiality Agreement,
the Purchaser and the Parent will mutually agree on the nature, content and
timing of any and all publicity, public announcements, press releases, or other
public disclosures regarding this Offer Letter, the Transaction or the
transactions contemplated herein (including, but not limited to, on any
website). Nothing contained herein shall restrict the ability of any Party to
disclose any information relating to this Offer Letter and the transactions
contemplated hereby (including the Transaction) as required by applicable Law,
stock exchange or securities market rules or the rules of any self-regulatory
body having competent jurisdiction.   10.   Non-Solicitation; Transaction Fee

  (a)   In consideration for the Purchaser submitting the Offer and undertaking
the actions set forth in this Offer Letter, from and after the Trigger Date
until the Expiration Time (as extended pursuant to Section 3 hereof, as the case
may be) (such period, the “No Shop Period”), the Seller shall not, and it shall
use its reasonable best efforts to cause each of its Affiliates (including the
Acquired Companies), directors (and Persons in similar positions), officers,
employees, agents and representatives not to, (i) solicit, initiate or knowingly
encourage any inquiry, expression of interest, proposal or offer from any Person
(other than the Purchaser, an Affiliate of the Purchaser (or any other Person
having an economic interest in the Purchaser, directly or indirectly), a
Provider, any Person providing financing to the Purchaser for the Transaction or
their respective Affiliates, each a “Purchaser Party”), relating to the
Transaction or any competing transaction or other transaction involving the
acquisition, directly or indirectly, of a significant interest in the Acquired
Companies or all or a substantial portion of the assets of the Acquired
Companies (any such competing or other transaction, a “Competing Transaction”)
or (ii) engage in any discussions or negotiations, enter into any agreement, or
provide any non-public information concerning the Acquired Companies or any of
their assets to, any Person (other than a Purchaser Party) relating to an actual
or potential Competing Transaction. During the No Shop Period, the Seller will
cease, and will cause to be ceased, any and all then existing discussions and
negotiations with, including the provision of any non-public information
concerning the Acquired Companies or any of their assets to, any Person (other
than a Purchaser Party) with respect to any actual or potential Competing
Transaction.     (b)   In the event that, during the No Shop Period, the Seller
enters into a definitive agreement with any Person (other than a Purchaser
Party) in relation to a Competing Transaction, the Purchaser shall have the
right to terminate the Offer and the provisions of this Offer Letter and, within
five Business Days after such termination, the Seller (jointly and severally)
shall pay to the Purchaser ten million euros (€10,000,000) as liquidated damages
for such breach or noncompliance, provided that the Purchaser shall not be in
material breach of its obligations hereunder at the time of any such
termination; provided, further, that any amount of damages paid by the Seller to
the Purchaser under this Section 10 shall be reduced by any amount (the “Letter
of Intent Amount”) paid by the Parent or the Seller pursuant to Section 9 of
that certain letter of intent between the Parent and Macquarie Capital
(USA) Inc., dated July 1, 2008 or, should any

- 10 -



--------------------------------------------------------------------------------



 



      payment hereunder be made prior to, and be greater than, the Letter of
Intent Amount, the Purchaser shall pay the Letter of Intent Amount to the
Seller.     (c)   Without limiting the foregoing, in the event that (i) the
Closing shall not have occurred during the No-Shop Period as a result of a
failure by the Seller to satisfy the condition set forth in Section 1(c) hereof,
whereas at such time all of the other conditions set forth in Section 1 hereof
(other than Section 1(b) hereof) have been satisfied or waived in writing by the
Purchaser, (ii) the Offer and the provisions of this Offer Letter shall not have
been terminated by the Purchaser pursuant to Section 10(b) hereof, (iii) during
the No-Shop Period, the Seller shall have committed a breach of its obligations
pursuant to Section 10(a) hereof and (iv) within 12 months after the Expiration
Time, the Seller or any of its Affiliates shall have entered into a definitive
agreement with respect to, or otherwise consummated, a Competing Transaction, as
a condition precedent to such entry into a definitive agreement or consummation
of a Competing Transaction (whichever occurs first), the Seller (jointly and
severally) shall pay to the Purchaser ten million euros (€10,000,000).     (d)  
Notwithstanding anything to the contrary contained in this Offer Letter, the
provisions of this Section 10 shall survive any expiration or termination of the
Offer or the provisions of this Offer Letter for any reason whatsoever
(provided, for the avoidance of doubt, that this Section 10 shall not become
applicable until the Trigger Date).

11.   Specific Performance       Each of the Seller and the Purchaser agrees
that it could be irreparably injured by a breach of this Offer Letter by the
other party, that money damages will not be an adequate and/or fully sufficient
remedy for any breach of this Offer Letter and that, in addition to all other
remedies available at law, each of the Seller and the Purchaser shall be
entitled to seek injunctive relief and specific performance (including in
respect of the Seller, causing the Purchaser to enforce its rights under the
Commitment Letters) as a remedy for any such breach.

This Offer Letter is made pursuant to, and shall be construed and enforced in
accordance with, the laws of the State of New York applicable to contracts made
and performed in such state. Sections 8.5, 8.7 (subject to Section 8 hereof),
8.8, 8.10, 8.11 (subject to Section 5(g) hereof) and 8.13 of the Stock Purchase
Agreement are incorporated herein by reference and shall be deemed to be
Sections of this Offer Letter (as if they were in effect) for all purposes. For
the avoidance of doubt, any assignment by the Purchaser of its rights and
obligations hereunder (in whole or in part) to one or more of its Affiliates
and/or any Person in which any equity owner of the Purchaser directly or
indirectly owns an equity interest shall be subject to the terms and conditions
set forth in Section 8.5 of the Stock Purchase Agreement with respect to an
assignment of Purchaser’s rights and obligations thereunder.
Please acknowledge your receipt of, and your agreement with, the terms and
conditions hereof by countersigning this Offer Letter in the space provided
below and returning an executed original of this Offer Letter to us.
Notwithstanding any of the foregoing, we understand and agree that nothing
herein imposes any obligation on the Seller to agree to or execute the Stock

- 11 -



--------------------------------------------------------------------------------



 



Purchase Agreement or any other document in connection with the Transaction or a
similar transaction and that, unless and until the Stock Purchase Agreement has
been executed by the Seller and the Purchaser, neither the Seller nor any of its
Affiliates (including the Acquired Companies) or their respective directors,
officers, employees or representatives, will be under any obligation or incur
any liability of any kind whatsoever with respect to the Transaction or any such
similar transaction by virtue of this Offer Letter (including the Annexes
hereto), except for the obligations of the Seller set forth in this Offer
Letter.
[remainder of page intentionally left blank]

- 12 -



--------------------------------------------------------------------------------



 



EXECUTION VERSION
We look forward to the possibility of working together with you towards the
successful completion of the Transaction in accordance with this Offer Letter
and the Stock Purchase Agreement.

                      Very truly yours,            
 
                    CHARTREUSE ET MONT BLANC LLC            
 
                   
By:
                   
 
                   
 
  Name:                
 
  Title:                
 
                    ACKNOWLEDGED AND AGREED:            
 
                    QUIKSILVER, INC.   PILOT S.A.S.
 
                   
By:
          By:        
 
                   
 
  Name: Charles S. Exon           Name: Sébastien Loux    
 
  Title: Chief Administrative Officer           Title: Président    
 
  and General Counsel                
 
                    QUIKSILVER AMERICAS, INC.   MERIBEL S.A.S.
 
                   
By:
          By:        
 
                   
 
  Name: Charles S. Exon           Name: Pierre Lalande    
 
  Title: Secretary           Title: Président    

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
ANNEX I
Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
ANNEX II
Exhibits and Disclosure Schedule

 



--------------------------------------------------------------------------------



 



ANNEX III
Certain Consents, Approvals and Releases of Encumbrances

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
STOCK PURCHASE AGREEMENT
BY AND AMONG
QUIKSILVER, INC.,
PILOT S.A.S.,
MERIBEL S.A.S.,
QUIKSILVER AMERICAS, INC.
and
[                    ]
Dated as of [•]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   Article 1.   DEFINITIONS     2          
 
            1.1.  
Defined Terms
    2       1.2.  
General Interpretive Principles
    12          
 
        Article 2.   SALE AND PURCHASE OF THE SHARES     13          
 
            2.1.  
Sale and Purchase of the Shares
    13       2.2.  
Purchase Price
    13       2.3.  
Remaining Offset Amount
    13       2.4.  
Working Capital Adjustment
    16       2.5.  
Access to Purchaser and Acquired Companies Information and Persons
    21       2.6.  
Withholding Rights
    21          
 
        Article 3.   CLOSING     21          
 
            3.1.  
Date and Place of Closing
    21       3.2.  
Closing Transactions and Deliveries
    21          
 
        Article 4.   REPRESENTATIONS AND WARRANTIES OF THE PARENT, PILOT,
MERIBEL AND QUIKSILVER AMERICAS     23          
 
            4.1.  
Representations and Warranties Regarding the Parent, Pilot, Meribel, Quiksilver
Americas and the Acquired Companies
    23       4.2.  
Representations and Warranties Regarding the Company, Tyax and Rossignol US
    25       4.3.  
Representations and Warranties Regarding the Acquired Companies
    29          
 
        Article 5.   REPRESENTATIONS AND WARRANTIES OF THE PURCHASER     43    
     
 
            5.1.  
Organization and Good Standing
    43       5.2.  
Power and Authority
    44       5.3.  
Valid and Binding
    44       5.4.  
No violation
    44       5.5.  
Absence of Litigation
    44       5.6.  
Consents
    45       5.7.  
Ability to Evaluate and Bear Risks
    45       5.8.  
Investigation by the Purchaser; Parent’s Liability
    45       5.9.  
No Brokers
    46       5.10.  
No Other Representations and Warranties
    46  

 



--------------------------------------------------------------------------------



 



                              Page   Article 6.   COVENANTS     46          
 
            6.1.  
Other Intercompany Arrangements
    46       6.2.  
Insurance Policies
    47       6.3.  
Tax Matters
    47       6.4.  
Non-Competition; Non-Solicitation
    50       6.5.  
Confidentiality
    51       6.6.  
Company Options; Liquidity Agreements
    52       6.7.  
Tyax Hedging
    53          
 
        Article 7.   INDEMNIFICATION     53          
 
            7.1.  
Indemnification by the Parent Indemnifying Persons
    53       7.2.  
Indemnification by the Purchaser Indemnifying Persons
    55       7.3.  
Survival; Threshold; Cap
    55       7.4.  
Computation of Losses; Additional Conditions and Limitations
    57       7.5.  
Notice of Claims; Third-Party Claims
    61       7.6.  
Resolution of Tax Calculation Disputes
    64       7.7.  
Sole Remedy
    64       7.8.  
Tax Effect of Indemnification Payments
    64          
 
        Article 8.   GENERAL PROVISIONS     64          
 
            8.1.  
Cooperation
    64       8.2.  
Confidentiality
    65       8.3.  
Announcements
    65       8.4.  
Joint and Several Liability
    65       8.5.  
Absence of Third-Party Rights; Assignment
    65       8.6.  
Entire Agreement
    66       8.7.  
Waivers and Amendments
    66       8.8.  
Severability
    66       8.9.  
Interest
    66       8.10.  
Notices and Communications
    66       8.11.  
Costs
    68       8.12.  
Specific Performance
    68       8.13.  
Governing Law; Jurisdiction; Waiver of Jury Trial
    68       8.14.  
Counterparts
    69  

- ii -



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
          This Stock Purchase Agreement (this “Agreement”) is made as of [•] by
and among Quiksilver, Inc., a Delaware corporation (the “Parent”), Pilot S.A.S.,
a French société par actions simplifiée (“Pilot”), Meribel S.A.S., a French
société par actions simplifiée (“Meribel”), and Quiksilver Americas, Inc., a
California corporation (“Quiksilver Americas”), acting jointly and severally for
the purposes hereof, on the one hand; and [                    ], a
[                    ]1 (the “Purchaser”), on the other hand. The Parent, Pilot,
Meribel and Quiksilver Americas on the one hand, and the Purchaser on the other
hand, are hereinafter referred to collectively as the “Parties” and individually
as a “Party”. Capitalized terms used herein shall have the respective meanings
set forth in Section 1.1.
RECITALS
          The Parent indirectly owns and exercises full control over Pilot and
Meribel, which together own ordinary shares of Skis Rossignol-Club Rossignol
S.A.S., a French société par actions simplifiée (the “Company”), representing at
least 99.46% of the Company’s share capital, the remaining interest being held
in treasury by the Company.
          In addition, Pilot indirectly owns all of the shares (parts sociales)
of Tyax, a French société en nom collectif (“Tyax”), with the exception of one
(1) share that is held by the Company.
          In addition, the Parent owns all of the issued and outstanding shares
of Quiksilver Americas, which owns all of the issued and outstanding shares of
Rossignol Ski Company, Inc., a Delaware corporation (“Rossignol US”, and
collectively with its direct and indirect Subsidiaries listed in Schedule A
hereto, the “North American Subsidiaries”).
          The Company, its direct and indirect Subsidiaries listed in Schedule A
hereto (collectively the “Company Subsidiaries”), Tyax and the North American
Subsidiaries are hereinafter referred to as the “Acquired Companies”.
          Prior to entering into this Agreement, the Purchaser and its
representatives and advisors have had access to a data room and to management
presentations and have therefore been able to request, obtain and review certain
financial, accounting, tax, environmental, labor, legal, operational and other
documents and information regarding the Acquired Companies (such documents and
information, to the extent provided or made available to the Purchaser prior to
the date hereof, and including the tax and financial vendor due diligence
prepared by Ernst & Young and dated June 6, 2008, the “Due Diligence
Information”).
          Subject to the terms and conditions of this Agreement, the Parent,
Pilot, Meribel and Quiksilver Americas wish to sell, respectively, and the
Purchaser wishes to purchase, all of the Company Shares, all of the Tyax Shares
and all of the North American Shares, all upon the terms and subject to the
conditions set forth herein. Such sale and purchase, together with the
 

1   Form of entity to be determined prior to Closing.

 



--------------------------------------------------------------------------------



 



other corporate, financing and other business transactions contemplated by this
Agreement, are hereinafter collectively referred to as the “Transaction”.
AGREEMENT
          NOW, THEREFORE, in consideration of the mutual representations,
warranties and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
ARTICLE 1.
DEFINITIONS
          1.1 Defined Terms. For the purposes of this Agreement, the following
terms and expressions will have the meanings ascribed to them below:
          “Acquired Companies” has the meaning ascribed to in the recitals of
this Agreement.
          “Acquired Company Cash” means cash and cash equivalents as determined
in accordance with GAAP, as in effect on the Closing Date, including cash in
hand, positive bank balances, other cash accounts, cash deposit accounts and
readily marketable debt instruments of the Acquired Companies, adjusted for
outstanding checks and deposits in transit; provided, however, that Acquired
Company Cash shall not include any proceeds (whether in the from of cash or
property) of any sale or transfer of any Non-Operational Property, which
proceeds shall be retained by the Acquired Companies.
          “Additional Company Shares” means (a) the shares of the Company
created pursuant to and in accordance with the Restructuring, and (b) any shares
of the Company that are held in treasury by the Company as of the Offer Letter
Date and are acquired by Meribel between such date and the Closing Date pursuant
to a Liquidity Agreement.
          “Additional Tyax Shares” means the shares of Tyax created pursuant to
and in accordance with the Restructuring.
          “Affiliates” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such Person. For the purposes of
this definition, “control”, when used with respect to any specified Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
          “Agreement” has the meaning ascribed to it in the introductory
paragraph of this Agreement.
          “Antitrust Clearance(s)” has the following meaning:
          (a) the expiration or termination of any waiting period under the HSR
Act that is applicable to the Transaction; and

- 2 -



--------------------------------------------------------------------------------



 



          (b) the expiration or termination of any waiting period under the
Competition Act (Canada) that is applicable to the Transaction; and
          (c) the issuance of a clearance decision (or if applicable under the
relevant national Law, deemed clearance) by the national competition authorities
pursuant to (i) the Austrian Cartel Act, as amended, (ii) the French Commercial
Code, as amended, (ii) the German Act Against Restraints in Competition, as
amended and (iv) the Spanish Defense of Competition Law as amended, if
applicable; and
          (d) in the event that the whole or any part of the Transaction is
referred to the European Commission by the competent authorities of any Member
State of the European Union pursuant to Article 22 of the EC Merger Regulation
the issuance of a decision by the European Commission declaring the Transaction
compatible with the common market pursuant to Articles 6(1)(b), 6(2), 8(1) or
8(2) of the EC Merger Regulation or the deemed declaration of the compatibility
of the Transaction with the common market pursuant to Article 10(6) of the EC
Merger Regulation.
          “Auditor” has the meaning ascribed to it in Section 2.4(e).
          “Balance Sheet” means the proforma unaudited consolidated balance
sheet of the Acquired Companies at October 31, 2007, prepared on a basis
consistent with the Projections.
          “Bringdown Balance Sheet” means the pro forma unaudited consolidated
balance sheet of the Acquired Companies as of [                    ], 20082,
prepared on a basis consistent with the Projections.
          “Business” means the businesses carried out by the Acquired Companies.
          “Business Day” means any calendar day, except Saturdays, Sundays and
official holidays, on which banks generally are open for the transaction of
business in Paris, France, Huntington Beach, California and New York, New York.
          “Cap” shall have the meaning set forth in Section 7.3(c).
          “Cash Consideration” has the meaning ascribed to it in Section 2.2.
          “Cash in the System” has the meaning ascribed to it in Section 2.3(c).
          “Closing” has the meaning ascribed to it in Section 3.1.
          “Closing Date” means the date hereof.
 

2   Most recent fiscal quarter prior to Closing with respect to which Parent
consolidated financial information has been publicly disclosed in the Parent’s
SEC filings.

- 3 -



--------------------------------------------------------------------------------



 



          “Code” means the United States Internal Revenue Code of 1986, as
amended. “Company” has the meaning ascribed to it in the recitals of this
Agreement.
          “Company Options” means the outstanding options (options d’achat
d’actions), held by certain current or former managers and employees of the
Acquired Companies, to purchase up to 81,800 existing shares of the Company.
          “Company Shares” has the meaning ascribed to it in Section 4.2.3(a).
          “Company Subsidiaries” has the meaning ascribed to it in the recitals
of this Agreement.
          “Competing Business” has the meaning ascribed to it in Section 6.4(a).
          “Confidentiality Agreement” means that certain Confidentiality
Agreement, entered into by Parent and Macquarie Capital (USA) Inc. on May 5,
2008.
          “Contract” means any contract, undertaking, agreement, arrangement,
commitment, indemnity, indenture, instrument, lease or understanding, including
any and all amendments, supplements, and modifications thereto, to or under
which any Acquired Company or any of their respective assets is bound.
          “Disclosure Schedule” means the disclosure schedule of even date
herewith prepared and signed by the Parent and delivered to the Purchaser
simultaneously with the execution and delivery hereof.
          “Disputed Items” has the meaning ascribed to it in Section 2.4(e).
“Dispute Notice” has the meaning ascribed to it in Section 2.4(d).
          “Due Diligence Information” has the meaning ascribed to it in the
recitals of this Agreement.
          “Encumbrances” means any and all liens, charges, security interests,
options, claims, mortgages, pledges, proxies, voting trusts or agreements,
obligations, understandings or arrangements or other restrictions on title or
transfer or other rights in property (such as voting rights or rights to receive
dividends or distributions in respect of equity securities) of any nature
whatsoever, except where they are created solely under this Agreement or by
applicable Law.
          “Environmental Claim” means any Proceeding filed since July 26, 2005,
by any Person alleging any liability for any (a) release or disposal, or the
presence in the environment, including, without limitation, the indoor
environment, of any Hazardous Materials by or attributable to the Acquired
Companies at any location, or (b) any alleged violation of any Environmental
Laws by or attributable to the Acquired Companies.
          “Environmental Law” means all federal, state, local or foreign laws,
statutes, regulations, orders, ordinances, judgments or decrees, or codified
common law governing or regulating (a) releases or threatened releases of any
Hazardous Materials in soil, surface water,

- 4 -



--------------------------------------------------------------------------------



 



groundwater or air, (b) the use, treatment, storage, disposal, transport, or
handling of Hazardous Materials, or (c) the protection of the environment, human
health or natural resources.
          “Estimated Working Capital Adjustment” has the meaning ascribed to it
in Section 2.4(b).
          “Financial Statements” has the meaning ascribed to it in
Section 4.3.8.
          “French Companies” has the meaning ascribed to it in Section 6.3(a).
“Fundamental Representations” has the meaning ascribed to it in Section 7.3(a).
          “GAAP” means generally accepted accounting principles in the United
States, as in effect from time to time.
          “Governmental Body” means any court or government (federal, state,
local, national, foreign or provincial) or any political subdivision thereof,
including without limitation, any department, commission, board, bureau, agency
or other regulatory, administrative or governmental authority or
instrumentality, and specifically excludes any trade union, works council, other
organized body, or group of individuals, whose purpose or mission, under a
statutory provision or otherwise, is to represent one or more employees of a
Party or an Affiliate of a Party.
          “Governing Documents” means, with respect to any Person that is not a
natural Person, the certificate or articles of incorporation, memorandum and
articles of association, by-laws, deed of trust, formation or governing
agreement and other charter or organizational documents or instruments governing
the business or affairs of such Person.
          “Guarantee Liabilities” has the meaning ascribed to it in
Section 6.1(b).
          “Hazardous Materials” means any substance, gas, chemical, material,
waste, mold, fungi or toxic growth the presence, nature, quantity or
concentration of which (a) is injurious to human health, the environment or
natural resources, or (b) is regulated by any Governmental Body.
          “Headquarters Lease Agreement” means the real estate lease agreement
(contrat de credit-bail immobilier) dated March 14, 2007, by and between
Natiocreditbail as lessor and the Company as lessee, relating to the
headquarters of the Company.
          “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
          “Indebtedness” means, without duplication: (a) any liability for
borrowed money, or evidenced by an instrument for the payment of money, or
incurred in connection with the acquisition of any property (including any
deferred purchase price), services or assets (including securities), or relating
to a capitalized lease obligation; (b) any obligations to reimburse the issuer
of any letter of credit, surety bond or performance bond or any guarantee of any
liability described in the immediately preceding clause (a), in each case to the
extent drawn or not otherwise contingent; and (c) any payments, fines, fees,
penalties or other amounts applicable to

- 5 -



--------------------------------------------------------------------------------



 



or otherwise incurred in connection with or as a result of any prepayment or
early satisfaction of any obligation described in clauses (a) and (b) above to
the extent not contingent; excluding from the foregoing, in each case, (i) trade
liabilities and operating lease obligations, and accrued operating liabilities,
in each case incurred in the ordinary course of business consistent with past
practice, including, for the avoidance of doubt, payment obligations under (A)
the Headquarters Lease Agreement and (B) the hedging agreements listed on
Schedule 4.3.9, and (ii) arrangements for extended payment terms with respect to
amounts that are not material to the Business and are less than six (6) months.
          “Indemnitee” has the meaning ascribed to it in Section 7.5(a).
“Indemnitor” has the meaning ascribed to it in Section 7.5(a).
          “Insurance Policy” means any insurance policy maintained by the Parent
or any of its Affiliates (other than the Acquired Companies) other than those
the premiums of which are paid directly by an Acquired Company.
          “Intellectual Property” means any and all of the following: (a) United
States and foreign trademarks, service marks, and trademark and service mark
registrations and applications, trade names, logos, trade dress and slogans, and
all goodwill related to the foregoing; (b) patent applications, patents,
inventions, improvements, know-how, formula methodology, research and
development, business methods, processes, technology and Software in any
jurisdiction, including re-issues, continuations, divisions,
continuations-in-part, renewals or extensions or any foreign counterparts
thereto; (c) trade secrets; (d) copyrights in writings, designs, Software, mask
works or other works, applications or registrations in any jurisdiction for the
foregoing, other original works of authorship and all moral rights related
thereto; (e) database rights; and (f) Internet web sites, web pages, domain
names and applications and registrations pertaining thereto and all intellectual
property used in connection with or contained in any Acquired Company’s web
site(s) (for the avoidance of doubt, the foregoing does not include
(i) third-party websites linked to or from the websites of the Acquired
Companies or (ii) any off-the-shelf or “shrink-wrap” licensed software).
          “Intercompany Payable Amount” has the meaning ascribed to it in
Section 2.3(b). “Intercompany Receivables” has the meaning ascribed to it in
Section 2.3(b).
          “Interested Person” means the Purchaser, any significant direct or
indirect equity or debt provider of the Purchaser, and any Affiliate of the
foregoing (other than the Acquired Companies).
          “Jointly Controlled Tax Matter” means any Tax Matter that is neither a
Parent Controlled Tax Matter nor a Purchaser Controlled Tax Matter.
          “Knowledge of the Parent” means the knowledge, after reasonable
inquiry, of any of Mr. Joe Scirocco, Mr. David Morgan, Mr. Pierre Lalande or
Mr. Charles Exon, and excluding, for the avoidance of doubt, any other Person
and in particular any other director, officer, manager or employee of the Parent
or any Affiliate of the Parent, including Pilot, Meribel, Quiksilver Americas
and any Acquired Company.

- 6 -



--------------------------------------------------------------------------------



 



          “Law” means any statute, law, ordinance, rule, regulation, order,
judgment or decree enacted, adopted, issued, promulgated, administered or
enforced by any Governmental Body.
          “Lease” has the meaning ascribed to it in Section 4.3.10(h).
          “Leased Property” has the meaning ascribed to it in Section 4.3.10(h).
          “Liquidity Agreement” means each liquidity agreement entered into
between the Parent, on the one hand, and each holder of a Company Option, on the
other hand, in respect of (among other things) shares of the Company deliverable
to or acquired by such option holder through the exercise of the Company
Options, in each case as together with any and all amendments and modifications
thereto.
          “Listed Employees” has the meaning ascribed to it in Section 4.3.6(a).
          “Loss” or “Losses” means all losses, damages, liabilities, judgments,
obligations, fines, penalties, costs and expenses (including, subject to
Section 7.5 and Section 7.6, settlement costs, court costs and any reasonable
legal, expert and consultant fees and expenses).
          “Material Intellectual Property” has the meaning ascribed to it in
Section 4.3.3(a).
          “Meribel” has the meaning ascribed to it in the introductory paragraph
of this Agreement.
          “Non-Operational Properties” means the assets listed in Schedule C.
          “North American Shares” has the meaning ascribed to it in
Section 4.2.3(c). “Note” has the meaning ascribed to it in Section 2.2.
          “Note Balance” means, at any time after the Closing Date, the then
outstanding principal amount under the Note, together with any and all accrued
and unpaid interest thereon.
          “Notified Remaining Offset Amount” has the meaning ascribed to it in
Section 2.3(e).
          “Offer Letter” means that certain letter agreement by and among the
Parties, dated as of the Offer Letter Date, as such letter agreement may be
amended from time to time.
          “Offer Letter Date” means August 25, 2008.
          “Offset Amount” means an amount equal to the amount by which (a) the
sum of the Intercompany Payable Amount, exceeds (b) the Intercompany
Receivables.
          “Offset Amount Auditor” has the meaning ascribed to it in
Section 2.3(f). “Offset Amount Dispute Notice” has the meaning ascribed to it in
Section 2.3(e).

- 7 -



--------------------------------------------------------------------------------



 



          “Offset Amount Disputed Items” has the meaning ascribed to it in
Section 2.3(f). “Offset Amount Review Period” has the meaning ascribed to it in
Section 2.3(e). “Owned Properties” has the meaning ascribed to it in
Section 4.3.10(b).
          “Parent” has the meaning ascribed to it in the introductory paragraph
of this Agreement.
          “Parent Consolidated Financial Statements” means the audited annual
consolidated financial statements of the Parent as of October 31, 2007.
          “Parent Controlled Tax Matter” means any Tax Matter, in respect of
which indemnification may be sought hereunder, (a) in which Parent and Purchaser
reasonably anticipate the preponderance of any contingent tax liability arising
from such Tax Matter represents a liability associated with the period ending on
or prior to the Closing Date or (b) is a Tax Matter that Parent, any Parent
Indemnifying Persons, any Acquired Company, or any of their Affiliates are
presently contesting, defending, or responding to.
          “Parent Indemnified Person” means the Parent, Pilot, Meribel,
Quiksilver Americas, and their respective Affiliates (other than the Acquired
Companies from and after the Closing), directors (or Persons in similar
positions), officers, stockholders and equity owners and successors and
permitted assigns pursuant to Section 8.5.
          “Parent Indemnifying Person” means, jointly and severally, Parent,
Pilot, Meribel, Quiksilver Americas, and their respective successors or
permitted assigns pursuant to Section 8.5.
          “Parent Losses” has the meaning ascribed to it in Section 7.2.
          “Party” has the meaning ascribed to it in the introductory paragraph
of this Agreement.
          “Permits” has the meaning ascribed to it in Section 4.3.14.
          “Person” means and includes a natural person, a corporation, an
association, a partnership, a limited liability company, a trust, a joint
venture, an unincorporated organization or a Governmental Body.
          “Pilot” has the meaning ascribed to it in the introductory paragraph
of this Agreement.
          “Pilot Group Tax Sharing Agreement” has the meaning ascribed to it in
Section 4.3.5(o).
          “Proceeding” means any action, audit (including but not limited to
statutory or administrative audit, but excluding any Tax Audit), hearing,
inquiry, investigation, claim, complaint, litigation or suit (whether civil,
administrative, or criminal) commenced, brought, conducted or heard by or before
any Governmental Body or arbitrator.

- 8 -



--------------------------------------------------------------------------------



 



          “Projections” means the projections set forth in Exhibit B. “Property”
has the meaning ascribed to it in Section 4.3.10(a). “Property Taxes” has the
meaning ascribed to it in Section 6.3(d)(i).
          “Proposed Working Capital Adjustment” has the meaning ascribed to it
in Section 2.4(c).
          “Purchase Price” has the meaning ascribed to it in Section 2.2.
          “Purchaser” has the meaning ascribed to it in the introductory
paragraph of this Agreement.
          “Purchaser Controlled Tax Matter” means any Tax Matter, in respect of
which indemnification may be sought hereunder, in which Parent and Purchaser
reasonably anticipate the preponderance of contingent tax liability arising from
such Tax Matter represents a liability associated with the period commencing on
or after the Closing Date.
          “Purchaser Indemnified Person” means the Purchaser and its Affiliates
(including the Acquired Companies from and after the Closing), directors (or
Persons in similar positions), officers, stockholders and equity owners and
successors and permitted assigns pursuant to Section 8.5.
          “Purchaser Indemnifying Person” means the Purchaser and its successors
or permitted assigns pursuant to Section 8.5.
          “Purchaser Losses” has the meaning ascribed to it in Section 7.1.
          “Quiksilver Americas” has the meaning ascribed to it in the
introductory paragraph of this Agreement.
          “Reference Rate” means, as of any date specified in this Agreement,
the EUROS Overnight Index Average (EONIA) rate published by the European Central
Bank.
          “Registered Intellectual Property” means any and all of the following:
(a) United States and foreign trademarks, service marks, and trademark and
service mark registrations and applications; (b) patent applications and patents
in any jurisdiction, including re-issues, continuations, divisions,
continuations-in-part, renewals or extensions; (c) copyright applications or
registrations in any jurisdiction; and (d) domain name applications and
registrations.
          “Remaining Offset Amount” has the meaning ascribed to it in
Section 2.3(c). “Restricted Period” has the meaning ascribed to it in
Section 6.4(a).
          “Restructuring” means the asset transfers and the other corporate,
financing, refinancing and other restructuring actions with respect to the
Business or the Acquired Companies, as applicable, in each case in accordance
with the provisions set forth on Schedule B.
          “Review Period” has the meaning ascribed to it in Section 2.4(d).

- 9 -



--------------------------------------------------------------------------------



 



          “Rossignol US” has the meaning ascribed to it in the recitals to this
Agreement.
          “Roxy License Agreement” means a license agreement providing for
(among other things) the Purchaser or any of its Affiliates (including the
Acquired Companies, or any of them) to use the “Roxy” trademark and trade names
from and after the Closing in connection with the manufacture, distribution and
sale of snow skis, snow ski boots, snow ski bindings and snow ski poles, which
agreement shall: (a) provide for a royalty rate equal to 5%; and (b) contain
such other terms as the Parent and the Purchaser shall mutually agree upon.
          “SEC” means the United States Securities and Exchange Commission.
          “Shares” means, collectively, the Company Shares, the Tyax Shares and
the North American Shares.
          “Ski Expansion” has the meaning ascribed to it in Section 4.2.1(b).
          “Software” means any and all (a) computer programs, including any and
all software implementations of algorithms, models and methodologies, whether in
source code or object code form, and all off-the-shelf or “shrink-wrap”
software, (b) databases, compilations, and any other electronic data files,
including any and all collections of data, whether machine readable or
otherwise, but excluding individual customer data, (c) descriptions,
flow-charts, technical and functional specifications, and other work product
used to design, plan, organize, develop, test, troubleshoot and maintain any of
the foregoing, (d) without limitation to the foregoing, the software technology
supporting any functionality contained on any Acquired Company’s Internet web
site(s), and (e) all documentation, including technical, end-user, training and
troubleshooting manuals and materials, relating to any of the foregoing.
          “Statement of Adjustment” has the meaning ascribed to it in
Section 2.4(c). “Statement of Offset Amount” has the meaning ascribed to it in
Section 2.3(e).
          “Straddle Period” means a taxable year or period beginning on or
before, and ending after, the Closing Date.
          “Subsidiary” means, with respect to any specified Person, any other
Person with respect to which such specified Person (or any Subsidiary thereof)
has the power to vote or direct the voting of sufficient securities or other
interests to elect a majority of the directors (or Persons in similar positions)
or governing body thereof.
          “Tax” means: (a) all taxes, charges, fees, duties, levies, penalties
or other assessments imposed by any federal, state, local or foreign
governmental authority, including income, gross receipts, excise, property,
sales, gain, use, license, custom duty, unemployment, capital stock, transfer,
franchise, payroll, withholding, social security, minimum estimated, profit,
gift, severance, ad valorem, value added, disability, premium, recapture,
credit, occupation, service, leasing, employment, stamp and other taxes,
including any interest, penalties or additions attributable thereto or
attributable to any failure to comply with any requirement regarding Tax
Returns; (b) any liability for the payment of any amounts of the type described
in the immediately preceding clause (a) as a result of being (or ceasing to be)
a member of an affiliated, consolidated, combined, unitary or aggregate group;
and (c) all liabilities for taxes of

- 10 -



--------------------------------------------------------------------------------



 



the type described in clauses (a) or (b) as a result of being a transferee of or
successor to any Person, by contract or otherwise.
          “Tax Audit” means any audit, assessment of Tax, other examination by
any Taxing Authority, or any proceeding or appeal of such proceeding relating to
Taxes.
          “Taxing Authority” means any Governmental Body responsible for the
imposition or collection of any Tax.
          “Tax Benefit” means, with respect to a taxable year, the extent to
which an Indemnified Party’s cumulative liability for Taxes through the end of
such taxable year, calculated by excluding any Tax items attributable to any
relevant Purchaser Loss or Parent Loss, as applicable, from all taxable years,
exceeds the Indemnified Person’s actual cumulative liability for Taxes through
the end of such taxable year, calculated by taking into account any Tax items
attributable to the Purchaser Loss or Parent Loss, as applicable, for all
taxable years (to the extent permitted by relevant Tax law and treating such Tax
items as the last items claimed for any taxable year).
          “Tax CPA” has the meaning ascribed to it in Section 7.6.
          “Tax Matter” means any Tax Audit or other Tax inquiry or contest (or
claim of refund arising from a contested Tax) in respect of any assessment,
notice of deficiency, or other adjustment or proposed adjustment, or consent to
any extension or waiver of the limitations period applicable in respect thereof.
          “Tax Return” means any return, declaration, report, claim for refund,
or information return or statement relating to Taxes, including any such
document prepared on a consolidated, combined or unitary basis and also
including any schedule or attachment thereto, and including any amendment
thereof.
          “Third-Party Indebtedness” has the meaning ascribed to it in
Section 2.3(c). “Threshold” has the meaning ascribed to it in Section 7.3(b).
          “Transaction” has the meaning ascribed to it in the recitals of this
Agreement.
          “Transfer Taxes” means all sales, use, transfer, recording, privilege,
documentary, gains, registration, conveyance, stamp, duties or similar Taxes and
fees.
          “Transition Services Agreement” means an agreement providing for
(among other things) certain mutually agreed services relating to the Business
to be provided by Parent and/or its Affiliates to the Purchaser and/or its
Affiliates (including the Acquired Companies), and/or by the Purchaser and/or
its Affiliates (including the Acquired Companies) to the Parent and/or its
Affiliates, from and after the Closing, which agreement shall (a) have a term of
not less than two years; (b) provide for such services to be provided by Parent
and/or its Affiliates to the Purchaser and/or its Affiliates on economic terms
that are no less favorable to the Purchaser than the economic terms for such
services used in the preparation of the Projections; and (c) contain such other
terms as the Parent and the Purchaser shall mutually agree upon.

- 11 -



--------------------------------------------------------------------------------



 



          “Tyax” has the meaning ascribed to it in the recitals to this
Agreement.
          “Tyax Hedges” has the meaning ascribed to it in Section 6.7.
          “Winter Sports Hardgoods Activity” means the manufacture, sale or
distribution of snow skis, snow ski boots, snow ski poles, snow ski bindings,
snow ski goggles, snow boards, snow board boots, snow board bindings or snow
board goggles.
          “Working Capital” means, as determined as of any given time in
accordance with GAAP (as in effect as of the Closing Date) on a basis consistent
with the Projections, an amount equal to the sum of (a) any and all trade
accounts receivable, other than accounts receivable from the Parent or its
Affiliates (excluding any and all value added or ad valorem Taxes applicable
thereto), of the Acquired Companies as of such time, (b) an amount equal to any
and all inventory, less any and all trade accounts payable, other than accounts
payable to the Parent or its Affiliates, of the Acquired Companies as of such
time, and (c) any and all amounts payable pursuant to the Transaction incentive
bonus agreements referred to in paragraph (i) of Schedule 4.3.6(f).
          “Working Capital Adjustment” has the meaning ascribed to it in
Section 2.4(a).
          1.2 General Interpretive Principles. Unless the context otherwise
requires, as used in this Agreement: (i) an accounting term not otherwise
defined herein has the meaning ascribed to it in accordance with GAAP; (ii) “or”
is not exclusive; (iii) “including” and its variants mean “including, without
limitation” and its variants; (iv) words defined in the singular have the
parallel meaning in the plural and vice versa; (v) words of one gender shall be
construed to apply to each gender; (vi) the terms “hereof,” “herein,” “hereby,”
“hereto,” and derivative or similar words refer to this entire Agreement,
including the Schedules and Exhibits hereto; (vii) the terms “ARTICLE,”
“Section,” “Exhibit” and “Schedule” refer to the specified ARTICLE, Section,
Exhibit or Schedule of or to this Agreement; and (viii) any grammatical form or
variant of a term defined in this Agreement shall be construed to have a meaning
corresponding to the definition of the term set forth herein.
               1.2.1 A reference to any Person includes such Person’s successors
and permitted assigns.
               1.2.2 Any reference to “days” means calendar days unless Business
Days are expressly specified. If any action under this Agreement is required to
be done or taken on a day that is not a Business Day, then such action shall not
be required to be done or taken on such day but on the first succeeding Business
Day thereafter.
               1.2.3 The Exhibits to this Agreement are incorporated herein by
reference and made a part hereof for all purposes.
               1.2.4 The headings and captions of the various Articles, Sections
and other subdivisions hereof (including the headings and captions of the
subdivisions of the Disclosure Schedule) are for convenience of reference only
and shall not modify, define or limit any of the terms or provisions of this
Agreement.

- 12 -



--------------------------------------------------------------------------------



 



               1.2.5 References herein to a material adverse effect on the
“Business”, an asset or property material to the “Business”, and similar
expressions shall be to the Business, taken as a whole, and not to any
particular division or line of business of the Acquired Companies.
               1.2.6 The Parent and the Purchaser, each represented by legal
counsel, have each participated in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation should arise,
this Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any of the provisions of this Agreement.
ARTICLE 2.
SALE AND PURCHASE OF THE SHARES
          2.1 Sale and Purchase of the Shares. Subject to the terms and
conditions of this Agreement, (i) Pilot and Meribel shall sell to the Purchaser,
and the Purchaser shall purchase from Pilot and Meribel, the Company Shares,
(ii) Pilot shall sell to the Purchaser, and the Purchaser shall purchase from
Pilot, the Tyax Shares, and (iii) Quiksilver Americas shall sell to the
Purchaser, and the Purchaser shall purchase from Quiksilver Americas, the North
American Shares, in each case free and clear of all Encumbrances, together with
all rights attaching to such Shares.
          2.2 Purchase Price. The consideration to be paid by the Purchaser for
the Shares under this Agreement (the “Purchase Price”) shall be the aggregate of
(a) a cash amount of seventy-five million euros (€75,000,000) (the “Cash
Consideration”), (b) a promissory note, in the form attached as Exhibit A
hereto, in the principal amount of twenty-five million euros (€25,000,000) (the
“Note”), (c) plus the amount of Cash in the System, minus the Remaining Offset
Amount pursuant to Section 2.3, (d) plus or minus the amount of the Working
Capital Adjustment (if any) pursuant to Section 2.4. The Purchase Price shall be
allocated as described in Schedule 2.2.3
          2.3 Remaining Offset Amount. The Parties acknowledge and agree that
the Purchase Price has been determined on the basis of a valuation of one
hundred million euros (€100,000,000) for the Acquired Companies on a cash free,
debt-free basis and in furtherance thereof, agree that, at or prior to the
Closing, the following actions and payments shall be taken and made:
          (a) the Parent, Pilot and Meribel shall proceed with and consummate
the Restructuring; provided that the Parent agrees to set the terms and
parameters of the Restructuring in such a manner as to cause the Notified
Remaining Offset Amount to consist solely of Third-Party Indebtedness and to not
exceed seventy-five million euros (€75,000,000);
 

3   Parties’ respective tax specialists to reasonably agree Schedule 2.2 prior
to the Closing so as to reflect agreed Purchase Price allocation.

- 13 -



--------------------------------------------------------------------------------



 



          (b) all amounts, if any, owed by the Parent or its Affiliates (other
than the Acquired Companies) to any of the Acquired Companies which remain
outstanding as of the Closing (but after the Restructuring) (such amounts,
collectively, the “Intercompany Receivables”), shall be offset against all
amounts owed by any of the Acquired Companies to the Parent or any of its
Affiliates (other than the Acquired Companies) which remain outstanding as of
the Closing (but after the Restructuring), including, without limitation
(i) trade liabilities payable by any Acquired Company to the Parent or its
Affiliates (other than the Acquired Companies) and (ii) all Indebtedness payable
by any Acquired Company to the Parent or its Affiliates (other than the Acquired
Companies) (such amounts, collectively, the “Intercompany Payable Amount”);
provided; however, that it is the intent of the Parties that the amount of such
setoff pursuant to this Section 2.3(b) shall, following the application of
Acquired Company Cash less Cash in the System pursuant to Section 2.3(c), be
equal to zero;
          (c) all Acquired Company Cash except an amount of five hundred
thousand euros (€500,000) (“Cash in the System”) shall be used to pay the Offset
Amount and any Indebtedness owed to any Person other than the Parent, its
Affiliates and the Acquired Companies (the “Third-Party Indebtedness”). The
amount by which the sum of the Offset Amount and the Third-Party Indebtedness
exceeds an amount equal to the Acquired Company Cash less the amount of Cash in
the System shall hereinafter be referred to as the “Remaining Offset Amount”;
and
          (d) on the Closing Date, the Purchaser shall pay, on behalf of the
relevant Acquired Companies, the Notified Remaining Offset Amount to the
applicable third party or the applicable Affiliate of the Parent, as designated
by the Parent, by wire transfer of immediately available funds.
          (e) For purposes of the payments referred to in paragraphs (b) through
(d) above, the Parent delivered to the Purchaser, on the third (3rd) Business
Day prior to the date hereof, a certificate signed by a senior officer of the
Parent setting forth its good faith determination of the amount of the
Intercompany Receivables, the Intercompany Payable Amount, the Acquired Company
Cash and the Third-Party Indebtedness expected to be outstanding as of the
Closing Date, together with Parent’s good faith determination that, based on
such Intercompany Receivables, Intercompany Payable Amount, Acquired Company
Cash and Third-Party Indebtedness, the Remaining Offset Amount does not exceed
seventy-five million euros (€75,000,000) (the “Notified Remaining Offset
Amount”), which certificate specified the amount of each separate component of,
and the calculation made to derive, the Notified Remaining Offset Amount. As
promptly as practicable following the Closing but in no event later than 60 days
thereafter, the Purchaser shall deliver to the Parent a statement (the
“Statement of Offset Amount”) containing a certificate signed by a senior
officer of the Purchaser setting forth in good faith its determination of the
amount of the Intercompany Receivables, the Intercompany Payable Amount, the
Acquired Company Cash and the Third-Party Indebtedness as of the close of
business on the Closing Date (before giving effect to any set-off contemplated
in paragraphs (b) through (d) above but after the Restructuring), the resulting
Remaining Offset Amount, which Statement of Offset Amount shall specify the
amount of each separate component of, and the

- 14 -



--------------------------------------------------------------------------------



 



calculation made to derive, the Remaining Offset Amount. Upon receipt of the
Statement of Offset Amount, the Parent shall have the right during the
succeeding 60-day period (the “Offset Amount Review Period”) to examine the
Statement of Offset Amount in accordance with Section 2.5. If the Parent objects
to the amount of the Intercompany Receivables, the Intercompany Payable Amount,
the Acquired Company Cash, the Third-Party Indebtedness or the Remaining Offset
Amount set forth in the Statement of Offset Amount or the method of the
calculation thereof, it shall so notify the Purchaser in writing (such notice,
an “Offset Amount Dispute Notice”) on or before the last day of the Offset
Amount Review Period, setting forth a specific description of its objection and
the amount and method of calculation of the adjustment to the Purchaser’s
determination of the Intercompany Receivables, the Intercompany Payable Amount,
the Acquired Company Cash, the Third-Party Indebtedness and the Remaining Offset
Amount which the Parent believes should be made. If no Offset Amount Dispute
Notice is delivered within the Offset Amount Review Period, the Statement of
Offset Amount, including the amount and calculation of the Remaining Offset
Amount set forth therein, shall be deemed to have been accepted and shall be
binding on the Parties.
          (f) If an Offset Amount Dispute Notice is delivered within the Offset
Amount Review Period, the Parent and the Purchaser shall use reasonable efforts
to resolve in good faith their differences and agree upon any amendments to the
Statement of Offset Amount within 30 days of receipt of the Offset Amount
Dispute Notice by the Purchaser. Any items referred to in the Offset Amount
Dispute Notice which are not resolved by the mutual agreement of the Purchaser
and the Parent within such 30-day period (the “Offset Amount Disputed Items”)
shall be submitted for resolution to an internationally recognized independent
certified public accounting firm that shall be mutually acceptable to the Parent
and the Purchaser (the “Offset Amount Auditor”). If, within 10 days after the
expiration of such 30-day period, the Parent and the Purchaser shall not have
succeeded in appointing an Offset Amount Auditor which shall have accepted to
perform its mission, either Party shall be entitled to request the designation
of an Offset Amount Auditor by the American Arbitration Association. The Parent
and the Purchaser shall immediately notify the Offset Amount Auditor of any
unresolved Offset Amount Disputed Items and instruct the Offset Amount Auditor
to limit its examination to any such unresolved Offset Amount Disputed Items, to
resolve them, and to notify the Parent and the Purchaser in writing of (i) its
decisions regarding the unresolved Offset Amount Disputed Items and (ii) after
taking such decisions into account, the definitive Intercompany Receivables,
Intercompany Payable Amount, Acquired Company Cash, Third-Party Indebtedness and
Remaining Offset Amount. The Parties shall instruct the Auditor to deliver such
notification within 30 days after receiving the unresolved Offset Amount
Disputed Items. Each of the Parent and the Purchaser shall respond promptly to
any reasonable request for information of the Offset Amount Auditor, and shall
be authorized to provide the Offset Amount Auditor with any oral or written
statements, explanations or information regarding the Offset Amount Disputed
Items, provided that a Party shall receive timely any written material prepared
by the other Party and provided by such Party to the Offset Amount Auditor to
support such statements, explanations or information. Absent manifest error, the
decisions of the Offset Amount Auditor shall

- 15 -



--------------------------------------------------------------------------------



 



be final, conclusive and binding upon the Parties, which shall not have the
right to appeal any such decisions. The fees and expenses charged by the Offset
Amount Auditor in connection with its mission hereunder shall be borne equally
by the Parties.
          (g) No later than five Business Days following the final determination
of the Intercompany Receivables, the Intercompany Payable Amount, the Acquired
Company Cash, the Third-Party Indebtedness and the Remaining Offset Amount (the
“Definitive Remaining Offset Amount”) pursuant to paragraph (e) or (f) above, as
applicable:
          (i) if the Definitive Remaining Offset Amount is greater than the
Notified Remaining Offset Amount, the Purchase Price shall be reduced by an
amount equal to the excess of the Definitive Remaining Offset Amount over the
Notified Remaining Offset Amount, in the form of a reduction of the then
outstanding Note Balance; provided that (A) in the event that such excess amount
is greater than the then outstanding Note Balance, the entire Note Balance shall
be offset against such excess and in addition the Parent shall pay, or cause to
be paid, to the Purchaser in cash (by wire transfer of immediately available
funds to a bank account(s) designated by the Purchaser at least three Business
Days prior to the due date) an amount equal to such excess amount, less the
amount of such Note Balance; and (B) in the event that at such time the Note is
no longer outstanding or shall no longer be held exclusively by the Parent or
one or more of its Affiliates, the Parent shall pay, or cause to be paid, to the
Purchaser in cash (by wire transfer of immediately available funds to a bank
account(s) designated by the Purchaser at least three Business Days prior to the
due date) an amount equal to the excess of the Definitive Remaining Offset
Amount over the Notified Remaining Offset Amount; and
          (ii) if the Notified Remaining Offset Amount is greater than the
Definitive Remaining Offset Amount, the Purchase Price shall be increased by an
amount equal to the excess of the Notified Remaining Offset Amount over the
Definitive Remaining Offset Amount, and the Purchaser shall pay such excess in
cash by wire transfer of immediately available funds to the bank account(s)
designated by the Parent at least three Business Days prior to the due date.
          (h) Any Taxes incurred as a result of the actions and payments taken
and made pursuant to this Section 2.3 relating to the settlement of the
Intercompany Receivables, the Intercompany Payable Amount and/or the Third-Party
Indebtedness or the Restructuring shall be borne exclusively by the Parent or
Affiliates of the Parent other than any of the Acquired Companies.
          2.4 Working Capital Adjustment.
          (a) The Purchase Price and other payment obligations contemplated by
Section 2.2 shall be subject to adjustment as follows (such adjustment, the
“Working Capital Adjustment”):

- 16 -



--------------------------------------------------------------------------------



 



          (i) in the event that the Working Capital of the Acquired Companies as
of the close of business on the Closing Date exceeds two hundred twenty two
million euros (€222,000,000), then the Purchase Price shall be increased by an
amount equal to such excess; and
          (ii) in the event that the Working Capital of the Acquired Companies
as of the close of business on the Closing Date is less than two hundred twenty
two million euros (€222,000,000), then the Purchase Price shall be decreased by
an amount equal to such deficiency.
          (b) The Parent delivered to the Purchaser on the third Business Day
prior to the date hereof a certificate signed by a senior officer of the Parent
setting forth in good faith the amount of the estimated Working Capital
Adjustment (the “Estimated Working Capital Adjustment”), which certificate
specified each separate component of, and the calculation made to derive, the
Estimated Working Capital Adjustment. On the Closing Date, (i) the Cash
Consideration shall be increased by an amount equal to the Estimated Working
Capital Adjustment (if any), if the Estimated Working Capital Adjustment results
in an increase to the Purchase Price pursuant to Section 2.4(a)(i); or (ii) the
principal amount of the Note shall be decreased by an amount equal to the
Working Capital Adjustment (if any), if the Estimated Working Capital Adjustment
results in a decrease to the Purchase Price pursuant to Section 2.4(a)(ii);
provided that in the event that such decrease of the Purchase Price exceeds such
principal amount of the Note, the entire amount of such principal shall be
offset against such excess and in addition the Parent shall pay, or cause to be
paid, to the Purchaser in cash (by wire transfer of immediately available funds
to a bank account(s) designated by the Purchaser at least three Business Days
prior to the due date) an amount equal to such Estimated Working Capital
Adjustment, less the amount of such principal Note amount.
          (c) As promptly as practicable following the Closing but in no event
later than 60 days thereafter, the Purchaser shall deliver to the Parent a
statement (the “Statement of Adjustment”) (i) containing a certificate signed by
a senior officer of the Purchaser setting forth in good faith the amount of the
Working Capital Adjustment (the “Proposed Working Capital Adjustment”), which
shall specify each separate component of, and the calculation made to derive,
the Proposed Working Capital Adjustment, and (ii) indicating the amount of each
adjustment to be made to the Estimated Working Capital Adjustment (if any).
          (d) Upon receipt of the Statement of Adjustment, the Parent shall have
the right during the succeeding 60-day period (the “Review Period”) to examine
the Statement of Adjustment in accordance with Section 2.5. If the Parent
objects to the amount of the Proposed Working Capital Adjustment set forth in
the Statement of Adjustment or the method of the calculation thereof, it shall
so notify the Purchaser in writing (such notice, a “Dispute Notice”) on or
before the last day of the Review Period, setting forth a specific description
of its objection and the amount and method of calculation of the adjustment(s)
to the Proposed Working Capital Adjustment which the Parent believes should be
made. If no Dispute Notice is delivered within the

- 17 -



--------------------------------------------------------------------------------



 



Review Period, the Statement of Adjustment, including the amount and calculation
of the Proposed Working Capital Adjustment set forth therein, shall be deemed to
have been accepted and shall be binding on the Parties, and the Proposed Working
Capital Adjustment shall be deemed to be the Working Capital Adjustment for all
purposes under this Agreement.
          (e) If a Dispute Notice is delivered within the Review Period, the
Parent and the Purchaser shall use reasonable efforts to resolve in good faith
their differences and agree upon any amendments to the Statement of Adjustment
within 30 days of receipt of the Dispute Notice by the Purchaser. Any items
referred to in the Dispute Notice which are not resolved by the mutual agreement
of the Purchaser and the Parent within such 30-day period (the “Disputed Items”)
shall be submitted for resolution to an internationally recognized independent
certified public accounting firm that shall be mutually acceptable to the Parent
and the Purchaser (the “Auditor”). If, within 10 days after the expiration of
such 30-day period, the Parent and the Purchaser shall not have succeeded in
appointing an Auditor which shall have accepted to perform its mission, either
Party shall be entitled to request the designation of an Auditor by the American
Arbitration Association. The Parent and the Purchaser shall immediately notify
the Auditor of any unresolved Disputed Items and instruct Auditor to limit its
examination to any such unresolved Dispute Items and resolve such unresolved
Disputed Items, and to notify the Parent and the Purchaser in writing of (i) its
decisions regarding the unresolved Disputed Items and (ii) after taking such
decisions into account, the final Working Capital Adjustment and the final
adjustment(s), if any, to the Proposed Working Capital Adjustment. The Parties
shall instruct the Auditor to deliver such notification within 30 days after
receiving notice of the unresolved Disputed Items. The Parties shall respond
promptly to any reasonable request for information of the Auditor, and shall be
authorized to provide the Auditor with any oral or written statements,
explanations or information regarding the unresolved Disputed Items, provided
that a Party shall receive timely any written material prepared by the other
Party and provided by such Party to the Auditor to support such statements,
explanations or information. Absent manifest error, the decisions of the Auditor
shall be final, conclusive and binding upon the Parties, which shall not have
the right to appeal any such decisions. The fees and expenses charged by the
Auditor in connection with its mission hereunder shall be borne equally by the
Parties.
          (f) After the final determination of the Working Capital Adjustment
pursuant to this Section 2.4, as provided in Section 2.4(g):
          (i) if the final Working Capital Adjustment results in an increase of
the Purchase Price pursuant to Section 2.4(a), and the Cash Consideration was
previously increased pursuant to Section 2.4(b) by an amount equal to less than
the final Working Capital Adjustment, the Purchaser shall pay to the Parent an
amount in cash equal to the Working Capital Adjustment less the amount by which
the Cash Consideration has been previously increased pursuant to Section 2.4(b);

- 18 -



--------------------------------------------------------------------------------



 



          (ii) if the final Working Capital Adjustment results in an increase of
the Purchase Price pursuant to Section 2.4(a), and the Cash Consideration was
previously increased pursuant to Section 2.4(b) by an amount equal to or in
excess of the final Working Capital Adjustment, the Parent shall pay, or cause
to be paid to the Purchaser an amount in cash equal to the amount by which the
Cash Consideration has been previously increased pursuant to Section 2.4(b) less
the Working Capital Adjustment;
          (iii) if the final Working Capital Adjustment results in an increase
of the Purchase Price pursuant to Section 2.4(a), and the Purchase Price was
previously reduced pursuant to Section 2.4(b), (A) the Purchaser shall pay to
the Parent an amount in cash equal to the Working Capital Adjustment and (B)
(x) the principal amount of the Note shall be increased by any amounts by which
it has been previously decreased pursuant to Section 2.4(b) and (y) in the event
that the Estimated Working Capital led to a downward adjustment to the Purchase
Price in excess of the principal amount of the Note pursuant to Section 2.4(b),
the Purchaser shall pay to the Parent an amount in cash equal to any amounts
previously paid in cash to the Purchaser pursuant to Section 2.4(b);
          (iv) if the final Working Capital Adjustment results in a reduction of
the Purchase Price pursuant to Section 2.4(a), and the Purchase Price was
previously reduced pursuant to Section 2.4(b) by an amount equal to less than
the absolute value of the final Working Capital Adjustment, the then outstanding
Note Balance shall be reduced by an amount equal to the excess of the absolute
value of the Working Capital Adjustment over the absolute value of the Estimated
Working Capital Adjustment; provided that (A) in the event that such excess is
greater than the then outstanding Note Balance, the reduction in the Purchase
Price shall be offset against the entire Note Balance and in addition the Parent
shall pay, or cause to be paid, to the Purchaser in cash an amount equal to the
absolute value of the final Working Capital Adjustment less the sum of the
absolute value of the Estimated Working Capital Adjustment and such Note
Balance; and (B) in the event that at such time the Note is no longer
outstanding or shall no longer be held exclusively by the Parent or one or more
of its Affiliates, the Parent shall pay or cause to be paid in cash to the
Purchaser an amount equal to the excess of the absolute value final Working
Capital Adjustment over the absolute value of the Estimated Working Capital
Adjustment;
          (v) if the final Working Capital Adjustment results in a reduction of
the Purchase Price pursuant to Section 2.4(a), and the Purchase Price was
previously reduced pursuant to Section 2.4(b) by an amount equal to or in excess
of the absolute value of the final Working Capital Adjustment, the then
outstanding Note Balance shall be increased by an amount equal to the amount by
which the Note Balance has been previously reduced pursuant to Section 2.4(b)
less the absolute value of the final Working Capital Adjustment; provided that
if at such time the Note is no longer outstanding, the Purchaser shall issue and
deliver to the Parent a replacement note on terms identical to the terms of the

- 19 -



--------------------------------------------------------------------------------



 



Note, except that the principal amount of the replacement note shall be equal to
the excess of the absolute value of the Estimated Working Capital Adjustment
over the absolute value of the final Working Capital Adjustment; provided,
however, that in the event the Estimated Working Capital led to a downward
adjustment to the Purchase Price in excess of the principal amount of the Note
pursuant to Section 2.4(b), (A) the Purchaser shall pay to the Parent an amount
in cash equal to the lower of (x) any amounts previously paid in cash to the
Purchaser pursuant to Section 2.4(b) and (y) the excess of the absolute value of
the Estimated Working Capital Adjustment over the absolute value of the final
Working Capital Adjustment, and (B) if the amount previously paid in cash to the
Purchaser pursuant to Section 2.4(b) is less than the excess of the absolute
value of the Estimated Working Capital Adjustment over the absolute value of the
final Working Capital Adjustment, in addition the Purchaser shall issue and
deliver to the Parent a note on terms identical to the terms of the Note, except
that the principal amount of the replacement note shall be equal to the absolute
value of the Estimated Working Capital Adjustment, less the absolute value of
the final Working Capital Adjustment, less the amount previously paid in cash to
the Purchaser pursuant to Section 2.4(b); and
          (vi) if the final Working Capital Adjustment results in a reduction of
the Purchase Price pursuant to Section 2.4(a), and the Cash Consideration was
previously increased pursuant to Section 2.4(b), (A) the Parent shall pay, or
cause to be paid to the Purchaser an amount in cash equal to the amount by which
the Cash Consideration has been previously increased pursuant to Section 2.4(b),
and (B) the then outstanding Note Balance shall be reduced by the absolute value
of the amount of the Working Capital Adjustment; provided that (A) in the event
that such amount is greater than the then outstanding Note Balance, the
reduction in the Purchase Price shall be offset against the entire Note Balance
and in addition the Parent shall pay or cause to be paid to the Purchaser in
cash an amount equal to the absolute value of the final Working Capital
Adjustment less such Note Balance; and (B) in the event that at such time the
Note is no longer outstanding or shall no longer be held exclusively by the
Parent or one or more of its Affiliates, the Parent shall pay or cause to be
paid to the Purchaser in cash an amount equal to the absolute value of the final
Working Capital Adjustment.
          (g) Any amount required to be paid in cash to the Purchaser or to the
Parent pursuant to paragraph (f) of this Section 2.4 shall be paid within five
Business Days of the final determination of the Working Capital Adjustment by
wire transfer of immediately available funds to the bank account(s) designated
by the Parent or the Purchaser, as applicable, at least three Business Days
prior to the due date. Any adjustment to the principal amount of the Note or
other amounts outstanding under the Note pursuant to paragraph (f) of this
Section 2.4 shall become effective on the Business Day following the date of the
final determination of the Working Capital Adjustment pursuant to this
Section 2.4.

- 20 -



--------------------------------------------------------------------------------



 



          2.5 Access to Purchaser and Acquired Companies Information and
Persons. For purposes of Sections 2.3 and 2.4, the Purchaser shall provide, and
shall cause each of the Acquired Companies to provide, the Auditor, the Offset
Amount Auditor, the Parent, its executive officers, accountants, independent
auditors and other authorized representatives, (i) reasonable access (during
normal business hours and upon reasonable notice, and subject to reasonable
confidentiality undertakings) to the working papers, books, records, accounts,
executive officers, other personnel and, (ii) subject to the execution of
customary release letters, independent auditors of the Purchaser and the
Acquired Companies in order to obtain a description of the methodology,
procedures, audits and analyses undertaken in connection with the preparation of
the Statement of Adjustment and/or the Statement of Offset Amount and otherwise
to verify the accuracy of the Purchaser’s determination of the Working Capital,
Intercompany Receivables, Intercompany Payable Amount, Acquired Company Cash and
Third-Party Indebtedness.
          2.6 Withholding Rights. Each of the Purchaser and the Parent
acknowledge and agree that no payment hereunder to be made by, or received from,
the Purchaser (or its Affiliates), on the one hand, and the Parent (or its
Affiliates), on the other, is anticipated to be subject to deduction or
withholding under applicable law in respect of any Tax. If the Purchaser or the
Parent should become aware of any factual basis leading to a contrary
conclusion, the relevant party shall provide prompt notice to the other party
and the Purchaser and the Parent shall cooperate in good faith to implement
appropriate arrangements to avoid the imposition, or mitigate the amount of, any
withholding tax under applicable law. In the event of the imposition of any such
withholding or deduction for which Purchaser (or its Affiliates, including the
Acquired Companies from and after the Closing Date) may be liable, without
limiting the provisions of ARTICLE 7, the Parent shall indemnify and hold the
Purchaser and its Affiliates harmless, provided that the Purchaser and its
Affiliates shall use their commercially reasonable efforts, in consultation with
the Parent, to contest or otherwise mitigate, the amount of any such withholding
or deduction that is ultimately due and payable. Notwithstanding the foregoing,
in the event that the Purchaser is not Chartreuse et Mont-Blanc LLC (or not
otherwise a company that is resident in France under the United States - France
Income Tax Treaty or Luxembourg under the United States — Luxembourg Income Tax
Treaty), then Purchaser shall be liable for, and shall indemnify and hold Parent
harmless against, any deduction or withholding that may arise under applicable
Law in respect of any Tax that would not have so arisen if Chartreuse et
Mont-Blanc LLC (or such other company that is resident in France under the
United States — France Income Tax Treaty or Luxembourg under the United States -
Luxembourg Income Tax Treaty) had been the Purchaser.
ARTICLE 3.
CLOSING
          3.1 Date and Place of Closing. Subject to the delivery of the
documents, instruments and other closing deliveries contemplated by Section 3.2,
the closing of the sale and purchase of the Shares pursuant to this Agreement
(the “Closing”) shall occur on the Closing Date as promptly as practicable after
the completion of the Restructuring at the offices of Willkie Farr & Gallagher
LLP, 21-23 rue de la Ville l’Evêque, Paris, France.
          3.2 Closing Transactions and Deliveries. On the Closing Date:

- 21 -



--------------------------------------------------------------------------------



 



          3.2.1 The Parent shall deliver or cause to be delivered to the
Purchaser:
          (a) duly executed transfer forms (ordres de mouvement) relating to the
Company Shares and the Tyax Shares in favor of the Purchaser;
          (b) the share transfers registry (registre de mouvements de titres)
together with the individual shareholders’ accounts (comptes individuels
d’actionnaires), reflecting the transfer of the Company Shares and the Tyax
Shares to the Purchaser, as well as the statutory books and records of the
Company and Tyax (and each of the other Acquired Companies, to the extent
requested by the Purchaser prior to the Closing);
          (c) written evidence that the Company’s works council (comité
d’entreprise) has given its opinion with respect to the transfer of the Company
Shares to the Purchaser;
          (d) certificates representing the North American Shares accompanied by
stock powers for transfer of such certificates and the North American Shares
duly executed in blank;
          (e) a pay-off letter from each Person to whom any Third-Party
Indebtedness is owed, in each case in form and substance reasonably satisfactory
to the Purchaser, evidencing that, upon payment on the Closing Date of the
respective amounts set forth in such payoff letters, all Third-Party
Indebtedness owed to such Persons will be paid in full and all of the Acquired
Companies will be released in full from their obligations to such Person in
relation to any and all Third-Party Indebtedness owed to such Person;
          (f) the written resignations of such directors (or Persons in similar
positions) and mandataires sociaux of the Acquired Companies as are listed in
Schedule 3.2.1(f) (including, to the extent customary in the jurisdiction of the
relevant Acquired Companies, acknowledgements from such individuals that they
have no claims in their capacities as directors (or Persons in similar
positions) or mandataires sociaux against any of the Acquired Companies for loss
of office or otherwise, including redundancy and unfair dismissal);
          (g) evidence, in form and substance reasonably satisfactory to the
Purchaser, that the Restructuring has been completed in accordance with the
provisions set forth on Schedule B; and
          (h) a non-foreign status affidavit signed by Quiksilver Americas dated
as of the Closing Date, sworn under penalties of perjury and in form and
substance required under the Treasury Regulations issued pursuant to
Section 1445 of the Code.
          3.2.2 The Purchaser shall:
          (a) pay in cash, by wire transfer of immediately available funds to
the bank account(s) designated by the Parent no later than the third Business
Day prior to

- 22 -



--------------------------------------------------------------------------------



 



the Closing Date, an amount equal to (i) the Cash Consideration, less (ii) the
Notified Remaining Offset Amount, plus (iii) the amount of Cash in the System,
plus (iv) the Estimated Working Capital Adjustment (if any) pursuant to
Section 2.4(b)(i);
          (b) deliver or cause to be delivered to the Parent an original
counterpart of the Note, duly executed by the issuer thereunder; and
          (c) pay on behalf, and for the benefit of, the relevant Acquired
Companies, the Notified Remaining Offset Amount in accordance with
Section 2.3(d).
            3.2.3 The Parties shall execute all instruments and documents and
otherwise take all actions as shall be necessary or required by Law and this
Agreement to transfer the Shares and consummate the Transaction as provided in
this Agreement.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
OF THE PARENT, PILOT, MERIBEL AND QUIKSILVER AMERICAS
          Except as set forth in the attached Disclosure Schedule, each of the
Parent, Pilot, Meribel, and Quiksilver Americas hereby jointly and severally
represents and warrants to the Purchaser that all of the statements contained in
this ARTICLE 4 were true, accurate and correct as of the Offer Letter Date and
are true, accurate and correct as of the Closing Date, unless the statement
refers to only one such date or another specified date, in which case it is made
solely at such one or specified date. For purposes of the representations and
warranties of the Parent, Pilot, Meribel and Quiksilver Americas contained in
this ARTICLE 4, disclosure in any section of the Disclosure Schedule of any
facts or circumstances shall be deemed to be adequate response and disclosure of
such facts or circumstances with respect to any representations or warranties by
the Parent, Pilot, Meribel and Quiksilver Americas contained in this ARTICLE 4
calling for disclosure of such information, whether or not such disclosure is
specifically associated with or purports to respond to one or more such
representations or warranties, provided that it is reasonably apparent on the
face of such disclosure that it applies to such representations and warranties.
The inclusion of any information in the Disclosure Schedule shall not be deemed
to be an admission or evidence of the materiality of such item, nor shall it
establish a standard of materiality for any purpose whatsoever.
            4.1 Representations and Warranties Regarding the Parent, Pilot,
Meribel, Quiksilver Americas and the Acquired Companies.
              4.1.1 Organization and Good Standing. Each of the Parent, Pilot,
Meribel and Quiksilver Americas is a legal entity having the corporate form
specified in this Agreement, duly organized and incorporated and validly
existing under the Laws of its jurisdiction of incorporation.
              4.1.2 Power and Authority. On the Closing Date:
          (a) Each Person signing this Agreement on behalf of the Parent, Pilot,
Meribel and Quiksilver Americas has all requisite power and authority to execute
and

- 23 -



--------------------------------------------------------------------------------



 



deliver this Agreement and bind each of the Parent, Pilot, Meribel and
Quiksilver Americas (as applicable) under this Agreement.
          (b) Each of the Parent, Pilot, Meribel and Quiksilver Americas has
full corporate power and authority to execute and deliver this Agreement and to
consummate the Transaction.
          (c) The execution, delivery and performance of this Agreement and the
consummation of the Transaction by each of the Parent, Pilot, Meribel and
Quiksilver Americas have been duly and validly authorized by all requisite
action and no other corporate action on the part of any of the Parent, Pilot,
Meribel or Quiksilver Americas is necessary to authorize the execution, delivery
and performance by any of them of this Agreement and the consummation of the
Transaction.
              4.1.3 Valid and Binding. On the Closing Date, this Agreement has
been duly executed and delivered by each of the Parent, Pilot, Meribel and
Quiksilver Americas and, assuming due and valid authorization, execution and
delivery hereof by the Purchaser, as of such date, this Agreement constitutes a
valid and binding obligation of each of the Parent, Pilot, Meribel and
Quiksilver Americas, enforceable against each of them in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws of general application
affecting enforcement of creditors’ rights generally.
              4.1.4 No Violation. Except as set forth in Schedule 4.1.4, neither
the execution and delivery of this Agreement, nor the consummation of the
Transaction, nor the compliance with or fulfillment of the terms, conditions or
provisions hereof by any of the Parent, Pilot, Meribel or Quiksilver Americas
does or will:
          (a) conflict with or violate any provision of its or any Acquired
Company’s Governing Documents;
          (b) conflict with, breach, constitute a default or an event of default
under any of the terms of, result in the termination of, accelerate the maturity
of, any agreement or instrument to which it or an Acquired Company is a party or
by which any of its or any Acquired Company’s assets or properties may be bound;
or
          (c) subject to making filings required to achieve, and the receipt of,
Antitrust Clearance, constitute a violation by it or any Acquired Company of any
Laws to which it is subject or to which any of its or any Acquired Company’s
assets or properties are subject, or otherwise require consents, approvals,
authorizations, registrations or filings by, or with, a Governmental Body,
excluding from the foregoing clauses (b) and (c) such violations, breaches or
defaults which (i) would not, individually or in the aggregate, have a material
adverse effect on the ability of any of the Parent, Pilot, Meribel or Quiksilver
Americas to consummate the Transaction, or (ii) would become applicable as a
result of the business or activities in which the Purchaser is or proposes to be
engaged or as a result of any acts or omissions by, or the status of any facts
pertaining to, the Purchaser.

- 24 -



--------------------------------------------------------------------------------



 



              4.1.5 Consents. Except for Antitrust Clearances, neither the
Parent, nor Pilot, nor Meribel, nor Quiksilver Americas is subject to the making
of any filings, or otherwise required to obtain any consent, approval,
authorization, registration or make any filing by, or with, a Governmental Body,
which would condition the execution, delivery or performance by any of them of
this Agreement.
              4.1.6 Taxes.
          (a) Each of Parent, Pilot, Meribel, and Quiksilver Americas has filed
all material income Tax Returns that it was required to file for each taxable
period during which any of the Acquired Companies was a member of the group. All
such Tax Returns were true, correct and complete in all material respects.
          (b) All material income Taxes owed by any of Parent, Pilot, Meribel or
Quiksilver Americas (whether or not shown on any Tax Return) (i) have been paid
for each taxable period during which any of the Acquired Companies were a member
of the group or (ii) are being contested in good faith by appropriate
proceedings.
          4.2 Representations and Warranties Regarding the Company, Tyax and
Rossignol US.
              4.2.1 Ownership and Possession of Shares
          (a) As of the Offer Letter Date, Meribel was the sole record and
beneficial owner of all the issued and outstanding shares of the Company, with
the exception of a maximum of 81,800 shares held in treasury by the Company, and
had good and valid title to all such             shares, free and clear of all
Encumbrances. As of the Closing Date, and immediately after the Restructuring,
Pilot and Meribel are the sole record and beneficial owners of all the issued
and outstanding shares of the Company, with the exception of a maximum of 81,800
shares held in treasury by the Company, and have good and valid title to all the
Company Shares, free and clear of all Encumbrances, except for any Encumbrances
created by this Agreement.
          (b) As of the Offer Letter Date, Ski Expansion, a French société par
actions simplifiée (“Ski Expansion”) and a controlled subsidiary of Pilot, was
the sole record and beneficial owner of all the outstanding shares (parts
sociales) of Tyax, and had good and valid title to all such shares, free and
clear of all Encumbrances. As of the Closing Date, and immediately after the
Restructuring, Pilot is the sole record and beneficial owner of all the issued
and outstanding shares of Tyax, and has good and valid title to all the Tyax
Shares, free and clear of all Encumbrances, except Encumbrances created by this
Agreement.
          (c) Quiksilver Americas is the sole record and beneficial owner of all
the issued and outstanding shares of capital stock of Rossignol US and has good
and valid title to the North American Shares, free and clear of all
Encumbrances, except for any Encumbrances created by this Agreement.
              4.2.2 Good Title Conveyed

- 25 -



--------------------------------------------------------------------------------



 



          (a) The duly executed transfer forms (ordres de mouvement) relating to
the Company Shares and the Tyax Shares, to be delivered to the Purchaser
pursuant to Section 3.2.1(a) will be sufficient for the Company and Tyax, acting
as account holder, to record the name of the Purchaser as owner of the Company
Shares and the Tyax Shares, respectively, and, upon such delivery of such
executed transfer forms and the recording of the name of the Purchaser as owner
of the Company Shares and the Tyax Shares in the Company’s and Tyax’s statutory
registers pursuant to such transfer order, the Purchaser will acquire good,
valid and marketable title to the Company Shares and the Tyax Shares,
respectively, free and clear of all Encumbrances.
          (b) Upon the delivery of the certificates representing the North
American Shares, accompanied by stock powers for transfer of such certificates
and the North American Shares duly executed in blank, pursuant to
Section 3.2.1(c), the Purchaser will acquire good, valid and marketable title to
the North American Shares, free and clear of all Encumbrances.
              4.2.3 Capitalization; Subsidiaries
          (a) On the Closing Date, and immediately after the Restructuring, the
share capital of the Company consists of (i) 14,997,843 ordinary shares (actions
ordinaires) owned by Meribel as of the Offer Letter Date, (ii) the Additional
Company Shares (together with the shares described in the immediately preceding
clause (i), the “Company Shares”), and (iii) a maximum of 81,000 ordinary shares
(actions ordinaires) held in treasury by the Company . The Company Shares are
free and clear of all Encumbrances, have been validly issued and are fully paid
and nonassessable, and were not issued in violation of any preemptive or similar
rights. Except for the Company Shares, the Company Options and the ordinary
shares held in treasury by the Company, (i) there are no shares or other equity
interests of the Company issued or outstanding, (ii) there are no securities,
options, warrants, calls, preemptive or subscription rights (other than the
statutory droit préférentiel de souscription) or other rights, agreements,
arrangements or commitments of any kind, that could require the Company to
issue, sell or otherwise cause to become outstanding, any shares or other equity
interest of the Company, or require the Company to grant or enter into any such
option, warrant, call, preemptive, subscription or other right, agreement,
arrangement or commitment, and (iii) there are no securities convertible into,
exchangeable for, or carrying the right to acquire, or any voting agreements
with respect to, or restrictions on transfer of (other than under applicable
securities Laws or pursuant to this Agreement), any shares or other equity
interests of the Company. There are no bonds, debentures, notes or other
Indebtedness of the Company having the right to vote or consent (or, convertible
into, or exchangeable for, securities having the right to vote or consent) on
any matters requiring a vote of the holders of shares or other equity interests
of the Company under applicable Law.
          (b) On the Closing Date, and immediately after the Restructuring, the
share capital of Tyax consists of (i) 999 ordinary shares (actions ordinaires)
owned by Pilot, which were owned by Ski Expansion as of the Offer Letter Date in
the form of parts sociales, (ii) the Additional Tyax Shares (together with the
shares described in

- 26 -



--------------------------------------------------------------------------------



 



the immediately preceding clause (i), the “Tyax Shares”), and (iii) 1 share
owned by the Company, which was owned by the Company as of the Offer Letter Date
in the form of a part sociale. The Tyax Shares, together with the Tyax share
held by the Company, are free and clear of all Encumbrances, have been validly
issued and are fully paid and nonassessable, and were not issued in violation of
any preemptive or similar rights. Except for the Tyax Shares and the Tyax share
held by the Company, (i) there are no shares or other equity interests of Tyax
issued or outstanding, (ii) there are no securities, options, warrants, calls,
preemptive or subscription rights (other than the statutory droit préférentiel
de souscription) or other rights, agreements, arrangements or commitments of any
kind, that could require Tyax to issue, sell or otherwise cause to become
outstanding, any shares or other equity interest of Tyax, or require Tyax to
grant or enter into any such option, warrant, call, preemptive, subscription or
other right, agreement, arrangement or commitment, and (iii) there are no
securities convertible into, exchangeable for, or carrying the right to acquire,
or any voting agreements with respect to, or restrictions on transfer of (other
than under applicable securities Laws or pursuant to this Agreement), any shares
or other equity interests of Tyax. There are no bonds, debentures, notes or
other Indebtedness of Tyax having the right to vote or consent (or, convertible
into, or exchangeable for, securities having the right to vote or consent) on
any matters requiring a vote of the holders of shares or other equity interests
of Tyax under applicable Law.
          (c) The authorized capital stock of Rossignol US consists of 5,000
shares of common stock, of which 2,142.86 shares (the “North American Shares”)
are issued and outstanding. The North American Shares are free and clear of all
Encumbrances, have been validly issued and are fully paid and nonassessable, and
were not issued in violation of any preemptive or similar rights. Except for the
North American Shares, (i) there are no shares of capital stock or other equity
interests of Rossignol US issued or outstanding, (ii) there are no securities,
options, warrants, calls, preemptive or subscription rights or other rights,
agreements, arrangements or commitments of any kind, that could require
Rossignol US to issue, sell or otherwise cause to become outstanding, any shares
of capital stock or other equity interest of Rossignol US, or require Rossignol
US to grant or enter into any such option, warrant, call, pre-emptive,
subscription or other right, agreement, arrangement or commitment and
(iii) there are no securities convertible into, exchangeable for, or carrying
the right to acquire, or any voting agreements with respect to, or restrictions
on transfer of (other than under applicable securities Laws or pursuant to this
Agreement), any capital stock or other equity interests of Rossignol US. There
are no bonds, debentures, notes or other Indebtedness of Rossignol US having the
right to vote or consent (or, convertible into, or exchangeable for, securities
having the right to vote or consent) on any matters requiring a vote of the
holders of shares or other equity interests of Rossignol US under applicable
Law.
          (d) Schedule 4.2.3(d) sets forth for each Acquired Company (other than
the Company and Rossignol US), as of the Closing Date, and immediately after the
consummation of the Restructuring: (i) the number of shares, capital stock or
other equity interests that such Acquired Company is authorized to issue,
(ii) the number of such Acquired Company’s issued and outstanding shares,
capital stock or other equity

- 27 -



--------------------------------------------------------------------------------



 



interests, the names of the record holders thereof and the number of such
shares, capital stock or other equity interests held by each such holder and
(iii) the number of such Acquired Company’s shares, capital stock or other
equity interests held in treasury. All issued and outstanding shares, capital
stock or other equity interests of each such Acquired Company are free and clear
of all Encumbrances, have been validly issued and are fully paid and
nonassessable, and were not issued in violation of any preemptive or similar
rights. Except as set forth in Schedule 4.2.3(d), (A) there are no shares,
capital stock or other equity interests of any such Acquired Company issued or
outstanding, (B) there are no securities, options, warrants, calls, preemptive
or subscription rights (other than, as applicable, the statutory droit
préférentiel de souscription) or other rights, agreements, arrangements or
commitments of any kind, that could require any such Acquired Company to issue,
sell or otherwise cause to become outstanding, any shares, capital stock or
other equity interests thereof, or require such Acquired Company to grant or
enter into any such option, warrant, call, preemptive, subscription or other
right, agreement, arrangement or commitment, and (C) there are no securities
convertible into, exchangeable for, or carrying the right to acquire, or any
voting agreements with respect to, or restrictions on transfer of (other than
under applicable securities Laws or pursuant to this Agreement), any shares,
capital stock or other equity interests of any such Acquired Company. There are
no bonds, debentures, notes or other Indebtedness of any such Acquired Company
having the right to vote or consent (or, convertible into, or exchangeable for,
securities having the right to vote or consent) on any matters requiring a vote
of the holders of shares or other equity interests of any such Acquired Company
under applicable Law. Neither the Company nor any Company Subsidiary directly or
indirectly owns, controls or has any investment or other ownership interest in
any Person other than the Company Subsidiaries as described in
Schedule 4.2.3(d), and neither Rossignol US nor any North American Subsidiary
directly or indirectly owns, controls or has any investment or other ownership
interest in any Person other than the North American Subsidiaries as described
in Schedule 4.2.3(d). Tyax does not directly or indirectly own, control or have
any investment or other ownership interest in any Person.
          (e) Except as set forth in Schedule 4.2.3(e) or as expressly
contemplated by the Restructuring, none of the Acquired Companies: (i) has
agreed or is obligated to make any future debt or equity investment in or
capital contribution to any Person; (ii) is or has been a shareholder,
participant or member of any Person (including any association, “groupement
d’intérêt économique”, “société civile”, “société de personnes”, “société en
participation” or “société en nom collectif”) in respect of which it has or
could have any future liability in its capacity as a shareholder, participant or
member of such Person , including any obligation to contribute to the equity,
capital or share capital of such Person or to fund or participate in the payment
of its debts; or (iii) can, by virtue of any act or omission as a director,
manager or other “mandataire social” or as a “de facto” manager of another
Person, be held liable to pay all or any part of the debts of such Person.
          (f) Parent has provided or made available to the Purchaser true,
accurate and complete copies of each Liquidity Agreement. Other than this
Agreement, the Liquidity Agreements and the Board decisions setting out the
respective terms and

- 28 -



--------------------------------------------------------------------------------



 



conditions of the Company Options, there are no Contracts, agreements,
arrangements or understandings (whether written or oral) by or among, or
otherwise binding upon, the Parent or any of its Affiliates (including any
Acquired Company), on the one hand, and any holder of Company Options, on the
other hand, with respect to the Company Options. Neither Parent nor any of its
Affiliates (including any Acquired Company) is in breach or default under any of
the Liquidity Agreements and, to the Knowledge of the Parent, (i) no other party
to any Liquidity Agreement is in breach or default thereunder, and no event has
occurred which, with due notice or lapse of time or both, would constitute such
a breach or default, and (ii) neither the Parent, Pilot, Meribel, Quiksilver
Americas, nor any Acquired Company has received any written notice of any breach
or default with respect to any Liquidity Agreement. From and after the Closing:
(A) no capital stock, shares or other equity interests of the Purchaser or any
of its Affiliates (including, from and after the Closing, any Acquired Company)
will be issuable or otherwise deliverable upon exercise of any Company Option,
except shares of the Company that are currently held in treasury and will be
transferred to the Purchaser pursuant to Section 6.6; and (B) neither the
Purchaser nor any of its Affiliates (including, from and after the Closing, any
Acquired Company) will have any liability or obligation under, pursuant to or in
connection with any Company Option or Liquidity Agreement, except
(x) liabilities and obligations arising from the terms and conditions of the
Company Options and (y) liabilities and obligations pursuant to Section 6.6
hereof.
          4.3 Representations and Warranties Regarding the Acquired Companies.
              4.3.1 Organization and Good Standing
          (a) Schedule 4.3.1(a) sets forth the name, jurisdiction of
incorporation or organization and authorized share or equity capital of each
Acquired Company and the respective jurisdictions in which each Acquired Company
is qualified to do business.
          (b) Except as set forth in Schedule 4.3.1(b), each Acquired Company is
(i) duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and (ii) duly qualified or
licensed to do business as a foreign corporation in good standing in every
jurisdiction in which such qualification is required, except where the failure
to be so licensed or qualified is not and would not reasonably be expected to be
material to the operations of such Acquired Company.
         4.3.2 Sufficiency of Assets; Title and Interest. Except as set forth in
Schedule 4.3.2, one or more Acquired Companies owns (and has good, valid and
marketable title in, to and under) all right, title and interest in, to and
under, or has a valid leasehold interest in, all of the properties and assets
(whether real, personal, tangible, intangible or mixed) which constitute the
material properties and assets that are used in connection with the operations
of the Business, and such properties and assets are sufficient for the Purchaser
to conduct the Business from and after the Closing Date, as it has been
conducted in all material respects by the Parent and its Affiliates (including
the Acquired Companies) prior to the Closing Date.

- 29 -



--------------------------------------------------------------------------------



 



              4.3.3 Intellectual Property
          (a) Schedule 4.3.3(a) sets forth a true, accurate and complete list
(including the registration numbers, if any, and respective owners) of all
Registered Intellectual Property used or held for use in connection with the
Business. One or more of the Acquired Companies owns all right, title and
interest in, to and under, or has valid licenses to use, any and all
Intellectual Property that is material to the Acquired Companies, taken as a
whole, or the Business (the “Material Intellectual Property”).
          (b) Except as set forth on Schedule 4.3.3(b), (i) the conduct of the
Business and the use of the Material Intellectual Property by the Acquired
Companies does not violate or infringe any intellectual property or other
proprietary rights of any other Person in any material respect; (ii) no Acquired
Company has received any written notice from any Person pertaining to or
challenging any Acquired Company’s ownership or right of an Acquired Company to
use any of the Material Intellectual Property and, to the Knowledge of the
Parent, there is no existing fact or circumstance that would be reasonably
expected to give rise to any such challenge; and (iii) to the Knowledge of the
Parent, no third party is infringing upon any of the Material Intellectual
Property.
          (c) All renewal fees, maintenance fees, and other fees in respect of
the Material Intellectual Property owned by the Acquired Companies that have
become due on or prior to the Offer Letter Date or the Closing Date have been
paid in full, except where the failure to pay would not reasonably be expected
to result in any significant cost to any of the Acquired Companies or a material
adverse effect on the Business.
          (d) Schedule 4.3.3(d) sets forth the licenses pursuant to which the
Acquired Companies grant to any other Person the right to use Material
Intellectual Property and pursuant to which any other Person grants to the
Acquired Companies the right to use Material Intellectual Property owned by any
Person other than the Acquired Companies. None of the Acquired Companies is in
material breach or default with respect to any of such material licenses and to
the Knowledge of the Parent (i) no other party thereto is in material breach or
default with respect to such licenses, and (ii) no event has occurred which,
with due notice or lapse of time or both, would constitute such a default,
except, in each case, where such default would not reasonably be expected to
result in any significant cost to any of the Acquired Companies or a material
adverse effect on the Business.
          (e) Schedule 4.3.3(e) sets forth a true, accurate and complete list of
all material Software used by the Acquired Companies in the operation of the
Business. The Acquired Companies have not installed any unlicensed copies of any
mass market software that is available in consumer retail stores or otherwise
commercially available and subject to “shrink-wrap” or “click-through” license
agreements on any Acquired Company’s computers or computer systems.

- 30 -



--------------------------------------------------------------------------------



 



              4.3.4 Environmental Matters. Except as set forth in Schedule 4.3.4
and for any matter that is not and would not be expected to be material to the
operations of the Acquired Companies, taken as a whole, or the Business:
          (a) (i) each of the Acquired Companies has complied with all
applicable Environmental Laws, (ii) no Acquired Company is subject to any
pending Environmental Claim, (iii) no Acquired Company has received any written
notice of violation of any Environmental Laws from any Governmental Body or
other Person, and (iv) the Acquired Companies have obtained all Permits required
under Environmental Laws for the conduct of the Business;
          (b) there has been no occurrence of any accident or incident that
remains outstanding, uncured or unresolved resulting in damage to the
environment on any property owned or leased by an Acquired Company from any act,
activity or failure to act of an Acquired Company;
          (c) to the Knowledge of the Parent, (i) there is no pending or
threatened Environmental Claim against any of the Acquired Companies or
otherwise relating to any of the Properties or the Non-Operational Properties,
and (ii) there are no past or present actions, activities, circumstances,
conditions, events or incidents, including, without limitation, the release,
emission, discharge, presence or disposal of any Hazardous Materials, that would
reasonably be expected to form the basis of any Environmental Claim relating to
the Business or any of the Properties or against any of the Acquired Companies.
          (d) to the Knowledge of the Parent, there has been no release or
threatened release of any Hazardous Material on any property owned or leased by
an Acquired Company that remains outstanding, uncured or unresolved for which an
Acquired Company is or may be legally or contractually liable;
          (e) to the Knowledge of the Parent, none of the Properties has
contained any polychlorinated biphenyls, asbestos, asbestos-containing material
or urea formaldehyde insulation;
          (f) none of the Acquired Companies has any obligation under any
agreement with any Person or pursuant to an order of a Governmental Body to
conduct any site investigation or cleanup of or with respect to Hazardous
Materials, and none of the Acquired Companies has assumed or undertaken (either
expressly or by operation of law) any liability or corrective, investigatory or
remedial obligation of any other Person relating to any Environmental Law.
              4.3.5 Tax Matters
          (a) All material Tax Returns required to be filed by or with respect
to each Acquired Company on or prior to the Offer Letter Date or the Closing
Date have been filed (and in the case of any U.S. or French income tax returns
for the 2006, and subsequent, taxable year, timely filed) with appropriate
Taxing Authorities, and such Tax Returns are true, correct and complete in all
material respects.

- 31 -



--------------------------------------------------------------------------------



 



          (b) All material Taxes required to be paid by the Acquired Companies
that were due and payable prior to the Offer Letter Date or the Closing Date
(whether or not shown as due on such Tax Returns) have been paid in full or will
be paid within the required time periods, or are being contested in good faith
by appropriate proceedings (and have been disclosed to Purchaser). Any liability
of the Acquired Companies for Taxes not yet due or payable for periods through
the Closing Date have been adequately provided for in accordance with GAAP in
the Bringdown Balance Sheet.
          (c) Except as set forth in Schedule 4.3.5(c), there are no material
pending Tax Audits related to the liability of any Acquired Company for Taxes
and no written notice of any proposed, material Tax Audit, request for
information relating to material Tax matters, notice of deficiency or proposed
adjustment for any amount of material Tax has been received with respect to any
Acquired Company that has not been previously resolved.
          (d) Except as set forth in Schedule 4.3.5(d), no material claim has
been made by any Taxing Authority in writing in a jurisdiction where any
Acquired Company has not filed a Tax Return that it is or may be subject to Tax
by such jurisdiction which has not been previously resolved.
          (e) There is no outstanding request for any extension of time within
which to pay any material Taxes or file any material Tax Returns with respect to
the Acquired Companies.
          (f) There has been no waiver or extension of any applicable statute of
limitations for the assessment or collection of any material Taxes with respect
to the Acquired Companies in respect of any on-going Tax Audit.
          (g) There are no material pending requests for rulings or closing
agreements by or on behalf of any Acquired Company with respect to Taxes (other
than a request for determination of the status of a qualified pension plan).
          (h) All material Taxes relating to the Acquired Companies required to
have been withheld or collected and paid have been withheld and paid over to the
appropriate Taxing Authorities or have been adequately provided for in the books
and records of the Acquired Companies.
          (i) Neither Rossignol US nor any of its Subsidiaries (i) is a party to
any Tax sharing agreement or similar arrangement (other than any Tax sharing
agreements solely among Parent, Rossignol US, and/or their subsidiaries) or
(ii) has any liability for the Taxes of any Person (other than as a member of a
group the common parent of which was the Parent) under Reg. § 1.1502-6
promulgated under the Code (or any similar provision of state, local, or foreign
law).
          (j) No Acquired Company has engaged in any “reportable transaction” or
“listed transaction,” as defined under Treasury Regulation sections

- 32 -



--------------------------------------------------------------------------------



 



1.6011-4(b) and 301.6111-2(b), respectively, or any other transaction the
principal purpose of which was the evasion of Taxes.
          (k) No Acquired Company has distributed stock of another Person, or
has had its stock distributed by another Person, in a transaction that was
purported or intended to be governed in whole or in part by Section 355 or
Section 361 of the Code.
          (l) No Acquired Company will be required to include any material item
of income in, or exclude any material item of deduction from, taxable income for
any taxable period (or portion thereof) ending after the Closing Date as a
result of (i) any change in method of accounting for a taxable period ending on
or prior to the Closing Date, (ii) any “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign Law) executed on or prior to the Closing Date, (iii) any
installment sale or open transaction disposition made on or prior to the Closing
Date, (iv) any prepaid amount received on or prior to the Closing Date, or
(v) the Restructuring that is not otherwise covered by the indemnity provision
of Section 7.1(c) hereof.
          (m) No Acquired Company has a permanent establishment outside of the
national jurisdiction in which it was formed.
          (n) All material transactions between any Acquired Company, on the one
hand, and the Parent or any of its Affiliates (including any other Acquired
Company), on the other, have been effected on terms and conditions which were
not materially more or less favorable to the relevant Acquired Companies than
would have been obtained in arm’s length transactions with independent third
parties.
          (o) The Company Subsidiaries listed on Schedule 4.3.5(o) have opted
for tax consolidation with Pilot as the parent company of the tax consolidated
group. Schedule 4.3.5(o) sets forth a true, accurate and complete copy of the
tax-sharing agreement (convention d’intégration) among such Acquired Companies
and Pilot (the “Pilot Group Tax Sharing Agreement”). Except in respect of such
arrangements or as otherwise disclosed on Schedule 4.3.5(o), none of such
Acquired Companies: (i) is or has ever been part of a tax group (intégration
fiscale) with or including the Parent or any of its Affiliates (other than the
Acquired Companies) or any other Person; or (ii) is or has ever been a party to,
or bound by, any Contract or other arrangement with any other Person relating to
the allocation, payment or sharing of Taxes in respect of which such Acquired
Company could have any liability after the Closing Date.
          (p) Except for the loss of the current tax group relief (intégration
fiscale), of which Pilot is a parent company and the change in the fiscal regime
applicable to Tyax as a result of its conversion into a société par actions
simplifiée pursuant to the Restructuring, the sale and purchase of the Company
Shares and the Tyax Shares and the consummation of the other transactions
contemplated hereby will not result in the modification or loss of any favorable
Tax regime applicable to any of the Acquired Companies. In particular, the sale
and purchase of the Company Shares and the Tyax Shares shall not result in any
Acquired Company losing any right it may

- 33 -



--------------------------------------------------------------------------------



 



have to carry forward available tax losses other than any such losses incurred
by the Company Subsidiaries listed on Schedule 4.3.5(p) and transferred to the
tax group of which Pilot is the parent company.
          (q) In the event of sale or disposition by the Company or any French
Company of the shares or other securities of any Subsidiary or any other asset,
the capital gain (plus-value) resulting from such sale or disposition will be
calculated by reference to the corresponding value appearing in the statutory
accounts (comptes sociaux) of the Acquired Companies.
          (r) Schedule 4.3.5(r) indicates, with respect to each of the Acquired
Companies, the most recent fiscal year for which the Tax Return pertaining to
income Taxes (impôts sur les sociétés or the equivalent in any jurisdiction
other than France) owed by or on behalf of such Acquired Company has been
audited by the relevant Governmental Body or is closed by the applicable statute
of limitations generally applicable to income Taxes in jurisdiction of the
relevant Acquired Company.
          (s) Except as set forth in Schedule 4.3.5(s), none of the Acquired
Companies (i) organized in France, is, or has been considered to be, a real
estate company (société à prépondérance immobilière) for purposes of
Section 726-I-2 of the French Tax Code and (ii) incorporated in the United
States is, or has been considered to be, a “United States real property holding
corporation” within the meaning of Section 897 of the Code (during the
applicable period specified in Section 897 of the Code).
          (t) There are no material Encumbrances for Taxes (other than Taxes not
yet due and payable) upon any of the assets of the Acquired Companies.
              4.3.6 Employment Matters.
          (a) Schedule 4.3.6(a) sets forth a true, accurate and complete list of
all: (i) directors (or Persons in similar positions), including mandataires
sociaux, of each of the Acquired Companies as of the Offer Letter Date;
(ii) collective bargaining agreements applicable to the employees of the
Acquired Companies; and (iii) employees of the Acquired Companies entitled to an
annual salary or other compensation in excess of €80,000 (the “Listed
Employees”).
          (b) Except as disclosed in Schedule 4.3.6(b), each of the Acquired
Companies has complied in all material respects with (A) all applicable Laws
relating to (i) employment (including such Laws with respect to work time
reduction and health and safety at the work place, consultation with employees
and employee representatives), (ii) employment practices and (iii) terms and
conditions of employment, including without limitation performance of
obligations regarding employee benefits and entitlements, and (B) the terms of
all applicable collective bargaining agreements applicable to any of the
Acquired Companies, and there are no claims (in writing) pending against any of
the Acquired Companies alleging that any

- 34 -



--------------------------------------------------------------------------------



 



Acquired Company does not comply with such Laws and collective bargaining
agreements.
          (c) All payments due to employees of the Acquired Companies (including
in connection with any redundancy plan (plan social)) have been made or properly
recorded as a liability on the books of the appropriate Acquired Company (to the
extent required by applicable accounting principles), or are being contested in
good faith by appropriate proceedings.
          (d) Except as disclosed in Schedule 4.3.6(d), since October 31, 2007,
none of the Acquired Companies has (i) paid or agreed to pay any bonuses or made
or agreed to make any increase in the rate of wages, salaries or other
remuneration of any of its directors or employees other than in the ordinary
course of business and in a manner consistent with past practice or as dictated
by applicable Law or the applicable collective bargaining agreements, or
(ii) changed its hiring or termination policies or practices in any material
respect. There are no advances or other loans outstanding from any Acquired
Company to any employee thereof.
          (e) Except to the extent disclosed on Schedule 4.3.6(e), there are no
outstanding employment, severance or other contracts, arrangements or policies
or any plans or arrangements providing for termination payments, insurance
coverage, disability benefits, vacation benefits, retirement benefits, deferred
compensation, profit sharing, bonuses, stock options or other forms of incentive
compensation or post-retirement benefits, in any such case payable by one or
more Acquired Companies or for or in respect of which any Acquired Company is or
might be liable, covering directors or employees or former directors or
employees of the Acquired Companies which provide for any individual or
collective terms and conditions beyond mandatory obligations under the
applicable collective bargaining agreements or the applicable requirements of
Law.
          (f) Except as disclosed on Schedule 4.3.6(f), (i) there is no employee
of any Acquired Company who is or may be entitled to any compensation as a
result of the consummation of the sale of the Shares contemplated by this
Agreement or otherwise as a result of the Transaction, including, for the
avoidance of doubt, as a result of the change of control of any Acquired Company
pursuant to the Transaction, and (ii) none of the Listed Employee has indicated
in writing his or her intent to terminate his or her employment as a result of
the transactions contemplated by this Agreement.
          (g) As of the Offer Letter Date, there was no labor strike, slowdown
or work stoppage or lockout occurring or, to the knowledge of the Parent,
threatened against or affecting any of the Acquired Companies.
          (h) As of the Closing the Parent has made (or has caused the relevant
Acquired Companies to make) such notifications to and/or effected such
consultations with, the workers councils (comités d’entreprise) or equivalent
bodies of the Acquired

- 35 -



--------------------------------------------------------------------------------



 



Companies as are required by applicable Law in connection with the transactions
contemplated by this Agreement.
          (i) There are no works councils at Rossignol Skis Deutschland GmbH,
Rossignol Österreich GmbH and/or Rossignol GmbH and none of said companies is
subject to any collective bargaining agreements with trade unions. Rossignol
Skis Deutschland GmbH, Rossignol Österreich GmbH and Rossignol GmbH have not
awarded or promised any retirement benefits or other post contractual benefits
to existing or former employees or directors.
              4.3.7 Absence of Litigation.
          (a) Except as disclosed in Schedule 4.3.7(a) and for any matter that
is not and would not be expected to be material to the Business or operations of
the Acquired Companies taken as a whole, there is no Proceeding pending or, to
the Knowledge of the Parent, threatened by or against any Acquired Company.
Without limiting, and in furtherance of, the foregoing, there is no Proceeding
pending or, to the Knowledge of the Parent, threatened against or involving any
Acquired Company that is aimed at preventing bankruptcy (mesures de prévention
des difficultés des entreprises under Book VI, Title I of the French Code de
Commerce), and no similar measures have been initiated with respect to any of
the Acquired Companies.
          (b) Except for Proceedings related to the review of the Transaction by
any Governmental Body under the Antitrust Laws, there is no Proceeding pending
or, to the Knowledge of the Parent, threatened against the Parent, Pilot,
Meribel or Quiksilver Americas that, individually or in the aggregate, would
reasonably be expected to impede, hinder, delay or prevent the ability of the
Parent, Pilot or Quiksilver Americas to complete the Closing or otherwise
consummate the Transaction.
              4.3.8 Financial Statements. Parent has delivered to the Purchaser
true and complete copies of the Parent Consolidated Financial Statements and the
Balance Sheet (collectively, the “Financial Statements”). The Parent delivered
to the Purchaser on or before the third Business Day prior to the date hereof a
true and complete copy of the Bringdown Balance Sheet. The Financial Statements
(i) have been prepared based on the books and records of the Parent and its
Subsidiaries, consistent with the Projections, in accordance with GAAP (with
respect to the Parent Consolidated Financial Statements, as in effect as of
October 31, 2007 and, with respect to the Balance Sheet, as in effect as of the
date thereof) consistently applied throughout the periods covered thereby,
except, in the case of the Balance Sheet, for the omission of footnote
disclosures required by GAAP (as in effect as of the date of the Balance Sheet)
and the omission of a statement of shareholder’s equity and comprehensive
income, and (ii) fairly present in all material respects the financial position
of the Parent on a consolidated basis as of the dates thereof and (in the case
of the Parent Consolidated Financial Statements) the results of operations,
changes in shareholders’ equity and comprehensive income, and cash flows for the
periods covered thereby. The Bringdown Balance Sheet (A) has been diligently
prepared based on the books and records of the Acquired Companies, taking into
account the purposes for which they have been prepared (including for the
purpose of including the financial information

- 36 -



--------------------------------------------------------------------------------



 



contained therein in financial statements or information of the Parent that is
filed with or furnished to the SEC pursuant to securities Laws), (B) fairly
presents in all material respects the financial position of the Acquired
Companies on a consolidated basis as of the date thereof, and (C) except for the
omission of footnote disclosures required by GAAP (as in effect on the date of
the Bringdown Balance Sheet), does not contain any material misstatement as to
the financial condition of the Acquired Companies, taken as a whole, as of the
date thereof.
              4.3.9 Absence of Undisclosed Liabilities. Except as set forth in
Schedule 4.3.9, there are no liabilities of the Acquired Companies, either
accrued, absolute, contingent or otherwise, other than those liabilities that:
(a) are disclosed or reserved against on the Balance Sheet; or (b) are not
material and have arisen in the ordinary course of business consistent with past
practice since October 31, 2007; or (c) are not material to the operations of
the Acquired Companies, taken as a whole. Except as set forth in Schedule 4.3.9,
no Acquired Company has any liability under any exchange rate contract or
interest rate protection agreement.
              4.3.10 Real Property.
          (a) Schedule 4.3.10(a) sets forth a true, accurate and complete list
of the addresses of all real property owned or leased by the Acquired Companies
other than the Non-Operational Properties (each, a “Property”; collectively, the
“Properties”).
          (b) Each Acquired Company, as applicable, has good, valid and
marketable title in, to and under all of the Properties designated in
Schedule 4.3.10(a) as owned by such Acquired Company (collectively, the “Owned
Properties”) and all the Non-Operational Properties and owns all right, title
and interest in and to all leasehold estates and other rights purported to be
granted to them by the leases and other agreements relating to the Properties as
described in Schedule 4.3.10(a), in each case free and clear of any Encumbrance
except for: (i) any zoning or other restrictions or encumbrances established by
a Governmental Body; (ii) such utility and municipal easements and restrictions,
if any, as do not materially interfere with any Property used in the ordinary
course of business; (iii) any Encumbrances in respect of property Taxes that are
not material or are not yet due; and (iv) Encumbrances that, individually or in
the aggregate, do not and would not be reasonably expected to have a material
adverse effect upon the Property or Properties affected thereby. The Parent has
provided or made available to the Purchaser copies of all existing surveys,
title insurance policies and their respective exception documents or evidence of
ownership chain (as relevant), to the extent in the possession or control of the
Parent or any of its Affiliates. Neither the Parent, Pilot, Meribel, Quiksilver
Americas nor any Acquired Company has received any notice that any building or
structure, to the extent of the premises owned or leased by an Acquired Company,
or any appurtenance thereto or equipment therein, or the operation or
maintenance thereof, violates in any material respect any restrictive covenant
or any rule adopted by any Governmental Body. Neither the Parent, Pilot,
Meribel, Quiksilver Americas nor any Acquired Company has received written
notice of any pending or threatened condemnation proceeding, special assessment,
tax certiorari or similar proceeding with respect to any Property or
Non-Operational Property. The applicable covenants, easements or rights-of-way
affecting the

- 37 -



--------------------------------------------------------------------------------



 



Properties do not impair in any material respect any Acquired Company’s ability
to use any Property in the operation of the Business as presently conducted.
Each Acquired Company has sufficient access to public roads, streets or the like
or valid perpetual easements over private streets, roads or other private
property for such ingress to and egress from each Property to use each Property
in the operation of the Business.
          (c) Except as set forth in Schedule 4.3.10(c), neither the Parent,
Pilot, Meribel, Quiksilver Americas nor any Acquired Company has received any
written notice (i) of any pending or contemplated rezoning proceeding affecting
any Property or Non-Operational Property, or (ii) from any utility company or
any Governmental Body of any fact or condition that would be reasonably likely
to result in any material or permanent discontinuation of presently available
sewer, water, electric, gas, telephone or other utilities or services for any
Property.
          (d) Except pursuant to the Transition Services Agreement, neither the
Parent, Pilot, Meribel, Quiksilver Americas nor any Acquired Company is party to
any lease or license with respect to any Owned Property or Non-Operational
Property.
          (e) Except as set forth in Schedule 4.3.10(e), no part of any Owned
Property or Non-Operational Property, including, without limitation, any
building or improvement thereon, is subject to any purchase option, right of
first refusal or first offer or other similar right except such rights as may
arise under applicable Law.
          (f) All brokerage commissions and other compensation and fees payable
by the Company by reason of the acquisition of any Owned Property or any
Non-Operational Property have been paid in full.
          (g) Each Acquired Company, as applicable, currently has a leasehold
interest in those Properties indicated in Schedule 4.3.10(a) as leased by such
Acquired Company (each, a “Leased Property”), and Schedule 4.3.10(g) sets forth
a list of all leases, licenses, permits, subleases and occupancy agreements,
together with all amendments and supplements thereto, through which such
Acquired Company has rights in and to such Leased Property (each, as may have
been amended or supplemented, a “Lease”). Parent has provided or made available
to the Purchaser true, correct and complete copies of all Leases.
          (h) Each Lease is in full force and effect. Neither Parent, Pilot,
Meribel, Quiksilver Americas, any Acquired Company nor any other party to a
Lease has given to the other party to such Lease notice of any material breach
or default that remains uncured. No Acquired Company is in material default
under any Lease and, to the Knowledge of the Parent, no other party to a Lease
is in material default thereunder. To the Knowledge of the Parent, there are no
events which with the passage of time or the giving of notice or both would
constitute a material default by any Acquired Company or by any other party to
such Lease.
          (i) Except pursuant to the Transition Services Agreement, as of the
Closing Date neither the Parent, Pilot, Meribel, Quiksilver Americas nor any of
their

- 38 -



--------------------------------------------------------------------------------



 



respective Affiliates (including any Acquired Company) is party to any sublease,
license or other agreement granting to any Person or entity (other than an
Acquired Company) any right to the use, occupancy or enjoyment of any Leased
Property or any portion thereof.
          (j) Except as set forth in Schedule 4.3.10(j), there are no guaranties
by or from any of the Acquired Companies in favor of the lessors with respect to
any Leased Property.
              4.3.11 Absence of Certain Developments. Except as expressly
contemplated by this Agreement or pursuant to the Restructuring, and except as
disclosed in Schedule 4.3.11, from October 31, 2007 to the date of this
Agreement, the Acquired Companies have conducted the Business in the ordinary
course consistent with past practice and there has not been:
          (a) any issuance, sale, delivery of, or agreement to issue, sell, or
deliver, any shares, capital stock, equity interests, bonds or other securities
of any Acquired Company (whether authorized and unissued or held in treasury),
or grant of, or agreement to grant, any options, warrants, or other rights of
any Acquired Company calling for the issue, sale, or delivery thereof;
          (b) any destruction of, damage to, or loss of, any asset of any
Acquired Company that is material to the Business (whether or not covered by
insurance);
          (c) the declaration or making of, or any agreement to declare or make,
any payment of dividends or distribution of any asset of any kind whatsoever in
respect of the shares, capital stock or other equity interests of any Acquired
Company (other than dividends or distributions paid or payable to one or more
Acquired Companies), nor any purchase, redemption, or other acquisition or
agreement to purchase, redeem, or otherwise acquire, any of such shares, capital
stock or other equity interests;
          (d) any agreement entered into granting any preferential rights to
purchase any of the material assets, properties or rights (tangible or
intangible) of any Acquired Company (including management and control thereof),
or requiring the consent of any party to the transfer and assignment of any such
material assets, properties or rights (including management and control
thereof);
          (e) any agreement, commitment or obligation to make capital
expenditures, after August 1, 2008, by the Acquired Companies exceeding (i)
€4.6 million in the aggregate if the Closing Date occurs on or prior to
October 31, 2008, (ii) €5.7 million in the aggregate if the Closing Date occurs
after November 1, 2008 and on or prior to January 31, 2009, and (iii)
€11.9 million in the aggregate if the Closing Date occurs after February 1, 2009
and on or prior to April 30, 2009.
          (f) any loan made by any Acquired Company to any Person, any guaranty
made by any Acquired Company of any Indebtedness of any other Person or the
incurrence by any Acquired Company of any Indebtedness, except in each case
(i) Indebtedness incurred by or payable to another Acquired Company or the
Parent or an

- 39 -



--------------------------------------------------------------------------------



 



Affiliate of the Parent; (ii) Indebtedness incurred prior to the Offer Letter
Date; and (iii) Indebtedness incurred by an Acquired Company in the ordinary
course of business consistent with past practice, pursuant to agreements or
Contracts that will leave the Purchaser and the Acquired Companies with no
liability or obligation whatsoever from and after the Closing Date; or
          (g) any agreement or commitment by the Parent or any of its Affiliates
(including Pilot, Meribel, Quiksilver Americas and any Acquired Company) to do
any of the things described in the preceding clauses (a) through (f).
              4.3.12 Contracts and Commitments
          (a) Schedule 4.3.12 sets forth a complete and accurate list of:
          (i) (A) for the calendar year ended on December 31, 2007: the top
twenty-five (25) customers of the Business, and the aggregate sales to such
customers (identifying the approximate percent of total sales derived from each
such customer); and (B) for the fiscal year ended on October 31, 2007, the top
twenty-five (25) suppliers, in each case by Euro volume of the Business and the
aggregate Euro volume of purchases (broken down by principal categories) by the
Business from such suppliers for such period, together with a list of each
Contract (other than sale or purchase orders) between any Acquired Company and
any such customer or supplier;
          (ii) each Contract (other than open sales orders) that involves the
performance of services for or the delivery of goods or materials to the
Acquired Companies during the Acquired Companies’ most recently completed fiscal
year of amount or value in excess of €150,000 (or the equivalent thereof in
another currency, based on the prevailing exchange rate on the close of business
on the fifth Business Day preceding the Offer Letter Date) or pursuant to which
any Acquired Company is obligated to purchase future services, goods or
materials in an amount or value that is reasonably expected to exceed €150,000
(or the equivalent thereof in another currency, based on the prevailing exchange
rate on the close of business on the fifth Business Day preceding the Offer
Letter Date);
          (iii) each Contract that was not entered into in the ordinary course
of business that involves future expenditures or receipts in excess of €150,000
(or the equivalent thereof in another currency, based on the prevailing exchange
rate on the close of business on the fifth Business Day preceding the Offer
Letter Date) to which an Acquired Company is a party or is otherwise bound;
          (iv) each license or other Contract with respect to Material
Intellectual Property to which any Acquired Company is a party or is otherwise
bound other than with respect to commercially available, off-the-shelf software;

- 40 -



--------------------------------------------------------------------------------



 



          (v) each representative, distribution, sponsorship or sales agency
Contract which is not terminable within one hundred and twenty (120) days after
the date hereof to which any Acquired Company is a party or is otherwise bound;
          (vi) each Contract containing (A) covenants limiting the freedom,
ability or right of any Acquired Company to engage in any line of business, to
offer or sell any product or service or to compete with any Person or in any
geographic area or (B) covenants of another Person not to compete with any
Acquired Company;
          (vii) each sole source supply Contract for the purchase of any
material raw material, component or product that is otherwise not generally
available and for which no replacement is available at a reasonable cost and on
a timeframe that would not disrupt the operation of the Business, and that is
used in the manufacture of any product or the provision of any service of the
Business;
          (viii) all agreements with respect to the proposed acquisition of any
other Person, business or line of business, or a material portion of the assets
of another Person, to which any Acquired Company is a party or is otherwise
bound;
          (ix) each agreement to which any Acquired Company is a party or is
otherwise bound with respect to (A) the sharing, contingent or otherwise, of
profits, revenues, losses, costs or liabilities of any Person (not including,
for the avoidance of doubt, indemnification provisions entered into in the
ordinary course of business) or (B) the receipt or payment by any Acquired
Company of royalties in excess of €100,000 per year; and
          (x) any material contract, agreement, binding bid, binding proposal,
or binding quotation with any Governmental Body to which an Acquired Company is
bound to or under or is a party.
          (b) Except as disclosed in Schedule 4.3.12(b) and for any matter that
is not and would not be expected to be material to the operations of the
Acquired Companies taken as a whole, no Acquired Company is in breach or default
under any of the Contracts described above and, to the Knowledge of the Parent,
(i) no other party thereto is in breach or default with respect to any of the
above Contracts, and no event has occurred which, with due notice or lapse of
time or both, would constitute such a breach or default; and (ii) neither the
Parent, Pilot, Meribel, Quiksilver Americas, nor any Acquired Company has
received any written notice of any breach or default with respect to any of the
above Contracts.
              4.3.13 Indebtedness. Schedule 4.3.13 sets forth a true, accurate
and complete list (including each related Contract, the principal amount, the
maturity date and the administrative agent or Person serving in a similar
capacity thereunder) of all Indebtedness of each Acquired Company outstanding as
of the Offer Letter Date. No Acquired Company is in

- 41 -



--------------------------------------------------------------------------------



 



material breach or default with respect to any of the Contracts listed in
Schedule 4.3.13 (except for such breaches or defaults that would not reasonably
be expected to be material to the operations of the Business) and, to the
Knowledge of the Parent, no other party thereto is in material breach or default
with respect to any such Contract (except for such breaches or defaults that
would not reasonably be expected to be material to the operations of the
Business), and no event has occurred which, with due notice or lapse of time or
both, would constitute such a default. Neither the Parent nor any of its
Affiliates (including Pilot, Meribel, Quiksilver Americas and any Acquired
Company) has received any written notice of any material breach or default with
respect to any such Contract which remains uncured.
              4.3.14 Compliance with Laws. Except as set forth on
Schedule 4.3.14 and for any matter that is not and would not be expected to be
material to the operations of the Acquired Companies, taken as a whole, or the
Business, (i) each Acquired Company is in compliance with, and during the two
(2) year period ended on the date hereof, has not received any written notice of
any violation or delinquency with respect to, any Laws applicable to the
Business or any of the Acquired Companies, and (ii) each Acquired Company (as
applicable) possesses all licenses, permits, registrations and government
approvals (collectively, “Permits”) which are required in order to conduct the
Business as presently conducted. Schedule 4.3.14 sets forth a true, accurate and
complete list of all of the material Permits of the Acquired Companies, together
with a description (including the date of issuance and expiration, if any, and
the status) thereof. Each such Permit is valid and in full force and effect, and
is not subject to any pending or, to the Knowledge of the Parent, threatened
administrative or judicial proceeding to revoke, cancel or declare such Permit
invalid in any material respect.
              4.3.15 Transactions with Affiliates. Schedule 4.3.15 sets forth a
list as of the Offer Letter Date of each material agreement, commitment or
arrangement (whether written, oral or otherwise, but excluding the Transition
Services Agreement, the Roxy License Agreement and any agreement, commitment or
arrangement expressly contemplated by the Restructuring or otherwise
contemplated by this Agreement) which is solely between or among one or more of
the Acquired Companies, on the one hand, and the Parent and/or any of its
Affiliates (other than any Acquired Company), on the other hand. To the
Knowledge of the Parent, none of the Affiliates, executive officers or directors
(or Persons in similar positions) of the Parent or any of its Affiliates
(including any Acquired Company) has been a director (or Person in a similar
position) or officer of, or has had any direct or indirect interest in
(excluding the ownership of no more than 2% of the outstanding securities in any
publicly traded company), any customer or supplier of any Acquired Company.
              4.3.16 Product Warranty; Product Liability.
          (a) Except as set forth on Schedule 4.3.16(a), no Acquired Company has
any liability for replacement or repair of any products manufactured, sold or
delivered by any Acquired Company or other damages in connection therewith or
any other customer or product obligations not reserved against on the Balance
Sheet, other than such liability that, individually or in the aggregate, is not
and would not reasonably be expected to be material to the Business.

- 42 -



--------------------------------------------------------------------------------



 



               (b) Except as set forth on Schedule 4.3.16(b) and except to the
extent that such liability has been reserved against on the Balance Sheet, no
Acquired Company: (i) has any material liability arising out of any injury to
individuals or property as a result of the ownership, possession or use of any
product designed, manufactured, assembled, repaired, maintained, delivered, sold
or installed, or services rendered, by or on behalf of any Acquired Company or
the Business; or (ii) has committed any act or failed to commit any act, which
would result in, and, to the Knowledge of the Parent, there has been no
occurrence which would give rise to or form the basis of, any material product
liability or material liability for breach of warranty (whether covered by
insurance or not) on the part of any Acquired Company with respect to products
designed, manufactured, assembled, repaired, maintained, delivered, sold or
installed or services rendered by or on behalf of any Acquired Company or the
Business.
               4.3.17 Certain Antitrust Matters. As of the date hereof and as of
the Closing, the Acquired Companies (other than any Acquired Company formed
under the laws of the United States) (a) are each “foreign issuers” as defined
by 16 C.F.R. §801(e)(2)(ii); (b) in the aggregate, hold assets located in the
United States (other than investment assets and voting or nonvoting securities
of another person) having a total fair market value of not more than
$63,100,000, and (c) in the aggregate, made sales in or into the United States
of not more than $63,100,000 in its fiscal year closed on October 31, 2007.
               4.3.18 No Brokers. No Person acting on behalf of the Parent,
Pilot, Meribel, Quiksilver Americas, any Acquired Company or any Affiliate
thereof or under the authority of any of the foregoing is or will be entitled to
any brokers’ or finders’ fee or any other commission or similar fee with respect
to which the Purchaser or any of its Affiliates (including any Acquired Company
from and after the Closing) will be liable in connection with the Transaction.
               4.3.19 No Other Representations and Warranties. Except for the
representations and warranties contained in this ARTICLE 4, neither the Parent
nor Pilot nor Meribel nor Quiksilver Americas nor any of their respective
Affiliates or other Person acting on behalf of any of them, makes any
representation or warranty or assurances, express or implied, in connection with
the Transaction.
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
          The Purchaser represents and warrants to each of the Parent, Pilot,
Meribel and Quiksilver Americas that all of the statements contained in this
ARTICLE 5 were true, accurate and complete as of the Offer Letter Date and are
true, accurate and correct as of the Closing Date, unless the statement refers
to only one such date or another specified date, in which case it is made solely
at such one or specified date.
          5.1 Organization and Good Standing. The Purchaser is a legal entity
having the corporate form specified in this Agreement, duly organized and
incorporated and validly existing under the Laws of its jurisdiction of
incorporation.

-43-



--------------------------------------------------------------------------------



 



          5.2 Power and Authority
          (a) Each Person signing this Agreement on behalf of the Purchaser has
all requisite power and authority to execute and deliver this Agreement and bind
the Purchaser under this Agreement.
          (b) The Purchaser has full corporate power and authority to execute
and deliver this Agreement and to consummate the Transaction.
          (c) The execution, delivery and performance of this Agreement and the
consummation of the Transaction by the Purchaser have been duly and validly
authorized by all requisite action, and no other corporate action on the part of
the Purchaser is necessary to authorize the execution, delivery and performance
by it of this Agreement and the consummation of the Transaction.
          5.3 Valid and Binding. This Agreement has been duly executed and
delivered by the Purchaser and, assuming due and valid authorization, execution
and delivery hereof by each of the Parent, Pilot, Meribel and Quiksilver
Americas, this Agreement constitutes a valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws of general application
affecting enforcement of creditors’ rights generally.
          5.4 No violation. Neither the execution and delivery of this
Agreement, nor the consummation of the Transaction, nor the compliance with or
fulfillment of the terms, conditions or provisions hereof, by the Purchaser does
or will:
          (a) conflict with or violate any provision of its Governing Documents;
          (b) conflict with, breach, constitute a default or an event of default
under any of the terms of, result in the termination of, accelerate the maturity
of, any agreement or instrument to which it is a party or by which any of its
assets or properties may be bound; or
          (c) subject to making any filings required to achieve, and receipt of,
Antitrust Clearances, constitute a violation by it of any Laws to which it is
subject or to which any of its assets or properties are subject, or otherwise
require consents, approvals, authorizations, registrations or filings by, or
with, a Governmental Body, excluding from the foregoing clauses (b) and (c) such
violations, breaches or defaults which would not, individually or in the
aggregate, have a material adverse effect on the Purchaser’s ability to
consummate the Transaction.
          5.5 Absence of Litigation. Except for Proceedings related to the
review of the Transaction by any Governmental Body under the Antitrust Laws,
there is no Proceeding pending or, to the knowledge of the Purchaser, threatened
against the Purchaser or any of its Affiliates that, individually or in the
aggregate, would have or would reasonably be expected to impede, hinder, delay
or prevent the ability of the Purchaser to complete the Closing or otherwise
consummate the Transaction.

-44-



--------------------------------------------------------------------------------



 



          5.6 Consents. Except for Antitrust Clearances, the Purchaser is not
subject to the making of any filings, or otherwise required to obtain any
consent, approval, authorization, registration or make any filing by, or with, a
Governmental Body, which would condition the execution, delivery or performance
by the Purchaser of this Agreement.
          5.7 Ability to Evaluate and Bear Risks. The Purchaser is able to bear
the economic risk of holding the Shares for an indefinite period, and has
knowledge and experience in financial and business matters such that it is
capable of evaluating the risks of the investment in the Shares.
          5.8 Investigation by the Purchaser; Parent’s Liability. The Purchaser
has conducted its own independent investigation, review and analysis of the
business, operations, assets, liabilities, results of operations, financial
condition and prospects of the Acquired Companies, which investigation, review
and analysis was done by the Purchaser and its Affiliates and, to the extent the
Purchaser deemed appropriate, by its representatives. In entering into this
Agreement, the Purchaser acknowledges that it has relied solely upon the
aforementioned investigation, review and analysis and not on any factual
representations, warranties or assurances of the Parent, Pilot, Meribel,
Quiksilver Americas or their respective Affiliates, directors, officers,
employees, representatives, advisors or counsel (except the specific
representations and warranties of the Parent, Pilot, Meribel, Quiksilver
Americas set forth in ARTICLE 4), and the Purchaser:
          (a) acknowledges that none of the Parent, Pilot, Meribel, Quiksilver
Americas, the Acquired Companies or any of their respective directors, officers,
shareholders, employees, Affiliates, agents, advisors or representatives makes
or has made any representation or warranty, either express or implied, as to the
accuracy or completeness of any of the information (including the Due Diligence
Information) provided or made available to the Purchaser or its directors,
officers, employees, Affiliates, controlling persons, agents or representatives,
and
          (b) agrees, to the fullest extent permitted by law, that none of the
Parent, Pilot, Meribel, Quiksilver Americas, the Acquired Companies or any of
their respective directors, officers, employees, shareholders, Affiliates,
agents, advisors or representatives shall have any liability or responsibility
whatsoever to the Purchaser or its directors, officers, employees, Affiliates,
controlling persons, agents or representatives on any basis (including in
contract or tort) based upon any information provided or made available, or
statements made (including in materials furnished in the Due Diligence
Information), to the Purchaser or its directors, officers, employees,
Affiliates, controlling persons, advisors, agents or representatives (or any
omissions therefrom), including, with respect only to (i) the directors,
officers, employees, shareholders, Affiliates, agents, advisors or
representatives of the Parent, Pilot, Meribel, Quikilvers Americas and the
Acquired Companies and (ii) the Acquired Companies (and not with respect to the
Parent, Quiksilver Americas, Meribel or Pilot), in respect of the specific
representations and warranties set forth in this Agreement;
except that, for the avoidance of doubt and notwithstanding anything to the
contrary contained in this Agreement, the foregoing limitations shall not apply
to (x) the Parent, Pilot, Meribel and

-45-



--------------------------------------------------------------------------------



 



Quiksilver Americas insofar as the Parent, Pilot, Meribel and Quiksilver
Americas make the specific representations and warranties set forth in ARTICLE
4, but always subject to the limitations and restrictions contained in ARTICLE 7
or (y) any fraud, willful misconduct or intentional misrepresentation.
          5.9 No Brokers. No Person acting on behalf of the Purchaser or any of
its Affiliates or under the authority of any of the foregoing is or will be
entitled to any brokers’ or finders’ fee or any other commission or similar fee
with respect to which the Parent or any of its Affiliates will be liable in
connection with the Transaction.
          5.10 No Other Representations and Warranties. Except for the
representations and warranties contained in this ARTICLE 5, neither the
Purchaser nor any of its Affiliates or other Person acting on its behalf, makes
any representation or warranty or assurances, express or implied, in connection
with the Transaction.
ARTICLE 6.
COVENANTS
          6.1 Other Intercompany Arrangements.
          (a) As of the Closing Date and immediately after the Restructuring,
the Parent shall cause any and all agreements, commitments and arrangements
(whether written, oral or otherwise), including, but not limited to, any Tax
sharing or similar arrangements, which are solely between or among one or more
of the Acquired Companies, on the one hand, and the Parent and/or any of its
Affiliates (other than any Acquired Company), on the other hand, other than the
Transition Services Agreement and the Roxy License Agreement, to be terminated
and of no further force or effect simultaneously with the consummation of the
Closing without any further action or liability on the part of any of the
Acquired Companies.
          (b) To the extent that the Parent and any of its Affiliates (excluding
any Acquired Company) have not, prior to the date hereof, been fully and finally
released from any liability as a guarantor (the “Guarantee Liabilities”) under
any of the Contracts designated as “Parent Guarantees” on Schedule 6.1(b), the
Purchaser shall continue to use commercially reasonable efforts to release the
Parent and its Affiliates from such obligations as guarantor under such
Contracts in accordance with the Offer Letter; provided, however, that nothing
contained in this Section 6.1(b) shall be deemed to require the Purchaser to
serve as a guarantor or otherwise incur any liabilities with respect to any
Guarantee Liabilities on terms that are less favorable to the Purchaser than the
terms on which the Parent or any of its Affiliates (as applicable) serves as a
guarantor with respect to such Guarantee Liabilities; provided, further, that,
in the event that the Parent or any of its Affiliates shall permit or agree to
any amendment or modification to, or waiver under, the terms of their respective
obligations with respect to any Guarantee Liability without the prior written
consent of the Purchaser (which consent shall not be unreasonably withheld or
delayed), the Purchaser shall automatically, and irrevocably and
unconditionally, be forever released

-46-



--------------------------------------------------------------------------------



 



and discharged from any and all of its obligations under this Section 6.1(b)
with respect to such Guaranty Liability.
          6.2 Insurance Policies
          (a) The Purchaser shall not, and shall cause its Affiliates (including
any Acquired Company after the Closing) not to, assert, by way of claim, action,
litigation or otherwise, any right to any Insurance Policy or any benefit under
any such Insurance Policy with respect to any period from and after the Closing;
provided that: (i) to the extent not prohibited by the terms of such Insurance
Policy, each Acquired Company shall retain, and the Parent shall take such
actions as shall be necessary to cause each Acquired Company to retain, any and
all rights and benefits (including any and all insurance coverage) that such
Acquired Company shall have had under such Insurance Policies with respect to
any period prior to the Closing; and (ii) if such retention of rights by an
Acquired Company is prohibited by the terms of such Insurance Policy, the Parent
shall use commercially reasonable efforts to cause such Acquired Company to
retain, any and all rights and benefits (including any and all insurance
coverage) that such Acquired Company shall have had under such Insurance
Policies with respect to any period prior to the Closing. Subject to the
immediately preceding sentence, the Parent and its Affiliates (other than the
Acquired Companies) shall retain all right, title and interest in and to the
Insurance Policies, including the right to any credit or return premiums due,
paid or payable in connection with the termination thereof.
          (b) Subject to the provisions of Section 6.2(a), promptly upon the
Closing, the Purchaser shall release, and shall cause its Affiliates, including
the Acquired Companies, to release, all rights to all Insurance Policies or
similar insurance which covered the Acquired Companies prior to the Closing
Date. All Insurance Policies issued prior to the Closing Date in the name of or
to the Acquired Companies shall remain with the Parent or its Affiliates.
          6.3 Tax Matters
          (a) The Company and its French Subsidiaries other than Tyax
(collectively referred to herein as the “French Companies”) have entered into a
tax group with Pilot and the obligations of the French Companies in connection
with this tax group shall remain in force after the Closing Date solely for
events related to fiscal years during which the French Companies were a member
of Pilot’s tax group even if any such events occur after the Closing Date. No
French Company shall be entitled to any indemnification resulting from its exit
from Pilot’s tax group with respect to net operating losses and capital losses
carry-overs which the French Companies might have surrendered in the past to
Pilot’s tax group.
          (b) The French Companies, as a result of their exit from Pilot’s tax
group, shall reimburse Pilot for the corporation tax advance payment which, if
applicable and according to Article 223 N-2 of the French Tax Code, shall be
paid by Pilot on behalf of the French Companies during the twelve month period
following the

-47-



--------------------------------------------------------------------------------



 



opening of the fiscal year during which the French Companies shall be subject to
French corporation tax on a stand-alone basis (less the amount already paid
prior to the Closing Date by the French Companies to Pilot pursuant to the tax
consolidation agreement and corresponding to corporation tax advance payments).
This reimbursement shall occur no later than three days before the due date of
payment of each corporation tax advance payment by Pilot.
          (c) Except as provided herein,
          (i) The Parent shall file or cause to be filed when due all Tax
Returns that are required to be filed by or with respect to any Acquired Company
on an affiliated, consolidated, combined or unitary basis with Parent or at
least one Affiliate of Parent that is not an Acquired Company for taxable years
or periods ending on or before the Closing Date. All such Tax Returns shall be
prepared in a manner consistent with past practice. The Parent shall remit (or
cause to be remitted) any Taxes due in respect of such Tax Returns.
          (ii) Except as provided in Section 6.3(c)(i), the Purchaser shall file
or cause to be filed when due (taking into account extensions to file such
returns) all Tax Returns that are required to be filed by or with respect to any
Acquired Company after the Closing Date, and the Purchaser shall remit (or cause
to be remitted) any Taxes due in respect of such Tax Returns, provided, however,
that (A) the Purchaser shall furnish to the Parent a draft of any such Tax
Return that relates to a taxable period (or portion thereof) ending on or prior
to the Closing Date, (B) the Purchaser shall permit the Parent to have a
reasonable opportunity to review and comment upon any such Tax Return to the
extent that such Tax Return relates to a taxable period (or portion thereof)
ending on or prior to the Closing Date, and (C) the Parent shall pay the
Purchaser an amount equal to the Pre-Closing Period Tax Adjustment (as defined
below) at least five (5) Business Days before the due date of the relevant Tax
Return. Parent will furnish to Purchaser all information and records reasonably
requested by Purchaser for use in preparation of all Tax Returns required to be
prepared and filed by Purchaser pursuant to this Section 6.3(c).
          (iii) Within 120 days after the Closing Date, the Purchaser shall
cause the Acquired Companies to prepare and provide to the Parent a package of
Tax information materials, including schedules and work papers required by the
Parent to enable the Parent to prepare and file all Tax Returns required to be
prepared and filed by it pursuant to this Section 6.3(c). The Purchaser shall
prepare such package in good faith in a manner consistent with the Parent’s past
practice and shall provide any further assistance to the Parent in connection
with any such Tax Return preparation and filing as may be reasonably requested
by the Parent.
          (iv) For purposes of this Section 6.3(c), “Pre-Closing Period Tax
Adjustment” shall mean the difference between (i) the Tax liability indicated on
the relevant Tax Return for a taxable period ending on or prior to the Closing

-48-



--------------------------------------------------------------------------------



 



Date or allocable to the portion of a Straddle Period ending on the Closing Date
(as determined pursuant to Section 6.3(d))and (ii) the sum of (x) the amount of
estimated Taxes (or other relevant payment) paid by or on behalf of the relevant
Acquired Company prior to the Closing Date in respect of such liability, (y) the
amount of the accrual or reserve in respect of such liability as reflected on
the Bringdown Balance Sheet and (z) any Tax credits or refund of Taxes
associated with the filing of such Tax Return that are attributable to a taxable
period ending on or prior to the Closing Date or a portion of the Straddle
Period ending on the Closing Date.
          (d) In the case of any Taxes that are payable with respect to a
Straddle Period, the portion of any such Tax that is allocable to the portion of
the Straddle Period ending on the Closing Date shall be:
          (i) in the case of real, personal and intangible property Taxes
(“Property Taxes”), deemed to be the amount of such Taxes for the entire
Straddle Period multiplied by a fraction, the numerator of which is the number
of days during the Straddle Period prior to and including the Closing Date and
the denominator of which is the total number of days in the Straddle Period; and
          (ii) in the case of all income Taxes, deemed equal to the lesser of
(x) the amount which would be payable if the taxable year ended on the Closing
Date or (y) the Tax liability indicated on the relevant Tax Return for a taxable
period ending on the last day of the taxable year relating to the relevant
Straddle Period; and
          (iii) in the case of all Taxes other than Property Taxes and income
Taxes, deemed equal to the amount which would be payable if the taxable year
ended on the Closing Date.
          (e) Post-Closing Actions which Affect the Parent’s Liability for
Taxes.
          (i) The Purchaser shall not permit an Acquired Company to take any
action which could increase the Parent’s liability for Taxes (including any
liability of any Parent Indemnifying Person to indemnify a Purchaser Indemnified
Person for Taxes pursuant to this Agreement) other than (i) in the case of
engaging in any business activity with third-parties for profit or otherwise
operating the Business in the ordinary course, (ii) as a result of an election
under Section 338(g) of the Code in respect of which Purchaser (or the relevant
Purchaser Indemnifying Person) shall indemnify and hold Parent (or the relevant
Parent Indemnified Person) harmless from and in respect of any Tax or other
reasonable cost incurred by Parent (or the relevant Parent Indemnified Person)
and associated with such Section 338(g) election, and (iii) as required by Law,
(including, for this purpose, any proposed change in Law that has been
officially proposed by a Governmental Body on or before the Offer Letter Date).
The

-49-



--------------------------------------------------------------------------------



 



Parties hereto hereby acknowledge and agree that an election under
Section 338(h)(10) shall not be made.
          (ii) None of the Purchaser or any Affiliate of the Purchaser shall (or
shall cause or permit any Acquired Company to) amend, refile or otherwise modify
any Tax Return relating in whole or in part to any Acquired Company with respect
to any taxable year or period ending on or before the Closing Date (or with
respect to any Straddle Period) without the prior written consent of the Parent,
such consent not to be unreasonably withheld or delayed.
          (iii) None of the Purchaser or any Affiliate of the Purchaser shall
(or shall cause or permit any Acquired Company to) carryback for any purpose to
any taxable period, or portion thereof, of any Acquired Company or the Parent or
any Affiliate of the Parent ending before, or which includes, the Closing Date
any operating losses, net operating losses, capital losses, tax credits or
similar items arising in, resulting from, or generated in connection with a
taxable year of the Purchaser or any Affiliate of the Purchaser, or portion
thereof, ending on or after the Closing Date.
               (f) After the Closing Date, each of the Parent and the Purchaser
shall (and shall cause their respective Affiliates to) assist the other Party in
preparing any Tax Returns which such other Party is responsible for preparing
and filing in accordance with Section 6.3(c) and cooperate fully in preparing
for any audits of, or disputes with Taxing Authorities regarding, any Tax
Returns of any Acquired Company.
          6.4 Non-Competition; Non-Solicitation
          (a) Each of the Parent, Pilot, Meribel and Quiksilver Americas hereby
acknowledges that the agreements and covenants contained in this Section 6.4 are
essential to protect the value of the Business being acquired by the Purchaser
and serve as an inducement for the Purchaser to enter into this Agreement.
During the period (the “Restricted Period”) commencing on the Closing Date and
ending on the third anniversary of the Closing Date, except as contemplated by
the Transition Services Agreement, the Parent shall not, and shall cause its
Affiliates (including Pilot, Meribel and Quiksilver Americas) not to, directly
or indirectly conduct or otherwise engage or participate (whether for itself or
through or on behalf of or in conjunction with any Person, as an agent,
consultant, shareholder, director (or Person in a similar position), officer,
member, manager, partner, joint venturer, investor or in any other capacity or
otherwise) in any Winter Sports Hardgoods Activity in any geographic area in
which any Acquired Company directly or indirectly conducts or engages in Winter
Sports Hardgoods Activities as of the Closing Date; provided, however, that:
(i) the foregoing shall not prohibit the acquisition and ownership by the Parent
or any of its Affiliates of equity securities of a publicly traded company in an
amount not to exceed 2% of the issued and outstanding shares of such company;
and (ii) the foregoing shall not prohibit the acquisition, ownership and
operation by the Parent or any of its Affiliates, directly or indirectly, of a
group of companies (collectively, a “Competing Business”)

-50-



--------------------------------------------------------------------------------



 



in which the Winter Sports Hardgoods Activities represent no more than the
greater of (A) five percent (5%) of the consolidated revenues of such Competing
Business for its fiscal year immediately preceding such acquisition or the
commencement of such ownership or operations by the Parent or any of its
Affiliates or (B) €25,000,000 in revenues of such Competing Business for the
fiscal year immediately preceding such acquisition or the commencement of such
ownership or operations by the Parent or any of its Affiliates, provided that
the limitations contained in the immediately preceding clauses (A) and (B) shall
not prohibit the acquisition of a Competing Business by the Parent or any of its
Affiliates in the event that all Winter Sports Hardgoods Activities of such
Competing Business shall have been completely divested and no longer directly or
indirectly owned or operated by the Parent or any of its Affiliates within 180
Business Days after the date of such acquisition; and (iii) the Parent and its
Affiliates shall not be restricted from conducting or engaging or participating
in the Winter Sports Hardgoods Activities described in Schedule 6.5(a). For the
avoidance of doubt, nothing herein shall prevent or be deemed to prevent the
completion of any transaction involving a change of control of the Parent,
including any transaction in which the Person acquiring control of the Parent
operates a Competing Business.
          (b) During the Restricted Period, except as contemplated by the
Transition Services Agreement, the Parent shall not, and shall cause its
controlled Affiliates (including Pilot, Meribel and Quiksilver Americas) not to,
directly or indirectly: (i) except in the ordinary course of business,
intentionally solicit or divert any business or clients or customers away from
any Acquired Company; (ii) except in the ordinary course of business,
intentionally induce any customers, clients, suppliers, agents or other Persons
under contract or otherwise associated or doing business with any Acquired
Company, to reduce or alter any such association or business with such Acquired
Company; or (iii) solicit any Listed Employee (other than any Listed Employee
whose employment with any Acquired Company has been terminated by such Acquired
Company) to (A) terminate such employment or (B) accept employment, or enter
into any consulting arrangement, with any Person other than the Purchaser or any
of its Affiliates; provided, however, that, for the purposes of this
Section 6.4(b), such solicitation, diversion or inducement described in the
foregoing clauses (i), (ii) and (iii) shall not include any general
advertisement by either of the Parent or any of its Affiliates for employment by
it, to the extent that such general advertisement is directed at the general
public and not at any (A) director (or Person in a similar position), officer or
employee of the any Acquired Company, or (B) customers, clients, suppliers,
agents or other Persons under contract or otherwise associated or doing business
with any Acquired Company.
          6.5 Confidentiality. From and after the Closing Date, the Parent shall
not, and shall cause its Affiliates (including Pilot, Meribel and Quiksilver
Americas) not to, disclose, furnish or make available to any Person (other than
the directors, officers, employees, Affiliates, representatives and agents of
the Parent and its Affiliates who need to know such information in connection
with the performance of the Parent’s and/or its Affiliates’ obligations under
this Agreement) or utilize any nonpublic information of any of the Acquired
Companies; provided, however, that the provisions of this Section 6.5 shall not
apply to any such information that (a) is or becomes available to the public
through no fault of the Parent or any of its Affiliates, (b) is

-51-



--------------------------------------------------------------------------------



 



required to be disclosed by applicable Law, by the regulations of any relevant
stock exchange, by any court or other judicial authority or pursuant to any
enquiry or investigation by any Governmental Body, provided that prior to any
such required disclosure Parent shall promptly notify the Purchaser thereof so
that the Purchaser may seek a protective order or other appropriate remedy in
respect of such required disclosure, or (c) is used by the Parent or its
Affiliates (other than the Acquired Companies) in the ordinary course of their
business operations after the Closing Date, to the extent that such information
is applicable and reasonably necessary to the Parent’s or such Affiliates’
continuing business operations (other than any such operations in breach or
violation of the provisions of Section 6.4); and provided, further, that the
Parent shall be free to make such filings with the SEC as are required under,
and in accordance with, applicable Law.
          6.6 Company Options; Liquidity Agreements.
          (a) Upon the exercise of any Company Options in accordance with the
terms thereof, (i) Meribel shall immediately acquire, and the Parent shall cause
Meribel to immediately acquire, any and all shares of the Company which are
required to be delivered to the holder of such Company Options as a result of
such exercise, pursuant to and in accordance with the terms of the relevant
Liquidity Agreement, and (ii) immediately upon such acquisition, Meribel shall
sell to the Purchaser, and the Purchaser shall purchase from Meribel, any and
all such shares, for a price (the “Option Share Price”) equal to (x) the strike
price paid to the Company by the relevant Company Option holder in connection
with the exercise of such Company Options, plus (y) fifty percent (50%) of the
excess of the price payable for such shares under the relevant Liquidity
Agreement over such strike price.
          (b) In order to facilitate the completion of the transactions
contemplated by the Liquidity Agreements and the foregoing paragraph, the Parent
and Meribel hereby give an irrevocable power of attorney to the Purchaser, and
the Purchaser agrees, to (i) complete, date and sign on behalf of Meribel any
transfer order (“ordre de mouvement”) or any other appropriate documentation to
effect the transfer of the shares of the Company related to the exercise of
Company Options to Meribel and the Purchaser, pursuant to the Liquidity
Agreements and the agreement set forth in paragraph (a) above, respectively, in
each case on the date on which such Company Options are exercised, and (ii) pay
to the holders of Company Options, on behalf of Meribel, the price payable to
them pursuant to the Liquidity Agreements. Such payment to the holder shall
fully and finally discharge the Purchaser from any obligation to pay the Option
Share Price relating to the shares so acquired. Promptly upon notice from the
Purchaser that any Company Options have been exercised, Meribel shall pay to the
Purchaser, and the Parent shall cause Meribel to pay to the Purchaser, an amount
in immediately available funds equal to fifty percent (50%) of the excess of the
Option Share Price for the shares related to such Company Options, over the
strike price of such Company Options.
          (c) The Parties hereby acknowledge and agree that except as may result
from the foregoing paragraphs (a) and (b), and subject to compliance by the
Company with the terms and conditions of the Company Options (as such terms and

-52-



--------------------------------------------------------------------------------



 



conditions have been disclosed to the Purchaser prior to the date hereof), the
Parent and Meribel shall retain any and all liabilities and obligations
associated with Company Options, and none of the Purchaser or its Affiliates
(including the Acquired Companies from and after the Closing Date) shall incur
any liability or obligation in connection therewith, or in connection with the
Liquidity Agreements. Without limiting, and in furtherance, of the foregoing,
the Parent represents and warrants to the Purchaser that except for shares of
the Company acquired by the Purchaser upon the exercise of Company Options
pursuant to paragraph (a) above, no capital stock, shares or other equity
interests of the Company or any of its Affiliates (including, from and after the
Closing, any Acquired Company) shall be issuable or required to be delivered at
any time from and after the Closing upon exercise of any Company Option.
          6.7 Tyax Hedging. From and after the Closing Date, the Parties shall
cause the Acquired Companies to retain the benefit of any gain, and assume any
loss under, forward purchase hedging contracts purchased by the Parent or
Affiliates of the Parent (other than any Acquired Company) in connection with
the Tyax business operations for a maximum amount of twenty million US dollars
(US$20,000,000) with respect to the fiscal year ending on October 31, 2009 (the
“Tyax Hedges”), provided that such gain or loss shall be determined on the basis
of a ratio of 1.3772 US dollars per one euro under the Tyax Hedges; and
provided, further, that at any time after the Closing, the Purchaser shall have
the right to elect to discontinue the use of any of the Tyax Hedges, by written
notice to the Parent, in which case within five (5) Business Days from the
receipt of such notice, (a) the Purchaser (or any designated Affiliate of the
Purchaser) shall pay to the Parent (or any designated Affiliate of the Parent)
an amount equal to any loss arising from such discontinuation of such Tyax
Hedge, or (b) the Parent (or any designated Affiliate of the Parent) shall pay
to the Purchaser (or any designated Affiliate of the Purchaser) an amount equal
to any gain arising from such discontinuation of such Tyax Hedge; provided that
the amount of such gain or loss shall be determined on the basis of the
mark-to-market valuation of the discontinued portion of the Tyax Hedges at such
time, based on (i) the average spot rate on the day on which notice of
Purchaser’s election to discontinue the Tyax Hedges is served to the Parent, and
(ii) a ratio of 1.3772 US dollars per one euro under the Tyax Hedges.
ARTICLE 7.
INDEMNIFICATION
          7.1 Indemnification by the Parent Indemnifying Persons. From and after
the Closing, the Parent Indemnifying Persons shall indemnify and hold the
Purchaser Indemnified Persons harmless from and against any and all Losses
(“Purchaser Losses”) suffered or incurred by a Purchaser Indemnified Person that
arise out of or in connection with:
          (a) any breach or inaccuracy of any representation or warranty
contained in ARTICLE 4 hereof (in each case disregarding all qualifications and
exceptions relating to materiality, material adverse effect or words of similar
import); provided, however, that in the case of any indemnification in respect
of any breach of Section 4.3.5, the Parties hereto hereby acknowledge and agree
that the Parent Indemnifying Persons are not warranting, and Purchaser
Indemnified Persons shall not be entitled to seek indemnification in respect of,
any tax attribute or benefit of the Acquired Companies, such as asset basis, net
operating losses, tax credits, and any

-53-



--------------------------------------------------------------------------------



 



similar items or other tax benefits or entitlements that may be reflected on the
Tax Returns, or in the books, records, or files, of the Acquired Companies;
          (b) any breach of or failure to perform any covenant, agreement or
obligation of any Parent Indemnifying Person under this Agreement or the Offer
Letter;
          (c) the Restructuring;
          (d) any (i) liabilities or obligations for Taxes with respect to any
Acquired Company related to a Tax period which ends on or before the Closing
Date, (ii) liabilities or obligations for Taxes with respect to any Acquired
Company for any Straddle Period to the extent allocable to the portion of such
period ending on the Closing Date (as determined pursuant to Section 6.3(d)
hereof), (iii) Taxes imposed under Treasury Regulation Section 1.1502-6 (or
under any similar provision of state, local or foreign law) by reason of any
Acquired Company or predecessor thereof having been a member of a consolidated,
combined, unitary, affiliated or other Tax group prior to the Closing,
(iv) Taxes for which Parent, Pilot, Meribel, Quiksilver Americas, or any of
their Affiliates (other than any Acquired Company) is responsible under
Section 2.3(h) or Section 8.11, (v) liability of an Acquired Company for Taxes
under a Tax sharing or similar arrangement that was entered into on or prior to
the Closing Date and before the Closing or (vi) liability for Taxes resulting by
reason of any Acquired Company ceasing to be a member of a consolidated,
combined, unitary, affiliated, or other Tax group that includes Parent or an
Affiliate of Parent that is not an Acquired Company; provided, however, that
(x) the Parent Indemnified Persons shall not be required to indemnify a
Purchaser Indemnified Person for any such Taxes to the extent such Taxes are
reflected as a reserve or accrual on the Bringdown Balance Sheet, except to the
extent taken into account in determining the Pre-Closing Period Tax Adjustment
under Section 6.3(c)(iv) hereof and (y) in the case of any claim for
indemnification in respect of any income Tax, such Tax shall be determined after
taking into account the utilization of any available net operating losses and
similar tax attributes arising during any taxable period ending on or prior to
the Closing Date to the extent not previously utilized by the Acquired Companies
prior to the settlement of the tax controversy giving rise to indemnification
hereunder; or
          (e) any matter set forth on Schedule 7.1(e); or
          (f) any and all Indebtedness of the Acquired Companies that is
outstanding as of the Closing Date and shall not have been paid in full as part
of the Remaining Offset Amount; provided that any item of Remaining Offset
Amount that has been finally determined pursuant to Section 2.3 shall not give
rise to further indemnification unless the statement of facts forming the basis
of such determination was incomplete, inaccurate or misleading;
provided that for so long as any amounts are outstanding under the Note, any
indemnification payment owed by any Parent Indemnifying Persons pursuant to this
Section 7.1 shall not be paid in cash by any Parent Indemnifying Person, but
instead, shall be paid by way of setoff against the

- 54 -



--------------------------------------------------------------------------------



 



then outstanding Note Balance, provided, further, that (i) in the event that the
amount of any indemnification payments owed by any Parent Indemnifying Persons
pursuant to this Section 7.1 is greater than the then outstanding Note Balance,
the entire Note Balance shall be offset against such payments and in addition
the Parent Indemnifying Persons shall pay to the Purchaser in cash (by wire
transfer of immediately available funds to a bank account(s) designated by the
Purchaser) an amount equal to the excess of such indemnification payments over
the amount of such Note Balance; and (ii) in the event that at such time the
Note is no longer outstanding or shall no longer be held exclusively by the
Parent or one or more of its Affiliates, any indemnification payments owed by
the Parent Indemnifying Persons pursuant to this Section 7.1 shall be paid in
cash (by wire transfer of immediately available funds to a bank account(s)
designated by the Purchaser).
          7.2 Indemnification by the Purchaser Indemnifying Persons. From and
after the Closing, the Purchaser Indemnifying Persons shall indemnify and hold
the Parent Indemnified Persons harmless from and against any and all Losses
(“Parent Losses”) suffered or incurred by a Parent Indemnified Person that arise
out of or in connection with:
          (a) any breach or inaccuracy of any representation or warranty
contained in ARTICLE 5 hereof (in each case disregarding all qualifications and
exceptions relating to materiality, material adverse effect or words of similar
import); or
          (b) any breach of or failure to perform any covenant, agreement or
obligation of any Purchaser Indemnifying Person under this Agreement or the
Offer Letter; or
          (c) any and all Guarantee Liabilities arising after the Closing Date;
provided that no Purchaser Indemnifying Person shall have any obligation to
indemnify or otherwise be liable pursuant to this Section 7.2(c) for any
Guaranty Liability to the extent arising from, increased by or accelerated or
caused to be less conditional pursuant to any amendments or modifications of, or
waivers under, such Guarantee Liabilities entered into, made or given after the
Closing Date without the prior written consent of the Purchaser (which consent
shall not be unreasonably withheld or delayed); and
          (d) any post-Closing Tax elections affecting Parent Indemnified
Persons that are made without the Parent’s consent, including any election under
section 338(g) of the Code or the filing of an “entity classification” election
with the Internal Revenue Service.
          7.3 Survival; Threshold; Cap
          (a) The representations and warranties contained in this Agreement
shall survive the Closing until March 31, 2010 and shall thereafter terminate
(and any claim relating to the subject matter of any such representation or
warranty must be made on or before such date or such claim shall be deemed to
have been waived), except that: (i) the representations and warranties contained
in Section 4.3.4 shall

- 55 -



--------------------------------------------------------------------------------



 



survive until the fifth anniversary of the Closing Date (on or before the date
of which anniversary any claim for breach or inaccuracy of any such
representation or warranty must be made or shall be deemed to have been waived);
(ii) the representations and warranties contained in Sections 4.1.6 and 4.3.5
shall survive until the 60th day after all claims relating to the subject matter
thereof shall have been barred by the relevant statutes of limitations,
including extensions (on or before which 60th day any claim for breach or
inaccuracy of any such representation or warranty must be made or shall be
deemed to have been waived); (iii) the representations and warranties contained
in Section 4.3.6 shall survive until the second anniversary of the Closing Date
(on or before the date of which anniversary any claim for breach or inaccuracy
of any such representation or warranty must be made or shall be deemed to have
been waived); and (iv) the representations and warranties contained in
Sections 4.1.1, 4.1.2, 4.2.1, 4.2.2, 4.2.3, 4.3.1, 4.3.18, 5.1, 5.2 and 5.10
(collectively, the “Fundamental Representations”) shall survive the Closing (and
any claim for breach or inaccuracy of any such representation may be made)
indefinitely. Each covenant contained in this Agreement shall survive until it
shall have been performed. No claim for indemnification hereunder for any
Purchaser Loss or Parent Loss may be asserted by a Purchaser Indemnified Person
or Parent Indemnified Person, respectively, after the expiration of the period
during which such claim may be made as provided herein; provided, however, that
claims asserted in writing by a Purchaser Indemnified Person or Parent
Indemnified Person (as the case may be) prior to such expiration shall not
thereafter be barred by such expiration.
          (b) No payment or reimbursement for Purchaser Losses asserted under
Section 7.1(a) shall be required unless and until the aggregate amount of
Purchaser Losses thereunder exceeds one million five hundred thousand euros
(€1,500,000) (hereinafter referred to as the “Threshold”), in which case
indemnification shall be made by the Parent Indemnifying Persons for the entire
amount of such Purchaser Losses. No payment or reimbursement for Parent Losses
asserted under Section 7.2(a) shall be required unless and until the aggregate
amount of Parent Losses thereunder exceeds the Threshold, in which case
indemnification shall be made by the Purchaser Indemnifying Persons for the
entire amount of such Parent Losses. The provisions of this Section 7.3(b)
(including the limitations and Threshold set forth herein) shall not apply to
any Purchaser Loss of Parent Loss that arises out of or in connection with any
breach or inaccuracy of any Fundamental Representation; and Purchaser Losses and
Parent Losses that arises out of or in connection with any breach or inaccuracy
of any Fundamental Representation shall not be taken into account in the
determination of whether Purchaser Losses or Parent Losses exceed the Threshold.
          (c) In no event shall the aggregate liability of any or all of the
Parent Indemnifying Persons pursuant to Section 7.1(a) exceed twenty-five
million euros (€25,000,000); provided that, in furtherance of, and not in
limitation of, the foregoing limitation, in no event shall the aggregate
liability of any or all of the Parent Indemnifying Persons to the Purchaser
Indemnified Persons pursuant to Section 7.1(a) with respect to breaches or
inaccuracies of any of the representations or warranties contained in ARTICLE 4
(other than the representations and warranties contained in Sections 4.1.6,
4.3.4, 4.3.5 and 4.3.6), exceed fifteen million euros (€15,000,000), it

- 56 -



--------------------------------------------------------------------------------



 



being understood that, subject to such twenty-five million euro (€25,000,000)
limitation, such fifteen million euro (€15,000,000) limitation may be exceeded
with respect to any breach or inaccuracy of any of the representations and
warranties contained in Sections 4.1.6, 4.3.4, 4.3.5 and 4.3.6. In no event
shall the aggregate liability of any or all of the Purchaser Indemnifying
Persons to the Parent Indemnified Persons pursuant to Section 7.2(a) exceed
fifteen million euros (€15,000,000) (each of such limitation and the limitations
set forth in the immediately preceding sentence, a “Cap”). The provisions of
this Section 7.3(c) (including the limitations and each Cap set forth herein)
shall not apply to any Purchaser Loss or Parent Loss that arises out of or in
connection with any breach or inaccuracy of any Fundamental Representation.
          7.4 Computation of Losses; Additional Conditions and Limitations. The
indemnification obligations of the Parent Indemnifying Persons and the Purchaser
Indemnifying Persons under this ARTICLE 7 shall be subject to the additional
conditions and limitations set forth in this Section 7.4.
          (a) With respect to any claim for indemnification by any Purchaser
Indemnified Person pursuant to this ARTICLE 7:
          (i) A Purchaser Loss shall be eligible for indemnification by the
Parent Indemnifying Persons pursuant to this ARTICLE 7 only to the extent that
such Purchaser Loss shall have been incurred by the relevant Purchaser
Indemnified Persons; provided, however, that, in the event that any claim for
indemnification in respect of such Purchaser Loss pursuant to this ARTICLE 7
shall have been made by any Purchaser Indemnified Person prior to the expiration
of the applicable period hereunder by which such claim shall have been made but
prior to the time (if at all) that such Purchaser Loss shall have been incurred,
notwithstanding such expiration of such period, such claim shall remain subject
to indemnification pursuant to this ARTICLE 7 until such time as the amount of
such Purchaser Loss that shall be incurred shall have been determined and paid
in full to the relevant Purchaser Indemnified Persons;
          (ii) The Parent Indemnifying Persons shall not be held liable for
indemnification under Section 7.1(a) to the extent that any Purchaser Loss is
caused by any act or omission of a Purchaser Indemnified Person after the
Closing Date, including any change in the accounting methods or in the insurance
coverage of the Acquired Companies after such date.
          (iii) Purchaser Losses shall be determined without reduction for any
Tax Benefits available to the Purchaser Indemnified Person; provided, however,
that to the extent that the Purchaser Indemnified Person recognizes a Tax
Benefit as a result of any Purchaser Loss, the Purchaser Indemnified Person
shall pay the amount of such Tax Benefit (but not in excess of the
indemnification payment or payments actually received from the Parent
Indemnifying Person with respect to such Purchaser Loss) to the Parent
Indemnifying Person as and when such Tax Benefits are actually recognized by the
Purchaser Indemnified Person;

- 57 -



--------------------------------------------------------------------------------



 



          (iv) Purchaser Losses shall be determined net of any insurance
proceeds, indemnity payments and other compensation actually realized or
received by the Purchaser Indemnified Persons in respect of such Purchaser
Losses from Persons other than the Parent Indemnifying Persons. The relevant
Purchaser Indemnified Persons shall use their commercially reasonable efforts to
obtain recovery in respect of any Purchaser Losses from any Person other than
the Parent Indemnifying Persons which is available (if any) in respect of such
Purchaser Losses; provided that the Purchaser Indemnified Persons shall not be
required to exhaust their remedies against such Person prior to making a claim
for indemnification pursuant to this ARTICLE 7;
          (v) No Parent Indemnifying Person shall be held liable pursuant to
this ARTICLE 7 for any indirect, punitive, incidental or consequential loss
(including any loss of profits) or damage to the image, reputation or goodwill
of a Purchaser Indemnified Person; provided, however, that the foregoing shall
not be construed as excluding any penalty or addition to Tax from the
computation of a Tax liability in respect of which a claim for indemnification
may be sought hereunder;
          (vi) A Purchaser Loss shall not include any Loss to the extent caused
by the failure of a Purchaser Indemnified Person that is or becomes aware of
such Purchaser Loss to take and cause the other relevant Parent Indemnified
Persons to take, after the Closing Date, all commercially reasonable actions
under the then current circumstances to mitigate such Purchaser Loss;
          (vii) In the event that a Purchaser Loss that is or may be subject to
indemnification pursuant to this ARTICLE 7 is curable, in whole or in part, the
Purchaser Indemnified Persons shall give the Parent Indemnifying Persons a
reasonable opportunity to so cure such Purchaser Loss prior to the Parent
Indemnifying Persons being obligated to indemnify the Purchaser Indemnified
Persons hereunder; provided, however, that, for the avoidance of doubt, any
additional Purchaser Losses suffered or incurred by the Purchaser Indemnified
Persons during the period that the Parent Indemnifying Persons seek or attempt
to effect such cure shall be subject to indemnification by the Parent
Indemnifying Persons pursuant to this ARTICLE 7; provided, further, that no
indemnification shall be due under this ARTICLE 7 with respect any Purchaser
Loss that shall have been cured to the satisfaction of the relevant Purchaser
Indemnified Persons;
          (viii) Except to the extent taken into account in determining the
Pre-Closing Period Tax Adjustment under Section 6.3(c)(iv) hereof, Purchaser
Losses shall be determined net of any accrual or reserve in respect of such
Purchaser Losses reflected on the Balance Sheet so long as such accrual or
reserve shall have not been used, expended or exhausted and is set forth on the
Bringdown Balance Sheet; and
          (ix) The Parent Indemnifying Persons shall not be held liable for any
indemnification in respect of a breach of a representation or warranty

- 58 -



--------------------------------------------------------------------------------



 



made as of the Offer Letter Date if the same representation or warranty is true
and accurate as of the Closing, taking into account any additions or amendments
made to the Disclosure Schedule between the Offer Letter Date and the date
hereof to the extent permitted under Section 8 of the Offer Letter, except those
additions or amendments which are, or would reasonably be expected to be,
material to the Acquired Companies, taken as a whole, or the Business.
          (b) With respect to any claim for indemnification by any Parent
Indemnified Person pursuant to this ARTICLE 7:
          (i) A Parent Loss shall be eligible for indemnification by the
Purchaser Indemnifying Persons pursuant to this ARTICLE 7 only to the extent
that such Parent Loss shall have been incurred by the relevant Parent
Indemnified Persons; provided; however, that, in the event that any claim for
indemnification in respect of such Parent Loss pursuant to this ARTICLE 7 shall
have been made by any Parent Indemnified Person prior to the expiration of the
applicable period hereunder by which such claim shall have been made but prior
to the time (if at all) that such Parent Loss shall have been incurred,
notwithstanding such expiration of such period, such claim shall remain subject
to indemnification pursuant to this ARTICLE 7 until such time as the amount of
such Parent Loss that shall be incurred shall have been determined and paid in
full to the relevant Parent Indemnified Persons;
          (ii) The Purchaser Indemnifying Persons shall not be held liable for
indemnification under Section 7.2(a) to the extent that any Purchaser Loss is
caused by any act or omission of a Parent Indemnified Person after the Closing
Date.
          (iii) Parent Losses shall be determined without reduction for any Tax
Benefits available to the Parent Indemnified Person; provided, however, that to
the extent that the Parent Indemnified Person recognizes a Tax Benefit as a
result of any Parent Loss, the Parent Indemnified Person shall pay the amount of
such Tax Benefit (but not in excess of the indemnification payment or payments
actually received from the Purchaser Indemnifying Person with respect to such
Parent Loss) to the Purchaser Indemnifying Person as and when such Tax Benefits
are actually recognized by the Parent Indemnified Person;
          (iv) Parent Losses shall be determined net of any insurance proceeds,
indemnity payments and other compensation actually realized or received by the
Parent Indemnified Persons in respect of such Parent Losses from Persons other
than the Purchaser Indemnifying Persons. The relevant Parent Indemnified Persons
shall use their commercially reasonable efforts to obtain recovery in respect of
any Parent Losses from any Person other than the Purchaser Indemnifying Persons
which is available (if any) in respect of such Parent Losses; provided that the
Parent Indemnified Persons shall not be required to exhaust their remedies
against such Person prior to making a claim for indemnification pursuant to this
ARTICLE 7;

- 59 -



--------------------------------------------------------------------------------



 



          (v) No Purchaser Indemnifying Person shall be held liable pursuant to
this ARTICLE 7 for any indirect, punitive, incidental or consequential loss
(including any loss of profits) or damage to the image, reputation or goodwill
of a Parent Indemnified Person; provided, however, that the foregoing shall not
be construed as excluding penalty or addition to Tax from the computation of a
Tax liability in respect of which a claim for indemnification may be sought
hereunder;
          (vi) A Parent Loss shall not include any Loss to the extent caused by
the failure of a Parent Indemnified Person that is or becomes aware of such
Parent Loss to take and cause the other relevant Purchaser Indemnified Persons
to take, after the Closing Date, all commercially reasonable actions under the
then current circumstances to mitigate such Parent Loss; and
          (vii) In the event that a Parent Loss that is subject to
indemnification pursuant to this ARTICLE 7 is curable, in whole or in part, the
Parent Indemnified Persons shall give the Purchaser Indemnifying Persons a
reasonable opportunity to so cure such Parent Loss prior to the Purchaser
Indemnifying Persons being obligated to indemnify the Parent Indemnified Persons
hereunder; provided, however, that, for the avoidance of doubt, any additional
Parent Losses suffered or incurred by the Parent Indemnified Persons during the
period that the Purchaser Indemnifying Persons seek or attempt to effect such
cure shall be subject to indemnification by the Purchaser Indemnifying Persons
pursuant to this ARTICLE 7; provided, further, that no indemnification shall be
due under this ARTICLE 7 with respect any Parent Loss that shall have been cured
to the satisfaction of the relevant Parent Indemnified Persons.
          (c) Miscellaneous.
          (i) The Parent Indemnifying Persons and Purchaser Indemnifying Persons
shall not be required to indemnify the Purchaser Indemnified Persons and Parent
Indemnified Persons, respectively, hereunder with respect to any Purchaser
Losses or Parent Losses resulting from any change in Law (including
Environmental Laws and Tax Laws and changes in Law with retroactive effects)
after the Closing Date.
          (ii) If any Purchaser Loss is recovered by a Purchaser Indemnified
Person, in whole or in part, from any Person other than the Parent Indemnifying
Persons (including any insurer or Tax Authority) after indemnification of any
Purchaser Indemnified Person by any Parent Indemnifying Person in respect of
such Purchaser Loss pursuant to this ARTICLE 7, the amount of such Purchaser
Loss so recovered from such Person other than any Parent Indemnifying Person
shall be promptly reimbursed by such Purchaser Indemnified Person to the
relevant Parent Indemnifying Persons.
          (iii) If any Parent Loss is recovered by a Parent Indemnified Person,
in whole or in part, from any Person other than the Purchaser Indemnifying
Persons (including any insurer or Tax Authority) after

- 60 -



--------------------------------------------------------------------------------



 



indemnification of any Parent Indemnified Person by any Purchaser Indemnifying
Person in respect of such Parent Loss pursuant to this ARTICLE 7, the amount of
such Parent Loss so recovered from such Person other than any Purchaser
Indemnifying Person shall be promptly reimbursed by such Parent Indemnified
Person to the relevant Purchaser Indemnifying Persons.
          (iv) In the event that a Parent Indemnifying Person has paid any
amount to a Purchaser Indemnified Person pursuant to this ARTICLE 7, and that a
fact emerges subsequently which would have given rise to a reduction of such
amount pursuant to this ARTICLE 7 if it had been known at the time of such
payment, such Purchaser Indemnified Person shall reimburse to such Parent
Indemnifying Person an amount equal to such reduction.
          (v) In the event that a Purchaser Indemnifying Person has paid any
amount to a Parent Indemnified Person pursuant to this ARTICLE 7, and that a
fact emerges subsequently which would have given rise to a reduction of such
amount pursuant to this ARTICLE 7 if it had been known at the time of such
payment, such Parent Indemnified Person shall reimburse to such Purchaser
Indemnifying Person an amount equal to such reduction.
          (vi) Any liability for indemnification pursuant to this ARTICLE 7
shall be determined without duplication of recovery in respect of any Parent
Loss or Purchaser Loss (as the case may be) by reason of the state of facts
giving rise to such liability constituting a breach of more than one
representation, warranty, covenant or agreement; and in particular, the Parent
Indemnifying Persons shall not be held liable for any Purchaser Loss if and to
the extent that such Purchaser Loss was taken into account in the determination
of the Purchase Price pursuant to Section 2.3 or Section 2.4.
          7.5 Notice of Claims; Third-Party Claims
          (a) Any Person (an “Indemnitee”) making a claim for indemnification
under this ARTICLE 7 shall notify the indemnifying party (an “Indemnitor”) of
the claim in writing promptly after receiving written notice of any action,
lawsuit, Proceeding, Tax Matter, investigation or other claim against it (if by
a third party), describing the claim, the amount thereof (if known and
quantifiable) and the basis thereof; provided, however, that the failure of the
Indemnitee to give prompt notice shall not release the Indemnitor of its
indemnification obligations hereunder, except to the extent the Indemnitor shall
have been prejudiced by such failure. The Indemnitor shall be entitled to
participate in the defense of such action, lawsuit, Proceeding, Tax Matter,
investigation or other claim giving rise to an Indemnitee’s claim for
indemnification at such Indemnitor’s expense, and, unless such matters could
reasonably be expected to result in Parent Losses or Purchaser Losses (as the
case may be) in excess of twice the Cap applicable to such Parent Losses or
Purchaser Losses or involve injunctive relief, at its option shall be entitled
to assume and control the defense thereof, including by appointing counsel of
its choice reasonably acceptable to the Indemnitee to be the lead counsel in
connection with such defense; provided,

- 61 -



--------------------------------------------------------------------------------



 



however, that the Indemnitee shall be entitled to participate in the defense of
such claim and to employ counsel of its choice for such purpose; provided,
further, that the fees and expenses of such separate counsel employed by the
Indemnitee shall be borne solely by the Indemnitee. If the Indemnitor shall
control the defense of any such claim then the Indemnitor shall be entitled to
settle or compromise such claim; provided, however, that the Indemnitor shall
obtain the prior written consent of the Indemnitee before entering into any
settlement or compromise of a claim or ceasing to defend such claim unless
(i) such settlement or compromise expressly and unconditionally releases the
Indemnitee from all liabilities and obligations with respect to such claim,
(ii) no injunctive or other equitable relief will be imposed against the
Indemnitee pursuant to or as a result of such settlement, compromise or
cessation and (iii) such settlement or compromise could not adversely affect any
Tax liability of the Indemnitee. If the Indemnitor elects to not control the
defense of any such claim then the Indemnitee shall be entitled to settle such
claim; provided, however, that the Indemnitee shall obtain the prior written
consent of the Indemnitor before entering into any settlement or compromise of
such claim or ceasing to defend such claim, unless (i) such settlement or
compromise expressly and unconditionally releases the Indemnitor from all
liabilities and obligations with respect to such claim, (ii) no injunctive or
other equitable relief will be imposed against the Indemnitor pursuant to or as
a result of such settlement or cessation, (iii) Indemnitee waives its
indemnification rights against Indemnitor in relation to the relevant claim and
(iv) such settlement or compromise could not adversely affect any Tax liability
of the Indemnitor, in which case the consent of Indemnitor shall not be
required. All consents and approvals required to be given under this
Section 7.5(a) shall not be unreasonably withheld, delayed or conditioned by the
party from whom such consent or approval is sought.
          (b) Each Indemnitor and Indemnitee shall reasonably cooperate in the
defense or prosecution of any action, lawsuit, Proceeding, Tax Matter,
investigation or other claim that may give rise to an indemnification obligation
under this ARTICLE 7, which cooperation shall include, to the extent reasonably
requested by any such Indemnitor or Indemnitee, the retention, and the prompt
provision to the other, of records and information reasonably relevant to such
action, lawsuit, Proceeding, Tax Matter, investigation or other claim or to such
defense or prosecution, and making employees of such Indemnitor and/or
Indemnitee (as applicable) and its Affiliates available on a mutually convenient
basis to provide additional information and explanation of any materials
provided hereunder.
          (c) No Parent Indemnified Party or Purchaser Indemnified Party shall
knowingly take any action which prejudices the defense of any claim subject to
indemnification hereunder or induces a third party to assert a claim subject to
indemnification hereunder unless the primary motive or purpose of such action is
a legitimate business purpose (disregarding, for the purpose of determining the
legitimacy of such business purpose, the effect of any indemnification rights
under this ARTICLE 7).
          (d) As soon as reasonably practicable following the delivery of
written notice of a Tax Matter pursuant to Section 7.5(a) hereof, Parent and
Purchaser shall

- 62 -



--------------------------------------------------------------------------------



 



make a determination as to whether such Tax Matter constitutes a Parent
Controlled Tax Matter, a Purchaser Controlled Tax Matter, or a Jointly
Controlled Tax Matter. Parent Indemnifying Persons shall have the right, at
their expense, to control, in whole or in part, any Parent Controlled Tax Matter
and Purchaser Indemnified Persons shall have the right, at their expense, to
control, in whole or in part, any Purchaser Controlled Tax Matter. Parent
Indemnifying Persons and the Purchaser Indemnified Persons, together, shall have
the right, each covering its own expenses, to control jointly any Jointly
Controlled Tax Matter; provided, however, that in the case of any particular
Jointly Controlled Tax Matter, Parent Indemnifying Persons and Purchaser
Indemnified Persons may mutually agree, but are not compelled to reach
agreement, to designate the Tax Matter as either a Parent Controlled Tax Matter
or a Purchaser Controlled Tax Matter.
          (e) In the case of a Parent Controlled Tax Matter, (i) the Parent, or
the relevant Parent Indemnifying Person, shall use good faith efforts in the
defense or contest of such Tax Matter and provide, or cause to be provided, to
the Purchaser copies of all correspondence received from or delivered to the Tax
Authority in connection with such Tax Matter, (ii) the Purchaser, or the
relevant Purchaser Indemnified Person, shall have the right to participate in
any such Tax Matter at its own expense, and shall provide cooperation and
assistance to the Parent or the relevant Parent Indemnifying Person in
connection with such defense or contest as may be reasonably requested by the
Parent or the relevant Parent Indemnifying Person, and (iii) the Parent, or the
relevant Parent Indemnifying Person, shall not settle such Tax Matter without
the consent of the Purchaser, which consent shall not unreasonably be withheld
or delayed.
          (f) In the case of a Purchaser Controlled Tax Matter, (i) the
Purchaser, or the relevant Purchaser Indemnified Person, shall use good faith
efforts in the defense or contest of such Tax Matter and provide, or cause to be
provided, to the Parent copies of all correspondence received from or delivered
to the Tax Authority in connection with such Tax Matter, (ii) the Parent, or the
relevant Parent Indemnifying Person, shall have the right to participate in any
such Tax Matter at its own expense, and shall provide cooperation and assistance
to the Purchaser, or the relevant Purchaser Indemnified Person, in connection
with such defense or contest as may be reasonably requested by the Purchaser, or
the relevant Purchaser Indemnified Person, and (iii) the Purchaser, or the
relevant Purchaser Indemnified Person, shall not settle such Tax Matter without
the consent of the Parent, which consent shall not unreasonably be withheld or
delayed.
          (g) In the case of a Jointly Controlled Tax Matter, (i) each of the
Parent, or the relevant Parent Indemnifying Person, on the one hand, and the
Purchaser, or the relevant Purchaser Indemnified Person, on the other, shall use
good faith efforts cooperate, provide assistance, and jointly defend or contest
such Tax Matter and provide, or cause to be provided, to each other copies of
all correspondence received from or delivered to the Tax Authority in connection
with such Tax Matter, and (ii) neither the Parent, or the relevant Parent
Indemnifying Person, on the one hand, nor the Purchaser, or the relevant
Purchaser Indemnified Person, on the other,

- 63 -



--------------------------------------------------------------------------------



 



shall settle such Tax Matter without the consent of the other party, which
consent shall not unreasonably be withheld or delayed.
          7.6 Resolution of Tax Calculation Disputes. If the Parent and the
Purchaser cannot agree on the calculation of any amount relating to Taxes that
is required to be made hereunder, the Parent or the Purchaser (as the case may
be) shall notify the other in writing of its request to commence the dispute
resolution procedures set forth in this Section 7.6 and such dispute shall be
resolved by an internationally recognized certified public accounting firm
mutually acceptable to each of the Parent and the Purchaser (the “Tax CPA”). The
Parent and the Purchaser shall immediately notify the Tax CPA of such dispute
and the Tax CPA shall limit its examination to any such dispute. Not later than
30 days after receiving notice of such dispute, the Tax CPA shall resolve such
dispute and notify the Parent and the Purchaser in writing of its decisions
regarding such dispute. The Parties shall respond promptly to any reasonable
request for information made by the Tax CPA, and shall provide the Tax CPA with
any oral or written statements, explanations or information regarding such
dispute, provided that a Party shall receive timely any written material
prepared by the other Party and provided by such Party to the Tax CPA to support
such statements, explanations or information. Absent manifest error, the
decisions of the Tax CPA shall be final, conclusive and binding upon the
Parties. The fees and expenses charged by the Tax CPA shall be borne equally by
the Parties.
          7.7 Sole Remedy. The indemnities provided in this ARTICLE 7 shall
constitute the sole and exclusive remedy of any Party for Parent Losses and
Purchaser Losses arising out of, resulting from or incurred in connection with
the breach of any representation, warranty, covenant or agreement contained in
this Agreement (including, for the avoidance of doubt, a breach of any
representation, warranty, covenant or agreement contained in the Offer Letter,
but only after and subject to the consummation of the Closing); provided,
however, that the foregoing terms of this Section 7.7 shall not apply to any
fraud, intentional misrepresentation or willful breach committed by a Party;
provided, further, that the exclusive remedy set forth in this Section 7.7 does
not preclude a Party from bringing an action for specific performance to require
the other Party to perform its obligations under this Agreement.
          7.8 Tax Effect of Indemnification Payments. All indemnification
payments made by the Parent Indemnifying Persons to the Purchaser Indemnified
Persons, or by the Purchaser Indemnifying Persons to the Parent Indemnified
Persons, pursuant to this Agreement shall be treated for all Tax purposes as
adjustments to the Purchase Price, unless otherwise required by applicable Law.
ARTICLE 8.
GENERAL PROVISIONS
          8.1 Cooperation. Each of the Parties hereby agrees to use its
commercially reasonable efforts to take all measures or to ensure that all
measures necessary or useful are taken in a timely manner for the completion of
the transactions provided for in this Agreement. In the event that after the
Closing Date, any additional measures are necessary or desirable for the
completion of the Transaction, the parties shall use their respective
commercially reasonable efforts to take all such measures or to ensure that they
are taken.

- 64 -



--------------------------------------------------------------------------------



 



          8.2 Confidentiality. The provisions of the Confidentiality Agreement
shall remain binding and in full force and effect until the Closing and the
Purchaser agrees to be bound by, and to comply with the obligations of Macquarie
Capital (USA) Inc. thereunder. The information contained herein, in the
Disclosure Schedule or delivered to the Purchaser or its authorized
representatives pursuant hereto shall be subject to the Confidentiality
Agreement until the Closing and, for that purpose and to that extent, the terms
of the Confidentiality Agreement are incorporated herein by reference. The
Purchaser shall instruct its consultants, advisors and representatives to treat
the terms of this Agreement after the date hereof as strictly confidential
(unless compelled to disclose by judicial or administrative process or, in the
opinion of legal counsel, by other requirements of Law, including in compliance
with the securities laws of the United States or the rules of any
self-regulatory body having jurisdiction over such Party).
          8.3 Announcements. Except to the extent required by applicable Law,
and subject to the terms of the Confidentiality Agreement, the Parties will
mutually agree on the nature, content and timing of any and all publicity,
public announcements, press releases, or other public disclosures regarding this
Agreement or the transactions specifically contemplated herein (including, but
not limited to, on any web site). Notwithstanding the foregoing, the Purchaser
also acknowledges that the Parent may disclose this Agreement and the
Transaction in filings with the SEC and the New York Stock Exchange
(NYSE) without requiring any consent from the Purchaser.
          8.4 Joint and Several Liability. Each of the Parent, Pilot, Meribel
and Quiksilver Americas agrees to be jointly and severally liable for the
accuracy of all representations and warranties of, and the due performance of
all covenants, agreements and obligations to be performed by, the Parent, Pilot
and/or Quiksilver Americas under this Agreement.
          8.5 Absence of Third-Party Rights; Assignment. This Agreement shall
inure to the benefit of, and be binding upon, the Parties and their respective
successors and assigns; provided that no Party shall assign or delegate any of
the rights or obligations under this Agreement (except, at any time after the
Closing, by operation of law in connection with a merger, a sale of all or
substantially all of the assets, or a liquidation of the Purchaser or its
Affiliates) without the prior written consent of each other Party, and any such
purported assignment or delegation without such consent shall be void and of no
effect; provided, however, that the Purchaser may (in its sole discretion),
without the consent of any other Party, assign (in whole or in part and whether
by merger, operation of law or otherwise) (a) this Agreement and its rights
hereunder to its lenders and debt providers (and/or any administrative and/or
collateral agent therefor) for collateral security purposes, and (b) this
Agreement and its rights and obligations hereunder to one or more of its
Affiliates or any Person in which any equity owner of the Purchaser directly or
indirectly owns an equity interest; provided, further, that (i) any such
assignment shall not adversely affect in any material respect the ability of the
Purchaser to consummate the Transaction and perform its obligations hereunder,
and (ii) the Purchaser shall remain liable for, and shall not be released from,
any of its obligations under this Agreement. Except as set forth in ARTICLE 7,
nothing in this Agreement, express or implied, shall confer upon any Person
other than a Party or a Party’s permitted successors and assigns, any rights or
remedies of any nature or kind whatsoever under or by reason of this Agreement.

- 65 -



--------------------------------------------------------------------------------



 



          8.6 Entire Agreement. This Agreement, the Disclosure Schedule, the
Transition Services Agreement, the Roxy License Agreement, the Offer Letter and
any other document or instrument executed and/or delivered by any Party to any
other Party pursuant to this Agreement set forth all of the promises, covenants,
agreements, conditions and undertakings among the Parties relating to the
subject matter hereof and supersede all prior or contemporaneous agreements and
understandings, negotiations, inducements or conditions, express or implied,
oral or written (other than the Confidentiality Agreement) of the Parties with
respect to the subject matter hereof.
          8.7 Waivers and Amendments. No modification of or amendment to this
Agreement shall be valid unless set forth in an instrument in writing signed by
Parent and the Purchaser. Any waiver of any term or condition of this Agreement
must be set forth in an instrument in writing signed by the waiving Party and
must refer specifically to the term or condition to be waived and to the
circumstances of such waiver. No such waiver shall be deemed to constitute a
waiver applicable either to other circumstances involving the same term or
condition or to any other term or condition of this Agreement. Except as
otherwise expressly provided herein, no failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, and no custom or
practice of the Parties at variance with the terms hereof, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
          8.8 Severability. If any term or other provision of this Agreement is
held by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced under any rule of Law in any particular respect or under any
particular circumstances, such term or provision shall nevertheless remain in
full force and effect in all other respects and under all other circumstances,
and all other terms, conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transaction is not affected in any manner materially adverse to
either Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
Transaction is fulfilled to the fullest extent possible.
          8.9 Interest. Except for the Note, any amount required to be paid
hereunder which is not paid by the due date for payment of such amount as
provided herein shall bear interest at the Reference Rate plus 30 basis points,
inclusive of the due date and the actual date of payment.
          8.10 Notices and Communications. Except as otherwise specifically
provided for hereunder, all notices and communications provided for herein shall
be deemed to have been duly given if delivered to the following addresses:
          If to the Purchaser, to:
          [                                        ]

- 66 -



--------------------------------------------------------------------------------



 



[                                        ]
[                                        ]
Attention: [                    ]
Facsimile: [                    ]
With copies to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: William J. Grant, Esq.
Facsimile: (212) 728-9223
and
Willkie Farr & Gallagher LLP
21-23 rue de la Ville l’Evêque
Paris, France
Attention: Eduardo J. Fernandez, Esq.
Facsimile: +33 1 4006 9606
If to the Parent, Pilot or Quiksilver Americas, to:
Quiksilver, Inc.,
15202 Graham Street,
Huntington Beach, California 92649
U.S.A.
Attention: Charles S. Exon
Facsimile: +1 714 889 3306
With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue Suite 3400
Los Angeles, California 90071
Attention: Brian McCarthy, Esq.
Facsimile: +1 (213) 687 5600
or to such other addresses as the addressees shall indicate in accordance with
the provisions of this Section 8.10. All notices or communications given or made
pursuant to this Agreement shall be in writing and shall be deemed to have been
duly given or made (i) on the date stated on the receipt, if hand delivered or
sent by overnight courier, against a receipt signed and dated by or on behalf of
the addressee, (ii) on the date of the first presentation to the addressee, if
sent by registered mail with return receipt requested, or (iii) on the day after
the date of dispatch, if sent by facsimile or telecopy (with a copy
simultaneously sent by overnight courier, postage prepaid, return receipt
requested).

- 67 -



--------------------------------------------------------------------------------



 



          8.11 Costs. Each Party shall be responsible for payment of all fees
and costs respectively incurred in connection with this Agreement and the
Transaction, including the fees and disbursements of their respective financial
advisors, accountants, attorneys and other advisors, whether or not mandated.
The Purchaser and the Parent shall each be responsible for the payment of 50% of
the Transfer Taxes incurred in connection with this Agreement and the
Transaction.
          8.12 Specific Performance. Each Party agrees that it could be
irreparably injured by a breach of this Agreement by the other Party, that money
damages will not be an adequate and/or fully sufficient remedy for any breach of
this Agreement and that, in addition to all other remedies available at law,
each Party shall be entitled to injunctive relief and specific performance as a
remedy for any such breach.
          8.13 Governing Law; Jurisdiction; Waiver of Jury Trial
          (a) This Agreement is made pursuant to, and shall be construed and
enforced in accordance with, the laws of the State of New York applicable to
contracts made and performed in such state.
          (b) Each party hereto hereby irrevocably consents and agrees that any
legal action, suit or proceeding against it with respect to its rights or
obligations or any other matter under or arising out of or in connection with
this Agreement (other than in connection with the dispute to be resolved by the
Auditor or the Tax Arbitrator pursuant to Section 2.4(e) and Section 7.6,
respectively) shall be brought in the United States District Court of the
Southern District of New York or in the courts of the State of New York, sitting
in New York County and, by execution and delivery of this Agreement, each Party,
to the fullest extent permitted by applicable law, hereby (i) irrevocably
accepts and submits to the exclusive jurisdiction of each of the aforesaid
courts in person, generally and unconditionally with respect to any such action,
suit or proceeding and (ii) agrees not to commence any such action, suit or
proceeding in any jurisdiction other than those of the aforesaid courts, waives
any objection to the laying of venue of any such action, suit or proceeding
therein and agrees not to plead or claim that such action, suit or proceeding
has been brought in an inconvenient forum. Any and all service of process and
any other notice in any such action, suit or proceeding shall be effective
against any Party if given to such Party as provided in Section 8.10. Nothing
herein contained shall be deemed to affect the right of any Party to serve
process in any other manner permitted by applicable Law.
          (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT
MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO
BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY
JURY ARISING FROM ANY SOURCE INCLUDING, BUT NOT LIMITED TO, THE CONSTITUTION OF
THE UNITED STATES OR ANY STATE THEREIN, COMMON LAW OR ANY APPLICABLE STATUTE OR
REGULATIONS. EACH PARTY HERETO ACKNOWLEDGES

- 68 -



--------------------------------------------------------------------------------



 



THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.
          8.14 Counterparts. This Agreement may be executed by the parties in
one or more counterparts or duplicate originals, each of which when so executed
and delivered shall be deemed an original, but all of which together shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart. Any facsimile copies hereof or signature hereon shall, for
all purposes, be deemed originals.
[remainder of page intentionally left blank]

- 69 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have duly executed this Stock
Purchase Agreement as of the date first written above.

                  QUIKSILVER, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                PILOT S.A.S.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                MERIBEL S.A.S.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                QUIKSILVER AMERICAS, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:         [                                        ]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    





--------------------------------------------------------------------------------



 



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE OFFERED OR SOLD UNLESS REGISTERED PURSUANT TO SUCH
ACT OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. IN ADDITION,
THIS NOTE MAY NOT BE TRANSFERRED TO ANY PERSON WHO IS NOT AN ELIGIBLE PERSON (AS
DEFINED IN THIS NOTE).
SUBORDINATED PROMISSORY NOTE

      €[25,000,000]   New York, New York     [___]1

W I T N E S S E T H :
          FOR VALUE RECEIVED, the undersigned,
[                                        ]2 (the “Company”), hereby promises to
pay to the order of PILOT S.A.S., a French société par actions simplifiée (the
“Initial Holder”), or its permitted assigns (any such permitted assigns,
together with the Initial Holder, the “Holder”), the principal sum of
[TWENTY-FIVE MILLION EUROS] (€[25,000,000]) on the dates specified herein, with
interest on the unpaid balance of such amount from the date hereof at the rate
of interest specified herein.
          This note (this “Note”) is issued pursuant to Section 2.2 of the Stock
Purchase Agreement by and among Quiksilver, Inc., Pilot S.A.S., Meribel S.A.S.,
Quiksilver Americas, Inc. and [                                        ]3, dated
as of [                    ] 20084 (the “Stock Purchase Agreement”).
1. DEFINITIONS
          Capitalized terms and other defined terms used in this Note shall
(unless otherwise provided elsewhere in this Note) have the meanings given to
them in Annex 1 hereto.
          All references to Sections contained herein shall refer to Sections of
this Note unless otherwise stated or the context otherwise requires.
          Except as otherwise provided in this Note, all computations and
determinations as to accounting or financial matters (including financial
covenants) shall be made in accordance with GAAP consistently applied for all
applicable periods, and all accounting or financial terms
 

1   Insert Closing Date   2   Insert name of Purchaser   3   Insert name of
Purchaser   4   Insert Closing Date

 



--------------------------------------------------------------------------------



 



shall have the meanings ascribed to such terms by GAAP. All financial statements
to be delivered pursuant to this Note shall be prepared in accordance with GAAP.
          All other undefined terms contained in this Note shall, unless the
context indicates otherwise, have the meanings provided for by the Code as in
effect in the State of New York to the extent the same are used or defined
therein.
          The words “include”, “includes”, “including” and “such as” shall be
construed as if followed by the phrase “without limitation.”
          The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Note as a whole, as the same may from time to time
be amended, modified or supplemented and not to any particular section,
subsection or clause contained in this Note.
          Unless the context otherwise requires, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
the feminine and the neuter.
          In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”.
2. TERMS OF PAYMENT
          2.1. Principal. The Company shall pay the entire unpaid principal
amount of this Note, together with accrued and unpaid interest thereon through
the date of such payment, on the Maturity Date; provided, that, any amounts due
and payable to Company pursuant to Section 9.1 hereof shall be set off against
the Obligations immediately upon the final determination that such amounts are
due and payable to Company.
          2.2. Optional Prepayment. The Company may, at any time, upon three
days’ prior written notice, prepay the outstanding principal amount of this
Note, without premium or penalty, in whole or ratably in part, together with
accrued and unpaid interest thereon, through the date of such prepayment on the
principal amount prepaid. Any such prepayment by the Company shall be applied in
the following order, in each case pro rata among all Notes based on their
relative principal amounts: (i) then due and payable fees and expenses under
each Note; (ii) then due and payable interest payments on each Note; and
(iii) the principal of each Note.
          2.3. Interest.
          (a) Interest shall not accrue on this Note until January 1, 2011. From
January 1, 2011, interest shall accrue on the outstanding principal amount
hereof at the Applicable Rate. The Company shall make payments to the Holder of
interest on the outstanding principal amount of this Note quarterly in arrears
on each March 31, June 30, September 30 and December 31, and on to the Maturity
Date, commencing March 31, 2011 (each of the foregoing, an “Interest Payment
Date”). All payments of interest hereunder shall be computed on the basis of a
360-day year and the number of days elapsed.

-2-



--------------------------------------------------------------------------------



 



          (b) If any payment on this Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of interest thereon, shall
be payable at the then Applicable Rate during such extension.
          (c) Interest on overdue amounts under this Note shall be increased by
2.0% per annum above the rate otherwise applicable, which interest shall be due
and payable on demand (before and after judgment).
          (d) Notwithstanding anything to the contrary set forth in this
Section 2.3, if at any time until the Maturity Date the Applicable Rate exceeds
the highest rate of interest permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto
(the “Maximum Lawful Rate”), then, in such event, and so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate; provided, however, that, to the extent
permitted by applicable law, if at any time thereafter the Applicable Rate is
less than the Maximum Lawful Rate, the Company shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest
received by Holder hereunder is equal to the total interest which Holder would
have received had the Applicable Rate been (but for the operation of this
paragraph) the interest rate payable since the date hereof. Thereafter, the
interest rate payable hereunder shall be the Applicable Rate unless and until
the Applicable Rate again exceeds the Maximum Lawful Rate, in which event this
paragraph shall again apply. In no event shall the total interest received by
Holder pursuant to the terms hereof exceed the amount which Holder could
lawfully have received had the interest due hereunder been calculated for the
full term hereof at the Maximum Lawful Rate. If the Maximum Lawful Rate is
calculated pursuant to this paragraph, such interest shall be calculated at a
daily rate equal to the Maximum Lawful Rate divided by the number of days in the
year in which such calculation is made. If a court of competent jurisdiction,
notwithstanding the provisions of this Section 2.4(d), shall make a final
determination that Holder has received interest hereunder in excess of the
Maximum Lawful Rate, Holder shall, to the extent permitted by applicable law,
promptly apply such excess first to any interest due and not yet paid under its
Note, then to the principal amount of its Note (without premium or penalty),
then to other unpaid Obligations and thereafter shall refund any excess to the
Company or as a court of competent jurisdiction may otherwise order.
          2.4. Receipt of Payment. The Company shall make each payment under
this Note not later than 1:00 p.m. (New York City time) on the Business Day when
due, in lawful money of the European Union (Euros), in immediately available
funds to Holder’s depository bank as designated by Holder from time to time for
deposit in Holder’s depositary account. For purposes only of computing interest
hereunder, all payments shall be applied by Holder to its Note on the day
payment has been received by Holder in immediately available funds as provided
herein.
          2.5. Withholding Rights. Each of the Company and the Initial Holder
acknowledge and agree that no payment hereunder to be made by, or received from,
the Company hereunder is anticipated to be subject to deduction or withholding
under applicable law in respect of any tax. If the Company or the Holder should
become aware of any factual basis leading to a contrary conclusion, the relevant
party shall provide prompt notice to the other party

-3-



--------------------------------------------------------------------------------



 



and the Company and the Holder shall cooperate in good faith to implement
appropriate arrangements to avoid the imposition, or mitigate the amount of, any
withholding tax under applicable law. In the event of the imposition of any such
withholding or deduction for which Company may be liable the Holder shall
indemnify and hold the Company harmless, provided that the Company shall use its
commercially reasonable efforts, in consultation with the Holder, to contest or
otherwise mitigate, the amount of any such withholding or deduction that is
ultimately due and payable. The foregoing is based on (i) the Initial Holder’s
representation that it is tax resident in France and, in light of the Company’s
representation set forth in the next sentence, is eligible to receive payments
under the Note free of withholding tax and (ii) the Company’s representation
that it is tax resident in France and, in light of the Initial Holder’s
representation set forth in the next sentence, is eligible to make such payments
free of withholding tax. The Company hereby represents to the Initial Holder
that the Company is tax resident in France and the Initial Holder hereby
represents to the Company that the Initial Holder is tax resident in France.
3. FINANCIAL STATEMENTS AND INFORMATION
          3.1. Reports and Notices. The Company covenants and agrees that, from
and after the date hereof and until all the Obligations have been paid in full,
it shall deliver to Holder:
          (a) Within 90 days after the end of the first three fiscal quarters of
each Fiscal Year, (i) a copy of the unaudited balance sheets of the Company
Parties as of the close of such quarter and related statements of income and
cash flows for that portion of the Fiscal Year ending as of the close of such
quarter, and (ii) a copy of the unaudited statements of income of the Company
Parties for such quarter, all prepared in accordance with GAAP (subject to
normal year end adjustments) and accompanied by the certification of the chief
executive officer or chief financial officer of the Company that all such
financial statements present fairly in accordance with GAAP (subject to normal
year end adjustments) the financial position, the results of operations and the
cash flows of the Company Parties as of the end of such quarter and for the
portion of the fiscal year then ended.
          (b) Within 120 days after the close of each Fiscal Year, a copy of the
annual audited financial statements of the Company Parties, consisting of a
balance sheet and statements of income and retained earnings and cash flows,
setting forth in comparative form in each case the figures for the previous
fiscal year (if any), which financial statements shall be prepared in accordance
with GAAP, certified by a firm of independent certified public accountants of
recognized national standing selected by the Company and reasonably acceptable
to the Majority Holders.
          (c) As soon as practicable, but in any event within five (5) Business
Days after the Company becomes aware of the existence of any Default or Event of
Default, telephonic or other written or oral notice to the Holder specifying the
nature of such Default or Event of Default, which notice, if oral, shall be
promptly confirmed in writing within five (5) days.

-4-



--------------------------------------------------------------------------------



 



4. AFFIRMATIVE COVENANTS
          The Company covenants and agrees that, unless the Majority Holders
shall otherwise consent in writing, from and after the date hereof and until all
the Obligations have been paid in full:
          4.1. Maintenance of Existence and Conduct of Business. The Company
shall, and shall cause each of the other Company Parties to, (a) do or cause to
be done all things necessary to preserve and keep in full force and effect its
corporate existence, and its rights, licenses, privileges and franchises;
(b) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder; and (c) at all times, consistent with industry
practices, maintain, preserve and protect all of its trademarks, trade names,
patents, copyrights, trade secrets, know-how and other intellectual property
(except where the failure to do so is not reasonably likely to have a Material
Adverse Effect), and preserve all the remainder of its property, in use in the
conduct of its business, and keep the same in good repair, working order and
condition (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all needful and proper repairs, renewals and
replacements, betterments and improvements thereto so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times.
          4.2. Books and Records. The Company shall, and shall cause each of the
other Company Parties to, keep adequate records and books of account with
respect to its business activities, in which proper entries, reflecting all of
its financial transactions, are made in accordance with GAAP.
5. NEGATIVE COVENANTS
          The Company covenants and agrees that, without the prior written
consent of the Majority Holders, from and after the date hereof and until all
the Obligations have been paid in full:
          5.1. Mergers, etc. (a) The Company will not consolidate with or merge
with or amalgamate with any other Person unless:
     (i) the successor formed by such consolidation or amalgamation or the
survivor of such merger, as the case may be (in each case, the “Surviving
Entity”), shall be a solvent entity organized and existing under the laws of
France, the United States or any State thereof (including the District of
Columbia), and such Surviving Entity shall have executed and delivered to the
Holder, prior to the consummation of such consolidation, amalgamation or merger
and in a manner reasonably satisfactory to the Majority Holders, its assumption
of the due and punctual performance and observance of each term, covenant and
condition of this Note; and
     (ii) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing.

-5-



--------------------------------------------------------------------------------



 



(b) The Company shall not sell, convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person or Persons.
(c) The Company will not permit any of its Subsidiaries to sell, convey,
transfer or lease all or substantially all of any such Subsidiary’s assets to
the extent such sale, conveyance, transfer or lease would constitute a sale,
conveyance, transfer or lease of all or substantially all of the Company’s and
its Subsidiaries’ assets on a consolidated basis.
          5.2. Transactions with Affiliates. The Company shall not, and shall
not permit any Company Party to, enter into or be a party to, or otherwise
permit to exist, any transaction with or for the benefit of any Affiliate of a
Company Party, except upon fair and reasonable terms that are no less favorable
to such Company Party than the Company Party would obtain at the time of such
transaction in a comparable arm’s length transaction with a Person not an
Affiliate of the Company Party; provided, however, that the provisions of this
Section 5.2 shall not apply to (A) management fees paid to the Permitted Holders
not to exceed [$500,000] in any fiscal year, (B) the indemnification of
directors and officers of each Company Party in accordance with customary
practices, (C) any issuance or repurchases of securities, or other payments,
awards or grants in cash, securities or otherwise, in each case pursuant to, or
to provide for the funding of, employment agreements, stock options and stock
ownership plans established for directors and officers of any Company Party in
the ordinary course of business and approved by the board of directors of the
Company, (D) loans or advances to bona fide employees of any Company Party in
the ordinary course of business, (E) transactions solely among the Company and
its Subsidiaries, (F) the payment of fees to directors of any Company Party in
the ordinary course of business, (G) any employment agreements entered into by
any Company Party in the ordinary course of business, (H) any employee
compensation, benefit plan or arrangement, any health, disability or similar
insurance plan which covers bona fide employees of any Company Party, (I) [the
loan agreement between the Company and its Affiliate — to be described when
details are available] and (J) the payment of all fees, expenses, bonuses and
awards directly related to the transactions contemplated by the Stock Purchase
Agreement, including fees to the Permitted Holders, payable on the Closing Date
or in connection with bona fide financial advisory or investment banking
services actually provided to any Company Party by any Permitted Holder (to the
extent such fees, expenses, bonuses, and amounts relating to such bona fide
financial advisory or investment banking services are on customary market
terms).
6. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
          6.1. Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:
          (a) The Company shall fail to make any payment of principal of the
Obligations when due and payable, or declared due and payable, and such failure
shall have remained unremedied for a period of five (5) days after the same
shall have become due and payable, or declared due and payable.

-6-



--------------------------------------------------------------------------------



 



          (b) The Company shall fail to make any payment of interest on, or any
other amount owing in respect of (other than amounts in respect of principal),
the Obligations when due and payable, or declared due and payable, and such
failure shall have remained unremedied for a period of thirty (30) days after
the Company has received notice of such failure from any Holder.
          (c) The Company shall fail to perform, keep or observe (or fail to
cause any other Company Party to perform, keep or observe, as the case may be)
any other provision, covenant or agreement of or contained in this Note and the
same shall remain unremedied for a period ending thirty (30) days after the
Company shall receive written notice of any such failure from the Majority
Holders.
          (d) An Event of Default shall occur under any other Note.
          (e) A case or proceeding shall have been commenced against any
Material Company Party in a court having competent jurisdiction, seeking a
decree or order in respect of any Material Company Party (i) under title 11 of
the United States Code, as now constituted or hereafter amended, or any other
applicable Federal, state or foreign bankruptcy, insolvency, receivership or
other similar law, (ii) appointing a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) of or for any Material Company
Party or of any substantial part of the properties of any Material Company
Party, or (iii) ordering the winding-up or liquidation of the affairs of any
Material Company Party and such case or proceeding shall remain undismissed or
undischarged for sixty (60) consecutive days or such court shall enter a decree
or order granting the relief sought in such case or proceeding.
          (f) Any Material Company Party shall (i) file a petition seeking
relief under title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable Federal, state or foreign bankruptcy,
insolvency, receivership or other similar law, (ii) consent to the institution
of proceedings thereunder or to the filing of any such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of such Material Company
Party or of any substantial part of the properties of any Material Company
Party, (iii) fail generally to pay its debts as such debts become due, (iv) make
a general assignment or arrangement for the benefit of creditors, or (v) take
any corporate or other organizational action in furtherance of any such action.
          (g) Any Material Company Party shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due.
          (h) Any representation or warranty made by the Company in this Note or
in any certificate, instrument or written statement contemplated by or made or
delivered pursuant to or in connection with any of the Notes, shall prove to
have been incorrect when made or deemed made in any material respect.
          (i) A Change of Control shall have occurred.
          (j) Any Company Party shall default in making any payment of any
principal of or interest on any Indebtedness having an aggregate principal
amount of €25,000,000 or more, after the period of grace, if any, provided for
in the instrument or agreement under which such

-7-



--------------------------------------------------------------------------------



 



Indebtedness is governed, or any other circumstance or event occurs which
results in the acceleration of the maturity of any Indebtedness of any Company
Party having an aggregate principal amount of €25,000,000 or more.
          6.2. Remedies. If any Event of Default specified in Section 6.1 shall
have occurred and be continuing, the Majority Holders may, by notice to the
Company, declare all Obligations to be forthwith due and payable, whereupon all
such Obligations shall become and be due and payable, without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by the Company; provided, however, that upon the occurrence of an Event of
Default specified in Section 6.1(e) or Section 6.1(f) or Section 6.1(g) hereof,
all Obligations shall automatically become immediately due and payable without
declaration, notice or demand.
          6.3. Waivers by the Company. Except as otherwise provided for in this
Note, the Company waives presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate and notice of
acceleration. The Company acknowledges that it has been advised by counsel of
its choice with respect to this Note and the transactions evidenced by this
Note.
7. REPRESENTATIONS AND WARRANTIES
          The Company hereby represents and warrants as of the Closing Date to
the Holder as follows:
          7.1. Authorization. The execution, delivery and performance of this
Note are within the Company’s corporate or other organizational powers and have
been duly authorized by all necessary corporate (or other organizational) and,
if required, stockholder or shareholder, action. This Note has been duly
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
          7.2. No Default. No Default or Event of Default exists as of the
Closing Date.
8. SUBORDINATION
          Notwithstanding anything to the contrary contained in this Note, the
Holder hereby subordinates all claims arising under, with respect to or out of
this Note to all Senior Indebtedness in the manner and to the extent hereinafter
provided:
          8.1. The Company shall not make any payments to the Holder of this
Note on account of any Obligation in respect of this Note, including the
principal of and interest on the Note and may not purchase, redeem or otherwise
retire or acquire this Note: (i) upon the maturity of all of the Company’s
Senior Indebtedness by lapse of time, acceleration (unless waived) or otherwise,
unless and until such Senior Indebtedness is first Paid in Full; or (ii) in the
case of a Senior Default relating to failure to pay any principal of, premium,
if any, or interest or other amounts on the Company’s Senior Indebtedness, when
such Senior Indebtedness becomes due

-8-



--------------------------------------------------------------------------------



 



and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise (a “Payment Default”), unless and until such Payment
Default has been cured or waived or otherwise has ceased to exist and any such
acceleration has been rescinded or such Senior Indebtedness has been Paid in
Full.
          8.2. Upon (i) the happening of a Senior Default hereunder other than a
Payment Default that permits the Senior Lenders to accelerate the maturity of
such Senior Indebtedness and (ii) written notice of such Senior Default
delivered to Holder (with a copy to the Company) by the Senior Lenders or
representatives of the Senior Lenders (a “Payment Blockage Notice”), then,
unless and until such Senior Default has been cured or waived or otherwise has
ceased to exist, no payment shall be made by the Company to the Holder on
account of any Obligations. Notwithstanding the preceding sentence (but subject
to the other provisions of this Section 8), unless the Senior Indebtedness in
respect of which such Senior Default exists has been declared due and payable in
its entirety within 364 days after the Payment Blockage Notice is delivered as
set forth above (the “Payment Blockage Period”) (and such declaration has not
been rescinded or waived) or a Payment Default has occurred and is continuing,
at the end of the Payment Blockage Period, the Company shall be permitted to pay
all sums not previously paid to the Holder of this Note during the Payment
Blockage Period due to the foregoing prohibitions and to resume all other
payments as and when due on this Note.
Any number of Payment Blockage Notices may be given; provided, however, that:
(i) not more than one Payment Blockage Notice shall be given within a period of
any 540 consecutive days, and (ii) no Senior Default that is not a Payment
Default that existed upon the date of such Payment Blockage Notice or the
commencement of such Payment Blockage Period shall be made the basis for the
commencement of any other Payment Blockage Period unless such Senior Default
shall have been cured or waived for a period of not less than 90 days (it being
acknowledged that any subsequent action, or any subsequent breach of any
financial covenants during the period after the delivery of such initial Payment
Blockage Notice that in either case, would give rise to a Non-Payment Default
pursuant to any provisions under which a Non-Payment Default previously existed
or was continuing shall constitute a new Non-Payment Default for this purpose).
          8.3. If any Event of Default has occurred and is continuing, the
Holder will not exercise or seek to exercise any rights or remedies with respect
thereto, will not bring any action or proceeding to recover the Obligations or
to exercise any rights or remedies and will not accelerate the maturity of the
Obligations (except to the extent such acceleration occurs as a result of an
Event of Default under Section 6.1(e), Section 6.1(f) or Section 6.1(g)) unless
(1) the Holder has given notice of such Event of Default to the Senior Lenders
or the agent or representative of the Senior Lenders and at least 364 days have
elapsed since the delivery of such notice or (2) the Senior Indebtedness has
been Paid in Full. Notwithstanding anything to the contrary expressed or implied
herein, this Section 8.3 shall not restrict or prevent the acceleration of the
maturity of the Obligations upon an Event of Default under Sections 6.1 (e),
(f) or (g) or the accrual of interest at the rate provided in Section 2.3
(c) following an Event of Default.
          8.4. In the case of any distribution of the assets of the Company to
its creditors, under bankruptcy law or by virtue of receivership or other court
proceedings, assignment for the benefit of creditors, liquidation, dissolution,
or otherwise, all dividends and payments on account

-9-



--------------------------------------------------------------------------------



 



of the Obligations shall be payable to (or for the benefit of) the Senior
Lenders, if any, until all Senior Indebtedness (including, without limitation,
interest accrued thereon after the initiation of any proceeding under bankruptcy
law or any other kind of insolvency proceeding, whether or not any such Senior
Lender would, under applicable law, be entitled to receive dividends or payments
with respect to such interest in such proceeding) has been Paid in Full, and the
Holder hereby assigns to the Senior Lenders all such dividends and payments to
the extent of the unpaid Senior Indebtedness. If any such dividends or payments
come directly or indirectly into the Holder’s control or possession, it will
receive them as trustee for the benefit of such Senior Lenders and will
immediately pay them to (or for the benefit of) such Senior Lenders until the
Senior Indebtedness is Paid in Full.
          8.5. To the extent any payment of Senior Indebtedness is declared to
be fraudulent or preferential, set aside or required to be paid to any receiver,
trustee in bankruptcy, liquidating trustee, agent or other similar Person under
any bankruptcy, insolvency, receivership, fraudulent conveyance or similar law,
then, if such payment is recovered by, or paid over to, such receiver, trustee
in bankruptcy, liquidating trustee, agent or similar Person, the Senior
Indebtedness or part thereof originally intended to be satisfied shall be deemed
to be reinstated and outstanding as if such payment had not occurred. It is
further agreed that any diminution (whether pursuant to court decree or
otherwise, including without limitation for any of the reasons described in the
preceding sentence) of the Company’s obligations to make any distribution or
payment pursuant to any Senior Indebtedness, except to the extent such
diminution occurs by reason of the repayment (which has not been disgorged or
returned) of such Senior Indebtedness in cash, shall have no force or effect for
purposes of the subordination provisions contained in this Section 8, with any
turnover of payments as otherwise calculated pursuant to this Section 8 to be
made as if no such diminution had occurred. The Company shall promptly give
written notice to the Holder of any such dissolution, winding-up, liquidation or
reorganization of the Company; provided that any delay or failure to give such
notice shall have no effect on the subordination provisions contained in this
Section 8.
          8.6. If a distribution is made to the Holder that because of this
Section 8 should not have been made to the Holder, the Holder shall hold such
distribution in trust for the Senior Lenders and pay it over to them (or their
designees) as their interests may appear, without defense, offset, recoupment,
deduction, or counterclaim of any kind, and such Senior Lenders shall apply all
such amounts on account of the applicable Senior Indebtedness, which shall be
permanently reduced by such amounts.
          8.7. The right of any present or future Senior Lender to enforce
subordination of this Note pursuant to the provisions of this Section 8 shall
not at any time be prejudiced or impaired by any act or failure to act on the
part of the Company or any such Senior Lender, including, without limitation,
any forbearance, waiver, consent, compromise, amendment, extension, renewal, or
taking or release of security of or in respect of any Senior Indebtedness or by
noncompliance by the Company with the terms of such subordination regardless of
any knowledge thereof the Holder may have or otherwise be charged with having.
          8.8. Each present and future Senior Lender shall be an intended third
party beneficiary of the provisions of this Section 8. Each Senior Lender (or
the representative or agent for each Senior Lender) shall give notice to the
Holder as provided herein of the address where

-10-



--------------------------------------------------------------------------------



 



the Holder may provide notices under this Section 8 to the Senior Lenders or
their representative or agent.
          8.9. Notwithstanding anything to the contrary expressed or implied
herein, the Company shall not be restricted as a result of this Section 8 or the
subordination provisions hereof from exercising its right to reduce the
Obligations by such payments as are due and payable to Company pursuant to
Section 9.1 hereof, and in the event the Company does exercise such right, the
Holder shall have no duties, obligations or liabilities as a result thereof to
any Senior Lender under this Section 8 or the subordination provisions hereof.
The failure to make a payment on account of any Obligations under this Note by
reason of any provision of this Section 8 shall not be construed as preventing
the occurrence of a Default or an Event of Default under Section 6.1 or in any
way limit the rights of any Holder to pursue any other rights or remedies with
respect to this Note except as expressly provided in Section 8.3 herein.
This Section 8 defines the relative rights of Holder and Senior Lenders. Nothing
in this Note shall: (1) impair, as between the Company and Holder, the
obligation of the Company, to pay, when due, the Obligations; (2) affect the
relative rights of Holder and creditors of the Company other than their rights
in relation to the Senior Lenders; or (3) prevent any Holder from exercising its
available remedies upon a Default or Event of Default, subject to the rights of
the Senior Lenders to receive distributions and payments otherwise payable to
Holder as provided herein and subject to Section 8.3 herein with respect to the
exercise of remedies upon an Event of Default.
Subject to the payment in full in cash of all Senior Indebtedness of the
Company, the Holder shall be subrogated to the rights of the Senior Lenders to
receive payments or distributions of assets of the Company applicable to the
Senior Indebtedness until all amounts owing on this Note shall be paid in full,
and for the purpose of such subrogation no such payments or distributions to the
Senior Lenders by or on behalf of the Company, or by or on behalf of the Holder
by virtue of this Section 8, which otherwise would have been made to the Holder
shall, as between the Company and the Holder, be deemed to be payment by the
Company on account of such Senior Indebtedness, it being understood that the
provisions of this Section 8 are and are intended solely for the purpose of
defining the relative rights of the Holder, on the one hand, and the Senior
Lenders, on the other hand.
          8.10. In addition to the terms defined elsewhere in this Note, as used
herein, the following terms shall have the respective meanings set forth below:
     (i) “Hedging Agreements” means any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates.
     (ii) “Indebtedness” means any liability for borrowed money or for the
deferred purchase price of property or any other indebtedness that is evidenced
by a note, bond, debenture, or similar instrument (excluding any trade liability
or accrued liability but including accrued interest on any debt instrument), all
obligations, contingent or otherwise, in respect of bankers’ acceptances and
letters

-11-



--------------------------------------------------------------------------------



 



of credits and all obligations under capitalized leases. For the avoidance of
doubt, “Indebtedness” shall include all amounts historically classified by the
Acquired Companies (as such term is defined in the Stock Purchase Agreement) as
long-term debt or lines of credit in the Parent Consolidated Financial
Statements (as such term is defined in the Stock Purchase Agreement).
     (iii) “Paid in Full” means, with respect to the Senior Indebtedness, the
payment in full in cash of the Senior Indebtedness and the termination of all
commitments to extend credit (including the making of loans and the issuance of
letters of credit) under the documents evidencing or creating the Senior
Indebtedness.
     (iv) “Senior Default” means any event of default of, under or with respect
to any of the Senior Indebtedness, and any other event or condition the
occurrence or existence of which permits any Senior Lender to accelerate, or
results in the acceleration of, the maturity of the Senior Indebtedness.
     (v) “Senior Indebtedness” means (1) all obligations (including the payment
of the principal of, premium, if any, and interest (including any interest
accruing subsequent to the filing of a petition of bankruptcy at the rate
provided for in the documentation with respect thereto, whether or not such
interest is an allowed claim under applicable law) on any Indebtedness of the
Company, whether outstanding on the date hereof or thereafter created, incurred
or assumed, unless, in the case of any particular Indebtedness, the instrument
creating or evidencing the same or pursuant to which the same is outstanding
expressly provides that such Indebtedness shall be subordinate or pari passu in
right of payment to this Note and (2) all obligations of the Company with
respect to Hedging Agreements relating to Indebtedness referred to in the
preceding clause (1). Without limiting the generality of the foregoing, “Senior
Indebtedness” shall also include all other amounts owing in respect of all
monetary obligations of every nature of the Company to any Senior Lender in
respect of such Senior Indebtedness, including, without limitation, obligations
to pay fees, principal and interest, reimbursement obligations under letters of
credit, expenses and indemnities. It is understood and agreed that the aggregate
principal amount of Senior Indebtedness shall not exceed €180,000,000 at any one
time outstanding (which Indebtedness, if incurred in any currency other than
Euro shall be calculated as if converted into Euro at the conversion rate
prevailing at the time of incurrence as reasonably determined by the Company);
provided, that this limitation shall not apply to Senior Indebtedness referred
to in clause (2).
     (vi) Senior Lender” means any holder of Senior Indebtedness.
9. MISCELLANEOUS
          9.1. Set-Off. Company shall not set off any amounts against and on
account of the Obligations due and payable to Holder under this Note, except
that amounts due and payable to the Company, to the extent such amounts are
neither contested nor in dispute, under Section

-12-



--------------------------------------------------------------------------------



 



2.3, Section 2.4 and Article 7 of the Stock Purchase Agreement may be set-off
against the Obligations.
          9.2. Complete Agreement; Modification of Note. This Note constitutes
the complete agreement between the parties with respect to the subject matter
hereof. No amendment or waiver of any provision of this Note, nor consent to any
departure by the Company therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Holders and any other Holder
whose consent is required under Section 9.5, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
          9.3. Assignment. (a) Holder may not, without the written consent of
the Company, not to be unreasonably withheld, sell, assign, pledge, convey or
transfer (an “Assignment”) to any other Person all or any portion of or any
participation right in its rights and obligations under this Note and any such
action without consent of the Company shall be null and void; provided, that,
notwithstanding the foregoing, (i) Holder may pledge or grant a security
interest in this Note as collateral without such consent in connection with any
grant of all or substantially all of the assets of Holder as collateral for
indebtedness owed to a bank lender or other financial institution and
(ii) Holder may transfer this Note to its Affiliates without such consent
(provided, that at all times it owns the Note such Affiliate must remain an
Affiliate of the Initial Holder or the transfer to such Affiliate shall be
deemed in breach of this Section 9.3). Any Assignment shall not be valid unless
and until the Holder furnishes in writing to the Company the name and address of
the assignee. The Company shall establish and maintain a register reflecting the
name and address of the Holder and each subsequent assignee (excluding any
person holding a security interest herein).
          (b) Under no circumstances shall the Company be permitted to assign
any of its obligations under this Note and any attempt by the Company to assign
such obligations shall be null and void except in connection with a merger
permitted under Section 5.1 hereof.
          (c) In the event that this Note is assigned in whole or in part, then
the Company, at the request of any Holder, will at such time execute a new note
or notes (all such notes, together with this Note, the “New Notes”)
substantially equivalent to this Note, payable to each Holder, for a principal
amount equal to the principal owing to each Holder (it being understood that the
aggregate principal amount of all Notes shall not exceed the aggregate principal
amount of this Note). Upon any such assignment, this “Note” shall be deemed to
refer to all such New Notes, and “Holder” shall refer to each and every Holder
of the New Notes.
          9.4. Fees and Expenses. If Holder shall employ counsel or other
advisors for advice or other representation or shall incur reasonable legal or
other costs and expenses in connection with (a) any amendment, modification or
waiver, or consent requested by the Company with respect to, this Note or
Holder’s rights hereunder or (b) any litigation, contest, dispute, suit,
proceeding or action (whether instituted by Holder, the Company or any other
Person) (including, without limitation, any bankruptcy or insolvency proceeding)
in any attempt to enforce any rights of Holder against the Company, then, and in
any such event, the attorneys’ and other parties’ fees arising from such
services, including those of any appellate proceedings, and all expenses, costs,
charges and other fees incurred by such counsel, and others, in any way

-13-



--------------------------------------------------------------------------------



 



or respect arising in connection with or relating to any of the events or
actions described in this Section shall be payable, on demand, by the Company to
Holder and shall be additional obligations under this Note. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
paralegal fees, costs and expenses; court costs and expenses; photocopying and
duplicating expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram charges; secretarial overtime
charges; and expenses for travel, lodging and food paid or incurred in
connection with the performance of such legal services.
          9.5. No Waiver by Holder. Holder’s failure, at any time or times, to
require strict performance by the Company of any provision of this Note shall
not waive, affect or diminish any right of Holder thereafter to demand strict
compliance and performance therewith. Any suspension or waiver by Holder of an
Event of Default shall not suspend, waive or affect any other Event of Default
under this Note whether the same is prior or subsequent thereto and whether of
the same or of a different type. None of the undertakings, agreements,
warranties, covenants and representations of the Company contained in this Note
and no Event of Default by the Company under this Note shall be deemed to have
been suspended or waived by Holder, unless such suspension or waiver is by an
instrument in writing signed by Holder (as such term is defined in the
applicable provision hereof) and directed to the Company specifying such
suspension or waiver. Notwithstanding the foregoing, the provisions of the Note
may be amended, modified or waived with the written consent of the Majority
Holders, except, the following provisions of this Note may not be amended
without the consent of the Holder of this Note (in addition to the Majority
Holders) if the effect thereof is to: (a) extend the scheduled due date for any
payment of principal of or interest on any of the Notes, (b) defer the dates on
which interest is payable on the Notes, (c) decrease the Applicable Rate,
(d) change the currency in which the Notes are payable, or (e) change this
Section 9.5 or Section 9.2.
          9.6. Remedies. Holder’s rights and remedies under this Note shall be
cumulative and non-exclusive of any other rights and remedies which Holder may
have under any other agreement, by operation of law or otherwise.
          9.7. WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
NOTE.
          9.8. Severability. Wherever possible, each provision of this Note
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Note shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note.
          9.9. Parties. This Note shall be binding upon, and inure to the
benefit of, the successors of the Company and Holder and, subject to
Section 9.3, the assigns of Holder.
          9.10. Authorized Signature. Until Holder shall be notified by the
Company to the contrary, the signature upon any document or instrument delivered
pursuant hereto of any

-14-



--------------------------------------------------------------------------------



 



duly elected officer of the Company shall bind the Company and be deemed to be
the act of the Company.
          9.11. Governing Law. IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICT OF LAWS,
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. Holder and the Company
agree to submit to personal jurisdiction and to waive any objection as to venue
in the federal and state courts of the County of New York, State of New York.
Service of process on the Company or Holder in any action arising out of or
relating to any of the Notes shall be effective if mailed to such party in
accordance with Section 9.13 hereof. Nothing herein shall preclude Holder or the
Company from bringing suit or taking other legal action in any other
jurisdiction.
          9.12. Currency Conversion. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder in euros into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures, Holder could purchase (and remit in
New York City) euros with such other currency on the Business Day preceding that
on which final judgment is given. Company’s obligation in respect of any sum due
hereunder shall, notwithstanding any judgment in a currency other than euros, be
discharged only to the extent that on the Business Day following its receipt of
any sum adjudged to be so due in such other currency, Holder may, in accordance
with normal banking procedures, purchase (and remit in New York City) euros with
such other currency; if the euros so purchased and remitted are less than the
sum originally due to Holder, Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Holder against such loss, and if
the euros so purchased exceed the sum originally due in euros, such excess shall
be remitted to Company.
          9.13. Notices. All notices, requests, demands, approvals, consents,
waivers and other communications required or permitted to be given under this
Note (each, a “Notice”) shall be in writing and shall be (a) delivered
personally, (b) mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, (c) sent by next-day or overnight mail or
delivery, or (d) sent by facsimile transmission, provided that the original copy
thereof also is sent by pre-paid, first class certified or registered mail or by
next-day or overnight mail or personal delivery:
          (i) if to the Company, to
          (ii) if to Holder, to

-15-



--------------------------------------------------------------------------------



 



Pilot S.A.S.
26 rue Danièle Casanova
75002 Paris
France
Attn: Président
Facsimile: +33 5 59 26 9716
With a copy to:
Quiksilver, Inc.,
15202 Graham Street,
Huntington Beach, California 92649
U.S.A.
Attention: Charles S. Exon
Facsimile: +33 714 889 3306
And to:
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Suite 3400
Los Angeles, California 90071
Attention: Brian McCarthy, Esq.
Facsimile: +1 (213) 687 5600
or, in each case at such other address as may be specified in a Notice to the
Company or Holder, as the case may be. Any Notice shall be deemed effective and
given upon receipt (or intentional refusal of receipt by the addressee of such
Notice).
          9.14. Confidentiality. Holder agrees to keep confidential information
obtained by it pursuant to the Notes confidential in accordance with Holder’s
customary practices and agrees that it will only use such information in
connection with the transactions contemplated hereby and not disclose any of
such information other than (a) to Holder’s and its affiliates’ respective
employees, representatives, directors, attorneys, auditors, agents, professional
advisors, trustees or affiliates who are advised of the confidential nature
thereof (Holder being liable for any breach of confidentiality by any person
described in this clause (a)), (b) to the extent such information presently is
or hereafter becomes available to Holder on a non-confidential basis from a
person not an Affiliate of Holder and not known to Holder to be violating a
confidentiality obligation by such disclosure, (c) to the extent disclosure is
required by any law, subpoena or judicial order or process (provided that notice
of such requirement or order shall be promptly furnished to Company unless such
notice is legally prohibited) or requested or required by any Governmental
Authority to whose jurisdiction Holder may be subject, (d) to the extent
required in connection with any litigation or other proceeding (including any
bankruptcy or insolvency proceeding) between or involving any Company Party and
Holder with respect to this Note, (e) to any prospective assignee bound by the
provisions of this Section 9.14, (f) in connection with the enforcement of any
rights or remedies of Holder under this Note or (g) with Company’s prior written
consent.

-16-



--------------------------------------------------------------------------------



 



          9.15. Section Titles. The Section titles contained in this Note are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.
          9.16. Exhibits, etc. All exhibits, schedules and annexes to this Note
constitute part of this Note and are hereby incorporated by this reference in
this Note.

-17-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Note has been duly executed in New York, New
York as of the date first written above.

            [                                                             ]5
        By:           Name:           Title:        

Acknowledged and Agreed:
PILOT S.A.S.

     
By:
   
 
  Name:
 
  Title:

 

5   Insert name of Purchaser

-18-



--------------------------------------------------------------------------------



 



Annex 1
Certain Definitions and Rules of Interpretation
          “Acquisition” shall mean the transaction whereby Quiksilver, Inc.,
Pilot S.A.S., Meribel S.A.S and Quiksilver Americas, Inc. sell to the Purchaser
(as defined in the Stock Purchase Agreement), all of the Company Shares (as
defined in the Stock Purchase Agreement) and all of the North American Shares
(as defined in the Stock Purchase Agreement).
          “Affiliate” shall mean, with respect to any Person, any other Person
which directly or indirectly controls, or is under common control with, or is
controlled by, such Person; provided, that the Company shall not be deemed to be
an Affiliate of any Wholly-Owned Subsidiary of the Company and no Wholly-Owned
Subsidiary of the Company shall be deemed to be an Affiliate of any other
Wholly-Owned Subsidiary. As used in this definition, “control” (including, with
its correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).
          “Applicable Rate” shall mean 8.0% per annum.
          “Assignment” shall have the meaning assigned to such term in
Section 9.3(a) hereof.
          “Bankruptcy Code” shall mean the United States Federal Bankruptcy Code
of 1978, as amended or supplemented.
          “Beneficial Owner” shall have the meaning assigned to such term in
Rules 13d-3 and 13d-5 under the Exchange Act. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
          “Business Day” shall mean any day that is not a Saturday, a Sunday or
a day on which banks are required or permitted to be closed in the State of New
York.
          “Change of Control” shall mean, at any time, the occurrence of any of
the following: (i) any “person” (including any group that is deemed to be a
“person” but, in any event, excluding the Permitted Holders) is or becomes the
Beneficial Owner of more than 50.0% of the fully diluted Voting Stock of the
Company; or (ii) the sale, conveyance, transfer or lease of all or substantially
all of the assets of the Company and its Subsidiaries on a consolidated basis.
The terms “person” and “group” shall have the meanings ascribed to such terms in
Section 13(d) of the Exchange Act.
          “Closing Date” shall mean [___].3
          “Code” shall mean the Uniform Commercial Code of the jurisdiction with
respect to which such term is used, as in effect from time to time.
 

3   Insert Closing Date

 



--------------------------------------------------------------------------------



 



          “Company” shall have the meaning ascribed thereto in the first
paragraph of this Note, together with its successors and assigns, including in
connection with any permitted merger or consolidation.
          “Company Party” shall mean the Parent and its Subsidiaries,
individually and, in the plural usage, collectively.
          “Default” shall mean any event or condition that constitutes an Event
of Default or that would become, with notice or lapse of time or both, an Event
of Default.
          “Eligible Person” shall mean any person that the Holder hereof may
assign, sell or transfer (excluding any pledge of this Note as collateral) this
Note to under Section 9.3(a).
          “Event of Default” shall have the meaning assigned to it in
Section 6.1 hereof.
          “Exchange Act” shall mean the United States Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder.
          “Fiscal Year” shall mean the fiscal year of the Company.
          “GAAP” shall mean generally accepted accounting principles in effect
in the United States of America or any other relevant jurisdiction from time to
time and shall include, for the avoidance of doubt International Financial
Reporting Standards as in effect from time to time.
          “Governmental Authority” shall mean any government or political
subdivision of the United States or any other country or any agency, authority,
board, bureau, central bank, commission, department or instrumentality thereof
or therein, including, without limitation, any court, tribunal, grand jury or
arbitrator, in each case whether foreign or domestic, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to such government or political subdivision.
          “Hedging Agreements” shall have the meaning assigned to such term in
Section 8.10 hereof.
          “Holder” shall, unless the context otherwise requires, mean, at any
time, any holder of all or any portion of the Note at such time.
          “Indebtedness” shall have the meaning assigned to such term in
Section 8.10 hereof.
          “Initial Holder” shall have the meaning assigned to such term in
paragraph 1 hereof.
          “Interest Payment Date” shall have the meaning assigned to such term
in Section 2.3(a) hereof.
          “Jarden” shall mean Jarden Corporation.

A-2



--------------------------------------------------------------------------------



 



          “Laws” shall mean, collectively, all common law and all international,
foreign, federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents,
including without limitation the interpretation thereof by any Governmental
Authority charged with the enforcement thereof.
          “Macquarie” shall mean Macquarie Capital Group Limited.
          “Majority Holders” shall mean the holders of at least a majority of
the outstanding principal amount of the Notes.
          “Material Adverse Effect” shall mean a material adverse effect on
(i) the business, assets, operations or financial or other condition of the
Company Parties taken as a whole or (ii) the Company’s ability to pay the
Obligations in accordance with the terms thereof.
          “Material Company Party” shall mean any Company Party or group of
Company Parties which has or have annual revenues or total assets exceeding 10%
of the total annual revenues or assets of the Company Parties taken as a whole.
          “Maturity Date” shall mean the fourth anniversary of the Closing Date.
          “Maximum Lawful Rate” shall have the meaning assigned to it in
Section 2.3(d) hereof.
          “New Notes” shall have the meaning assigned to such term in
Section 9.3(c) hereof.
          “Note” shall have the meaning assigned to such term in the second
paragraph hereof.
          “Notice” shall have the meaning assigned to such term in Section 9.13
hereof.
          “Obligations” shall mean all debts, liabilities, and obligations for
monetary amounts (whether or not such amounts are liquidated or determinable)
owing by the Company to the Holder and arising under this Note, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
arising under this Note. This term includes, without limitation, principal, all
interest, charges, expenses, attorneys’ fees and any other sum chargeable to the
Company under this Note (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).
          “Paid in Full” shall have the meaning assigned to such term in
Section 8.10 hereof.
          “Parent” shall mean[     ]6.
 

6   Include details of Purchaser under the Stock Purchase Agreement.

A-3



--------------------------------------------------------------------------------



 



          “Payment Blockage Notice” shall have the meaning assigned to such term
in Section 8.2 hereof.
          “Payment Blockage Period” shall have the meaning assigned to such term
in Section 8.2 hereof.
          “Payment Default” shall have the meaning assigned to such term in
Section 8.1 hereof.
          “Permitted Holders” shall mean Macquarie, Jarden, and their respective
Affiliates, and any investment fund, partnership or other person sponsored by or
formed at the direction of Macquarie, Jarden, their respective Affiliates
(unless such investment fund, partnership or other person is not managed by a
person that is an Affiliate or Related Person of Macquarie or Jarden). As used
herein, the term “Related Person” means (a) any controlling stockholder or 80%
(or more) directly or indirectly owned Subsidiary, of any Permitted Holder, or
(b) any trust, corporation, partnership or other entity if (x) the
beneficiaries, stockholders, partners, members, owners or other persons
beneficially owning (as defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act) in the aggregate 80% or more of the voting equity of such trust,
corporation, partnership or entity consist of any one or more Permitted Holders
or such other Permitted Holders referred to in clause (a), or (y) a general
partner or managing member or person otherwise controlling or having the power
to direct or cause the direction or the management and policies of such trust,
corporation, partnership or entity is any one or more of the Permitted Holders
or such other persons referred to in clause (a).
          “person” or “Person” shall mean any individual, corporation, company,
voluntary association, partnership, limited liability company, joint venture,
trust, other entity, unincorporated organization or government (or any agency,
instrumentality or political subdivision thereof).
          “SEC” shall mean the United States Securities and Exchange Commission.
          “Securities Act” shall mean the United States Securities Act of 1933,
as amended, and all rules and regulations of the SEC promulgated thereunder.
          “Senior Default” shall have the meaning assigned to such term in
Section 8.10 hereof.
          “Senior Indebtedness” shall have the meaning assigned to such term in
Section 8.10 hereof.
          “Senior Lender” shall have the meaning assigned to such term in
Section 8.10 hereof.
          “Stock” shall mean all shares, options, warrants, general or limited
partnership interests, limited liability company interests, participations or
other equity securities or interests or equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
other entity, whether voting or nonvoting, including, without limitation, common

A-4



--------------------------------------------------------------------------------



 



stock, preferred stock, or any other “equity security” (as such term is defined
in Rule 311-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act).
          “Stock Purchase Agreement” shall have the meaning assigned to it in
the second paragraph hereof.
          “Subsidiary” shall mean, with respect to any person, any corporation,
partnership or other entity (i) of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such person and/or
one or more Subsidiaries of such person, or (ii) in which the management is
directly or indirectly controlled by such person or one or more Subsidiaries of
such person.
          “Voting Stock” shall mean, with respect to any Person, the Stock of
such Person that ordinarily has voting power for the election of directors (or
persons performing similar functions) of such Person, whether at all times or
only as long as no senior class of Stock has such voting power by reason of any
contingency.
          “Wholly-Owned Subsidiary” shall mean, with respect to any person, any
corporation, partnership or other entity of which all of the Stock (other than,
in the case of a corporation, directors’ qualifying shares or nominee shares
required under applicable law) is directly or indirectly owned or controlled by
such person and/or one or more Wholly-Owned Subsidiaries of such person.

A-5